Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 1 of 325 PageID 7966




          EXHIBIT 2C2
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 2 of 325 PageID 7967



                                            330 North Wabash Avenue, Suite 2800
                                            Chicago, Illinois 60611
                                            Telephone: (312) 876-7700
                                            Facsimile: (312) 993-9767




                                           41
CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000552
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 3 of 325 PageID 7968




                         EXHIBIT A




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000553
       Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 4 of 325 PageID 7969

                                                PROOF OF CLAIM
                  Technology Training Associates, Inc., et al. v Buccaneers Limited Partnership
                                              Case No. XXXXXXXXX

                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                Your Signed Claim Form Must Be Completed, Mailed
                                 And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

To be eligible to receive payment under the proposed Settlement Agreement you must complete all steps to claim a share
of the settlement fund:
1.   Fax Number(s):     ___ ___ ___-___ ___ ___-___ ___ ___ ___
      _____________________________________________________________________________________________
     List all numbers on which you may have received faxes sent by or on behalf of BLP. Attach an additional sheet if
     necessary. The Settlement Administrator will verify that the fax number(s) appears in the existing records related to
     the case before approving your claim. If you believe you received more than one fax to the number(s) listed above,
     you may indicate how many you believe you received at each number in parenthesis next to each number.
2.   You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
3.   Requested Information If The Settlement Administrator Needs To Contact You:
     Daytime Phone Number:                                      Email Address:
4.   You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above (select (a) or (b) and sign your name):
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
     owned or operated in 2009 or 2010.
     _______________________________________________________________________________________
       (Sign your name here)

                                OR

     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to me
     or a company I owned or operated throughout 2009 and 2010. Explain when you obtained the fax number(s)
     identified in No. 1 above and how you received the faxes at issue:
     ________________________________________________________________________________________
     ______________________________________________________________________________________________
        (Sign your name here)
     5. Certification (please sign below):
     PURSUANT TO 28 U.S. § 1746, I HEREBY STATE UNDER PENALTY OF PERJURY THAT I/MY
     COMPANY OWNED AND/OR USED THE FAX NUMBER(S) SPECIFIED ABOVE. I FURTHER STATE
     THAT THE INFORMATION IN THIS CLAIM FORM IS TRUE AND CORRECT.

     Signature:                                                  Date:

        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                               TTA10262018 000554
      Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 5 of 325 PageID 7970

    Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses.
If the Settlement is granted Final Approval and your claim is accepted, you will be mailed a check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000555
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 6 of 325 PageID 7971




                          EXHIBIT B




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000556
    Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 7 of 325 PageID 7972

                UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

         If You Received A Facsimile Advertising Allegedly Sent By Or On Behalf
         Of BLP In 2009 Or 2010, You May Be Part Of A Class Action Settlement
                                          IMPORTANT
                               PLEASE READ THIS NOTICE CAREFULLY
           THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION
            LAWSUIT AND, IF YOU ARE A MEMBER OF THE SETTLEMENT
            CLASS, CONTAINS IMPORTANT INFORMATION ABOUT YOUR
                       RIGHTS UNDER THE SETTLEMENT1
         A federal court directed this notice. This is not a solicitation from a lawyer. You are not being sued.

            x   A Settlement has been reached in a class action lawsuit alleging that the Buccaneers Limited
                Partnership (“BLP”) improperly sent advertisements regarding tickets for Tampa Bay Buccaneer
                games by facsimile. BLP denies the allegations in the lawsuit, and the Court has not decided who
                is right.

x    Settlement Class Members who submit Valid Claims will be entitled to an Award.

x    Your legal rights are affected whether you act or do not act. Read this notice carefully.

                               YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
         SUBMIT A CLAIM          Submit a Claim Form seeking payment.
         FORM                    Give up your right to be part of another lawsuit, arbitration or proceeding
         (________, 201_)        against BLP for the same legal claims resolved by this Settlement.
         OPT OUT OF THE          Request to be excluded and receive no benefits from the Settlement. This is the
         SETTLEMENT              only option that allows you to start or continue your own lawsuit against BLP
         (________, 201_)        for the claims at issue in the Settlement.

         OBJECT                  Remain in the Settlement and write to the Court about why you do not like the
         (________, 201_)        Settlement. If you would like benefits from the Settlement, you will need to file
                                 a Valid Claim.
                                 Give up your right to be part of another lawsuit, arbitration or proceeding
                                 against BLP for the same legal claims resolved by this Settlement.
         GO TO A HEARING         Remain in the Settlement and ask to speak in Court about the fairness of the
         (________, 201_)        Settlement.
                                 Give up your right to be part of another lawsuit, arbitration or proceeding
                                 against BLP for the same legal claims resolved by this Settlement.
         DO NOTHING              Get no benefits.
                                 Give up your right to be part of another lawsuit, arbitration or proceeding
                                 against BLP for the same legal claims resolved by this Settlement.

x    These rights and options—and the deadlines to exercise them—are explained in this notice.
x    The Court still has to decide whether to approve the Settlement. If it does, and after any appeals are
     resolved, benefits will be distributed to those who submit qualifying claim forms. Please be patient.


     1
      Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Settlement
     Agreement and Release (“Settlement Agreement”) available from Class Counsel or by visiting the Settlement
     Website. If this notice conflicts with the Settlement Agreement, the Settlement Agreement will control.
                             QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                     TTA10262018 000557
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 8 of 325 PageID 7973




                                            WHAT THIS NOTICE CONTAINS


 BASIC INFORMATION ..................................................................................................................... PAGE 3
        1. Why is there a notice?
        2. What is this litigation about?
        3. What is the Telephone Consumer Protection Act?
        4. Why is this a class action?
        5. Why is there a settlement?

 WHO IS PART OF THE SETTLEMENT .............................................................................................. PAGE 4
        6. Who is included in the Settlement?
        7. What if I am not sure whether I am included in the Settlement?

 THE SETTLEMENT BENEFITS ...................................................................................................... PAGE 4-5
        8. What does the Settlement provide?
        9. How do I file a Claim?
        10. When will I receive my payment?

 EXCLUDING YOURSELF FROM THE SETTLEMENT ....................................................................PAGE 5-6
       11. How do I get out of the Settlement?
       12. If I do not exclude myself, can I sue the Defendant for the same thing later?
       13. What am I giving up to stay in the Settlement Class?
       14. If I exclude myself, can I still get a payment?

 THE LAWYERS REPRESENTING YOU ............................................................................................. PAGE 6
       15. Do I have a lawyer in the case?
       16. How will the lawyers be paid?

 OBJECTING TO THE SETTLEMENT...............................................................................................PAGE 6-7
       17. How do I tell the Court if I do not like the Settlement?
       18. What is the difference between objecting and asking to be excluded?

 THE FAIRNESS HEARING ............................................................................................................PAGE 7-8
        19. When and where will the Court decide whether to approve the Settlement?
        20. Do I have to attend the hearing?
        21. May I speak at the hearing?

 IF YOU DO NOTHING ....................................................................................................................... PAGE 8
        22. What happens if I do nothing at all?

 GETTING MORE INFORMATION ..................................................................................................... PAGE 8
       23. How do I get more information?




                              QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                                     2
CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                                   TTA10262018 000558
 Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 9 of 325 PageID 7974


                                     BASIC INFORMATION
 1. Why is there a notice?

This Notice is to inform you of the proposed Settlement of a class action lawsuit and about all of your
rights and options before the Court decides whether to approve it. This Notice describes the lawsuit,
the proposed Settlement, your legal rights, what benefits are available and who can get them.
__________________ of the United States District Court for the Middle District of Florida is
overseeing the proposed Settlement in the matter of [ ] (the “Litigation”). The proposed Settlement
will resolve the claims made against BLP in the Litigation. The people who sued are called the
“Plaintiffs.” BLP is the “Defendant.”

 2. What is this Litigation about?

The Litigation alleges that in 2009 and 2010 BLP improperly sent advertisements by facsimile and
seeks actual damages, as well as statutory damages under the Telephone Consumer Protection Act of
1991, 47 U.S.C. § 227 (“TCPA”) on behalf of a proposed class of all persons who received one or
more facsimile advertisements from or on behalf of BLP in 2009 and 2010.
BLP denies each and every allegation of wrongdoing, liability and damages that were or could have
been asserted in the Litigation and further denies that the claims in the Litigation would be
appropriate for class treatment if the Litigation were to proceed through trial.
The Settlement resolves the lawsuit. The Court has not decided who is right.

 3. What is the Telephone Consumer Protection Act?

The TCPA is a federal law that restricts telephone solicitations and the use of certain automated
telephone equipment, such as automatic dialing systems, artificial or prerecorded voice messages,
SMS text messages, and fax machines for advertising and certain other purposes.

 4. Why is this a class action?

In a class action, one or more people called “Class Representatives” (in this case, Plaintiffs
Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family
Chiropractic) sue on behalf of themselves and other similarly situated people. Together, all the
people with similar claims are members of a “Settlement Class.”

 5. Why is there a Settlement?

The Court has not decided in favor of Plaintiffs or BLP. Instead, both sides have agreed to a
settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
the Settlement is approved by the Court, Settlement Class Members will receive the benefits
described in this notice. The proposed Settlement does not mean that any law was broken or that
BLP did anything wrong. BLP denies all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.


                       QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              3
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000559
 Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 10 of 325 PageID 7975


                          WHO IS PART OF THE SETTLEMENT
 6. Who is included in the Settlement?

The Settlement includes all persons who, in 2009 or 2010, received one or more facsimile
advertisements sent by or on behalf of BLP and offering group or individual game tickets for Tampa
Bay Buccaneer games. These people are called the “Settlement Class.”

Excluded from the Settlement Class are (a) BLP and its respective parents, subsidiaries, divisions,
affiliates, associated entities, business units, predecessors in interest, successors, successors in
interest and representatives and each of their respective immediate family members; (b) Class
Counsel; and (c) the Judges who have presided over the Litigation and any related cases.

 7. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, call the toll free number, 1-8XX-XXX-XXXX, visit the Settlement Website,
www.__________, or send questions to the Settlement Administrator at ________________, PO Box
XXXX, [City], [State] XXXXX-XXXX. You may also call Class Counsel at the number listed in
Question 17.

                               THE SETTLEMENT BENEFITS
 8. What does the Settlement provide?

BLP has agreed to pay up to $19.5 million to create a “Settlement Fund.” The Settlement Fund will
be used to pay Awards, the Attorneys’ Fee Awards, and Incentive Awards to Plaintiffs. Awards will
be distributed to Settlement Class Members who submit Valid Claims. Each Settlement Class
Member who received one or more unsolicited facsimile advertisements sent by or on behalf of BLP
and who submit a Valid Claim shall be eligible to receive up to: (i) $350 for the first such facsimile;
(ii) $100 for the second such facsimile; (iii) $75 for the third such facsimile; (iv) $20 for the fourth
such facsimile; and (v) $20 for the fifth such facsimile.

 9. How do I file a Claim?

To receive a payment, you must submit a Valid Claim. To submit a Valid Claim, you must timely
and fully complete and submit a Claim Form by mail on or before Month DD, 201_. Claim Forms
may be obtained on the Settlement Website, www.______________________.
You can submit your Claim Form via regular mail. Claim Forms submitted by mail must be
postmarked on or before Month Day, 2016 to:
                                   ________ Settlement Administrator
                                             PO Box XXX
                                      City, State XXXXX-XXXX
Please read the Claim Form carefully and provide all the information required.



                       QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              4
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000560
 Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 11 of 325 PageID 7976



 10. When will I receive my payment?

Payments for Valid Claims will be made only after the Court enters a Final Order and Judgment
granting approval of the Settlement and after any appeals are resolved (see “Fairness Hearing”
below). If there are appeals, resolving them can take time. Please be patient.

                 EXCLUDING YOURSELF FROM THE SETTLEMENT

 11. How do I get out of the Settlement?

If you want to keep any right you might have to sue BLP about the issues in this case and if you do
not want benefits from the Settlement, then you must take steps to exclude yourself from the
Settlement. This is called “opting-out” of the Settlement Class.
To exclude yourself from the Settlement, you must send a letter or other written document by mail to:
                                  __________ Settlement Administrator
                                            PO Box XXXX
                                      City, State XXXXX-XXXX
Your request to be excluded from the Settlement must be personally signed by you and contain a
statement that you are a member of the Settlement Class but desire to be excluded from it.
Your exclusion request must be postmarked no later than Month Day, 2016. You cannot ask to be
excluded on the phone, by email or in any other manner.
You may opt-out of the Settlement Class only for yourself. So-called “mass” or “class” opt outs,
whether filed by third parties on behalf of a “mass” or “class” of members of the Settlement Class or
multiple members of the Settlement Class where no personal statement has been signed by each and
every individual member of the Settlement Class, are not allowed.

 12. If I do not exclude myself, can I sue the Defendant for the same thing later?

No. Unless you exclude yourself, you give up any right you might have to sue BLP for legal claims
that the Settlement resolves. You must exclude yourself from the Settlement Class in order to try to
maintain your own lawsuit. If you start your own lawsuit, you will have to hire your own lawyer and
you will have to prove your claims.
   
 13. What am I giving up to stay in the Settlement Class?

Unless you exclude yourself from the Settlement, you cannot sue or be part of any other lawsuit
against BLP about the issues in this case, including any existing litigation, arbitration, or proceeding.
Unless you exclude yourself, all of the decisions and judgments by the Court will bind you. If you
file a Claim Form for benefits or do nothing at all, you will be releasing BLP from all of the claims
described and identified in Section [ ] of the Settlement Agreement.
The Settlement Agreement is available by visiting the Settlement Website [WEBSITE], calling [SA
Number] or writing to [SA ADDRESS]. The Settlement Agreement provides more detail regarding
the release and describes the released claims with specific descriptions in necessary, accurate legal
                       QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              5
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000561
 Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 12 of 325 PageID 7977


terminology, so read it carefully. You can talk to the law firm seeking to represent the Settlement
Class and listed in Question 15 for free or you can, at your own expense, talk to your own lawyer if
you have any questions about the released claims or what they mean.

 14. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the
settlement.

                          THE LAWYERS REPRESENTING YOU
 15. Do I have a lawyer in the case?

The Court has appointed Phillip A. Bock, Jonathan B. Piper, Daniel J. Cohen of Bock, Hatch, Lewis
& Oppenheim, LLC as “Class Counsel” to represent all members of the Settlement Class.
You will not be charged for these lawyers’ services. The Attorneys’ Fee Awards will be paid directly
from the Settlement Fund. If you want to be represented by another lawyer, you may hire one to
appear in Court for you at your own expense.

 16. How will the lawyers be paid?

Class Counsel intend to request up to twenty-five percent (25%) ($4,875,000) of the Settlement Fund
for attorneys’ fees and reasonable, actual out-of-pocket expenses incurred in the Litigation. The fees
and expenses awarded by the Court will be paid out of the Settlement Fund. The Court will decide
the amount of fees and expenses to award.
Plaintiffs will apply for Incentive Awards in an amount to be paid from the Settlement Fund.
Plaintiff Technology Training Associates will apply for an award of $20,000 and Plaintiff Larry E.
Schwanke, D.C. d/b/a Back to Basics Family Chiropractic will apply for $3,000.

                           OBJECTING TO THE SETTLEMENT
 17. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you
can object to any part of the Settlement. To object, you must submit a letter or other written
document that includes the following:
   1) A heading that includes the case name and case number - [ ].
   2) Your name, address, telephone number and, if represented by counsel, the name, bar number,
      address and telephone number of your counsel;
   3) A signed declaration stating that you are a member of the Settlement Class and in 2009 and/or
      2010, received one or more facsimile advertisements sent by or on behalf of BLP;
   4) A statement of all your objections to the Settlement; and
   5) A statement of whether you intend to appear at the Fairness Hearing, either with or without
      counsel, and if with counsel, the name, bar number, address, and telephone number of your
      counsel who will attend.
                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                             6
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000562
 Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 13 of 325 PageID 7978


You must file your objection with the Court and mail or email your objection to each of the following
postmarked or emailed by Month Day, 2016:

   Settlement Administrator          Class Counsel                    Defendant’s Counsel

                                     Phillip A. Bock                  Mark S. Mester
                                     Jonathan B. Piper                mark.mester@lw.com
                                     Daniel J. Cohen                  Kathleen P. Lally
                                     Bock, Hatch, Lewis &             kathleen.lally@lw.com
                                     Oppenheim, LLC                   Latham & Watkins LLP
                                     134 North La Salle Street,       330 N. Wabash Avenue
                                     Suite 1000                       Suite 2800
                                     Chicago, Illinois 60602          Chicago, Illinois 60611
                                     Phone: _______________
                                     Email: _______________

 18. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you do not like something about the Settlement. You can
object to the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court
that you do not want to be part of the Settlement. If you exclude yourself, you have no basis to object
to the Settlement because it no longer affects you.

                                 THE FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Fairness Hearing”).

 19. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Fairness Hearing on Month Day, 2016 at __:__ _m, at the [address]. The
hearing may be moved to a different date or time without additional notice. At this hearing, the Court
will consider whether the Settlement is fair, reasonable, and adequate. The Court will also consider
the requests by Class Counsel for Attorneys’ Fee Award and for Inventive Awards to the Class
Representatives. If there are objections, the Court will consider them at that time. After the hearing,
the Court will decide whether to approve the Settlement. It is unknown how long these decisions will
take.

 20. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend
the hearing at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you submitted your written objection on time, to the proper addresses, and it
complies with the other requirements set forth above, the Court will consider it. You also may pay
your own lawyer to attend the hearing, but it is not necessary.




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                             7
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000563
 Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 14 of 325 PageID 7979




 21. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, your filed
objection must include a statement of whether you intend to appear at the Fairness Hearing (See
question 17 above).
You cannot speak at the hearing if you exclude yourself from the Settlement.

                                    IF YOU DO NOTHING
 22. What happens if I do nothing at all?

If you are a member of the Settlement Class and do nothing, you will not get benefits from the
Settlement. And, unless you exclude yourself, you will be bound by the judgment entered by the Court.
This means you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
lawsuit or proceeding against BLP about the claims at issue in this case.

                              GETTING MORE INFORMATION
 23. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. For
a complete, definitive statement of the settlement terms visit the Settlement Website at ___________,
write with questions to the Settlement Administrator at ___________ Settlement Administrator, PO
Box XXXX, City, State XXXXX-XXXX, or call the toll-free number, 1-8XX-XXX-XXXX.




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                             8
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000564
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 15 of 325 PageID 7980


  From:               Kathleen.Lally@lw.com
  To:                 Jon Piper
  Cc:                 Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith; mark.mester@lw.com
  Subject:            RE: TTA v. BLP -- Stipulation
  Date:               Thursday, June 16, 2016 5:36:33 PM




  Yes, I should be available most of the day.

  -----Original Message-----
  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 5:34 PM
  To: Lally, Kathleen (CH)
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith; Mester, Mark (CH)
  Subject: RE: TTA v. BLP -- Stipulation

  Thanks for all your efforts, Kate. We should talk tomorrow morning about the remaining tasks to get
  this moving in court.

  -----Original Message-----
  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Thursday, June 16, 2016 5:33 PM
  To: Jon Piper
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith;
  mark.mester@lw.com
  Subject: TTA v. BLP -- Stipulation

  All,

         Please find the executed stipulation and exhibits.

  Kate

  -----Original Message-----
  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Thursday, June 16, 2016 5:17 PM
  To: Lally, Kathleen (CH)
  Cc: Phil Bock; Dan Cohen - External Email; Robert Hatch - Outlook.com; Jim Smith
  Subject: FW:

  Kate - Here is my signature. Please send me clean copies of the final versions of the settlement
  agreement and exhibits.
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                  TTA10262018 000565
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 16 of 325 PageID 7981


  From:           Jon Piper
  To:             Kathleen.Lally@lw.com
  Cc:             mark.mester@lw.com
  Subject:        Re: TTA v. BLP -- Stipulation re Settlement.DOCX
  Date:           Thursday, June 16, 2016 7:32:43 PM



  Wondered if you can confirm that you let Wanca know and that you cancelled
  tomorrow's mediation.

  Sent from my Verizon 4G LTE Droid




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                            TTA10262018 000566
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 17 of 325 PageID 7982


  From:               mark.mester@lw.com
  To:                 Jon Piper; Kathleen.Lally@lw.com
  Subject:            RE: TTA v. BLP -- Stipulation re Settlement.DOCX
  Date:               Thursday, June 16, 2016 7:36:05 PM




  Yes and maybe. We let Wanca know less than an hour after an agreement was reached this afternoon,
  and we likewise let Judge Bobrick know, noting that there was no purpose in going forward tomorrow.
  Ross Good, however, sent me an email a half hour ago insisting that the mediation go forward
  nonetheless. I asked Ross what he thought there was left to mediate. He hasn't answered that
  question and probably can't. If Judge Bobrick is unwilling to cancel, then Kate will go but say nothing.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:32:42 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: TTA v. BLP -- Stipulation re Settlement.DOCX

  Wondered if you can confirm that you let Wanca know and that you cancelled tomorrow's mediation.

  Sent from my Verizon 4G LTE Droid
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000567
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 18 of 325 PageID 7983


  From:            Jon Piper
  To:              mark.mester@lw.com
  Subject:         RE: TTA v. BLP -- Stipulation re Settlement.DOCX
  Date:            Thursday, June 16, 2016 7:46:43 PM



  Thanks for the update.

  Sent from my Verizon 4G LTE Droid
  On Jun 16, 2016 7:36 PM, mark.mester@lw.com wrote:
    Yes and maybe. We let Wanca know less than an hour after an agreement was
    reached this afternoon, and we likewise let Judge Bobrick know, noting that there
    was no purpose in going forward tomorrow. Ross Good, however, sent me an
    email a half hour ago insisting that the mediation go forward nonetheless. I
    asked Ross what he thought there was left to mediate. He hasn't answered that
    question and probably can't. If Judge Bobrick is unwilling to cancel, then Kate will
    go but say nothing.

    ________________________________
    From: Jon Piper <jon@classlawyers.com>
    Sent: Thursday, June 16, 2016 5:32:42 PM
    To: Lally, Kathleen (CH)
    Cc: Mester, Mark (CH)
    Subject: Re: TTA v. BLP -- Stipulation re Settlement.DOCX

    Wondered if you can confirm that you let Wanca know and that you cancelled
    tomorrow's mediation.

    Sent from my Verizon 4G LTE Droid
    ------------------------------------------------------------------------------
    This email may contain material that is confidential, privileged and/or attorney
    work product for the sole use of the intended recipient. Any review, reliance or
    distribution by others or forwarding without express permission is strictly
    prohibited. If you are not the intended recipient, please contact the sender and
    delete all copies.

    Latham & Watkins LLP
    ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000568
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 19 of 325 PageID 7984


  From:               mark.mester@lw.com
  To:                 Jon Piper
  Subject:            RE: TTA v. BLP -- Stipulation re Settlement.DOCX
  Date:               Thursday, June 16, 2016 7:47:55 PM




  No problem.      We will keep you apprised.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:46:42 PM
  To: Mester, Mark (CH)
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  Thanks for the update.

  Sent from my Verizon 4G LTE Droid
  On Jun 16, 2016 7:36 PM, mark.mester@lw.com wrote:
  Yes and maybe. We let Wanca know less than an hour after an agreement was reached this afternoon,
  and we likewise let Judge Bobrick know, noting that there was no purpose in going forward tomorrow.
  Ross Good, however, sent me an email a half hour ago insisting that the mediation go forward
  nonetheless. I asked Ross what he thought there was left to mediate. He hasn't answered that
  question and probably can't. If Judge Bobrick is unwilling to cancel, then Kate will go but say nothing.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:32:42 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: TTA v. BLP -- Stipulation re Settlement.DOCX

  Wondered if you can confirm that you let Wanca know and that you cancelled tomorrow's mediation.

  Sent from my Verizon 4G LTE Droid
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------

  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000569
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 20 of 325 PageID 7985


  From:               Jon Piper
  To:                 mark.mester@lw.com
  Cc:                 danieljaycohen209@gmail.com; Phil Bock
  Subject:            RE: TTA v. BLP -- Stipulation re Settlement.DOCX
  Date:               Friday, June 17, 2016 10:16:28 AM




  any news?
  ________________________________________
  From: mark.mester@lw.com [mark.mester@lw.com]
  Sent: Thursday, June 16, 2016 7:47 PM
  To: Jon Piper
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  No problem.      We will keep you apprised.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:46:42 PM
  To: Mester, Mark (CH)
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  Thanks for the update.

  Sent from my Verizon 4G LTE Droid
  On Jun 16, 2016 7:36 PM, mark.mester@lw.com wrote:
  Yes and maybe. We let Wanca know less than an hour after an agreement was reached this afternoon,
  and we likewise let Judge Bobrick know, noting that there was no purpose in going forward tomorrow.
  Ross Good, however, sent me an email a half hour ago insisting that the mediation go forward
  nonetheless. I asked Ross what he thought there was left to mediate. He hasn't answered that
  question and probably can't. If Judge Bobrick is unwilling to cancel, then Kate will go but say nothing.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:32:42 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: TTA v. BLP -- Stipulation re Settlement.DOCX

  Wondered if you can confirm that you let Wanca know and that you cancelled tomorrow's mediation.

  Sent from my Verizon 4G LTE Droid
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------

  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000570
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 21 of 325 PageID 7986




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000571
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 22 of 325 PageID 7987


  From:            Jon Piper
  To:              Kathleen.Lally@lw.com
  Subject:         next call
  Date:            Friday, June 17, 2016 10:17:28 AM



  Did you have a time in mind for the call about the insurance angles? I am free after 1130.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                TTA10262018 000572
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 23 of 325 PageID 7988


  From:             mark.mester@lw.com
  To:               Jon Piper
  Cc:               Dan Cohen - External Email; Phil Bock
  Subject:          RE: TTA v. BLP -- Stipulation re Settlement.DOCX
  Date:             Friday, June 17, 2016 10:22:20 AM




  Yes. Wanca insisted on the mediation going forward, though he was unable to specify what was left
  to mediate or address on the class claim. Judge Bobrick was a bit confused, so he sided with Wanca
  and we had the general session. We declined to negotiate the class claim for reasons that should be
  obvious, and the mediation was ended without further incident. Big waste of time.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Friday, June 17, 2016 8:16:28 AM
  To: Mester, Mark (CH)
  Cc: Dan Cohen - External Email; Phil Bock
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  any news?
  ________________________________________
  From: mark.mester@lw.com [mark.mester@lw.com]
  Sent: Thursday, June 16, 2016 7:47 PM
  To: Jon Piper
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  No problem.    We will keep you apprised.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:46:42 PM
  To: Mester, Mark (CH)
  Subject: RE: TTA v. BLP -- Stipulation re Settlement.DOCX

  Thanks for the update.

  Sent from my Verizon 4G LTE Droid
  On Jun 16, 2016 7:36 PM, mark.mester@lw.com wrote:
  Yes and maybe. We let Wanca know less than an hour after an agreement was reached this afternoon,
  and we likewise let Judge Bobrick know, noting that there was no purpose in going forward tomorrow.
  Ross Good, however, sent me an email a half hour ago insisting that the mediation go forward
  nonetheless. I asked Ross what he thought there was left to mediate. He hasn't answered that
  question and probably can't. If Judge Bobrick is unwilling to cancel, then Kate will go but say nothing.

  ________________________________
  From: Jon Piper <jon@classlawyers.com>
  Sent: Thursday, June 16, 2016 5:32:42 PM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH)
  Subject: Re: TTA v. BLP -- Stipulation re Settlement.DOCX

  Wondered if you can confirm that you let Wanca know and that you cancelled tomorrow's mediation.

  Sent from my Verizon 4G LTE Droid
  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000573
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 24 of 325 PageID 7989



  Latham & Watkins LLP
  ------------------------------------------------------------------------------

  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------

  ------------------------------------------------------------------------------
  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the sender
  and delete all copies.

  Latham & Watkins LLP
  ------------------------------------------------------------------------------




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000574
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 25 of 325 PageID 7990


  From:            Jon Piper
  To:              Kathleen.Lally@lw.com; mark.mester@lw.com
  Cc:              Phil Bock; Dan Cohen - External Email; Julia Titolo; Marie Ang
  Subject:         RE:
  Date:            Friday, June 17, 2016 4:26:00 PM
  Attachments:     2016-06-15 DRAFT FEDERAL TTA v. Bucs Complaint.pdf
                   Group Exhibit A. pdf.pdf



  Kate and Mark – as a courtesy in the context of settlement, we are sending you a copy of the
  complaint we intend to file.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000583
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 26 of 325 PageID 7991



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA,
                                 TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC., and LARRY E.                )
 SCHWANKE, D.C. d/b/a BACK TO                  )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representative of a   )
 class of similarly-situated persons,          )
                                               )
                                                 Case No.
                              Plaintiffs,      )
                                               )
               v.                              )
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                               )
                              Defendant.       )

                               CLASS ACTION COMPLAINT

        Plaintiffs, Technology Training Associates, Inc., and Larry E. Schwanke,

 D.C., d/b/a Back To Basics Family Chiropractic (collectively “Plaintiffs”), bring this

 action on behalf of themselves and all other persons similarly situated and, except

 for those allegations pertaining to Plaintiffs or their attorneys, which are based

 upon personal knowledge, alleges the following upon information and belief against

 defendant Buccaneers Limited Partnership (“BLP”):

                               PRELIMINARY STATEMENT

        1.     Defendant has sent advertisements by facsimile in violation of the

 Telephone Consumer Protection Act, 47 U.S.C. § 227, and the regulations the

 Federal Communications Commission (“FCC”) has prescribed thereunder, 47 C.F.R.

 § 64.1200 (collectively, the “TCPA”).




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000584
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 27 of 325 PageID 7992



        2.     Defendant sent Plaintiffs at least three advertisements each by

 facsimile and in violation of the TCPA. Group Exhibit A.

        3.     These faxes also converted Plaintiffs’ property and invaded Plaintiff’s

 privacy.

        4.     Plaintiffs bring this action on behalf of themselves and a class of all

 similarly-situated persons, and against Defendant, seeking statutory damages for

 each violation of the TCPA, trebling of the statutory damages, injunctive relief,

 compensation and attorney fees (under the conversion and invasion of privacy

 counts), punitive damages (under the invasion of privacy count) and all other relief

 the Court deems appropriate under the circumstances.

        5.     Unsolicited faxes cause damage to their recipients. A junk fax recipient

 loses the use of its fax machine, paper, and ink toner. Unsolicited faxes tie up the

 telephone lines, prevent fax machines from receiving authorized faxes, prevent their

 use for authorized outgoing faxes, cause undue wear and tear on the recipients’ fax

 machines, and require additional labor to attempt to discern the source and purpose

 of the unsolicited message. Moreover, a junk fax interrupts the recipient’s privacy.

 An unsolicited fax wastes the recipient’s valuable time that would have been spent

 on something else.

                        PARTIES, JURISDICTION, AND VENUE

        6.     Plaintiff Technology Training Associates, Inc. is a Florida corporation

 with its principal place of business in Hillsborough County, Florida.

        7.     Plaintiff Larry E. Schwanke, D.C., is a Florida resident doing business




                                            2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000585
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 28 of 325 PageID 7993



 as Back To Basics Family Chiropractic with his principal place of business in

 Marion County, Florida.

        8.     On information and belief, BLP is a Foreign Limited Partnership with

 its principal place of business in Tampa, Florida.

        9.     The Court has subject matter jurisdiction over Plaintiff’s federal

 statutory claim under 28 U.S.C. § 1331 and 47 U.S.C. § 227. The Court has

 supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C. § 1367.

        10.    Personal jurisdiction exists over Defendant in Florida because

 Defendant has transacted business and committed tortious acts within the State.

        11.    Venue is proper in the Middle District of Florida, Tampa Division

 because Defendant committed statutory torts within this District and a significant

 portion of the events took place here.

                                            FACTS

        12.    Defendant sent advertisements by facsimile to Plaintiffs and a class of

 similarly-situated persons. Defendant sent thousands of these fax advertisements to

 Plaintiffs and the other class members through assistance from FaxQom, USA

 Datalink, DMI Marketing, 127 High Street, Rocket Messaging, or other

 intermediaries. Defendant is directly liable for violating the TCPA.

        13.    Plaintiffs have each received at least three of Defendant’s unsolicited

 advertisements by facsimile in 2009 or 2010.

        14.    Plaintiffs did not expressly invite or give permission to anyone to send

 any of the faxes in Group Exhibit A or any other advertisement from BLP to




                                              3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000586
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 29 of 325 PageID 7994



 Plaintiffs’ fax machines.

        15.      On information and belief, Defendant sent advertisements by facsimile

 to Plaintiffs and thousands of other persons in violation of the TCPA.

        16.      Plaintiffs and the other class members owe no obligation to protect

 their fax machines from Defendant. Their fax machines are ready to send and

 receive their urgent communications, private communications and business

 information, not to receive Defendant’s unlawful advertisements.

                             CLASS ACTION ALLEGATIONS

        17.      Plaintiffs bring this action as a class action on behalf of themselves

 and all others similarly situated as members of a class, initially defined as follows:

                 All persons who, in 2009 or 2010, received one or more facsimile
                 advertisements sent by or on behalf of BLP and offering tickets
                 for Tampa Bay Buccaneer games.

        18.      Specifically excluded from the Class are the following Persons:

              (a) BLP and its respective parents, subsidiaries, divisions, affiliates,

                 associated entities, business units, predecessors in interest,

                 successors, successors in interest and representatives and each of

                 their respective immediate family members;

              (b) Class Counsel; and

              (c) The judges who have presided over the Litigation and any related

                 cases.

 Plaintiffs expressly reserve the right to modify the proposed class definition or

 propose subclasses.




                                              4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000587
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 30 of 325 PageID 7995



        19.    On information and belief, Defendant’s fax advertising campaigns

 involved other, substantially-similar advertisements also sent without the opt-out

 notice required by the TCPA.

        20.    This action is brought and may properly be maintained as a class

 action pursuant to Fed. R. Civ. P. 23. This action satisfies Rule 23 (a)’s numerosity,

 commonality, typicality, and adequacy requirements. Additionally, prosecution of

 Plaintiffs’ claims separately from the putative class’s claims would create a risk of

 inconsistent or varying adjudications under Rule 23 (b) (1) (A). Furthermore, the

 questions of law or fact that are common in this action predominate over any

 individual questions of law or fact making class representation the superior method

 to adjudicate this controversy under Rule 23 (b) (3).

        21.    Numerosity/impracticality of joinder. On information and belief, the

 class consists of more than 39 persons and, thus, is so numerous that individual

 joinder of each member is impracticable. The precise number of class members and

 their identities are unknown to Plaintiffs, but will be obtained from Defendant’s

 records or the records of third parties.

        22.    Commonality and predominance. There is a well-defined community of

 interest and common questions of law and fact that predominate over any questions

 affecting only individual members of the class. These common legal and factual

 questions, which do not vary from one class member to another, and which may be

 determined without reference to the individual circumstances of any class member,

 include, but are not limited to the following:




                                            5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000588
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 31 of 325 PageID 7996



               a.      Whether Defendant sent advertisements by facsimile promoting

        the commercial availability or quality of property, goods, or services;

               b.      Whether Group Exhibit A and other yet-to-be-discovered

        facsimiles sent by or on behalf of Defendant advertised the commercial

        availability or quality of property, goods or services;

               c.      The manner and method Defendant used to compile or obtain

        the list(s) of fax numbers to which they sent the faxes contained in Group

        Exhibit A and other fax advertisements;

               d.      Whether Defendant’s fax advertisements contained opt-out

        notices compliant with the TCPA;

               e.      Whether Defendant converted the fax machines of Plaintiff and

        the members of the class and is liable to Plaintiff and the members of the

        class for damages arising from its conversion;

               f.      Whether Defendant invaded the privacy of Plaintiffs and the

        class and is liable to Plaintiff and the members of the class for damages

        arising from its invasions of privacy;

               g.      Whether Plaintiffs and the other class members should be

        awarded statutory damages;

               h.      Whether Plaintiffs and the other class members should be

        awarded actual damages

               i.      Whether Plaintiffs and the other class members should be

        awarded punitive damages;




                                             6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000589
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 32 of 325 PageID 7997



               j.      If the Court finds that Defendant willfully or knowingly violated

        the TCPA, whether the Court should exercise its discretion to increase the

        amount of the statutory damages award to an amount equal to not more than

        3 times the amount; and

               k.      Whether the Court should enjoin Defendant from faxing

        advertisements in the future.

        23.    Typicality of claims. Plaintiffs’ claims are typical of the claims of the

 other class members, because Plaintiffs and all class members were injured by the

 same wrongful practices. Plaintiffs and the members of the class received

 Defendant’s advertisements by facsimile and those advertisements did not contain

 the opt-out notice required by the TCPA. Under the facts of this case, because the

 focus is upon Defendant’s conduct, if Plaintiffs prevail on their claims, then the

 other putative class members will prevail as well.

        24.    Adequacy of representation. Plaintiffs are an adequate representative

 of the class because their interests do not conflict with the interests of the class it

 seeks to represent. Plaintiffs have retained counsel competent and experienced in

 complex class action litigation, and TCPA litigation in particular, and Plaintiffs

 intend to vigorously prosecute this action. Plaintiffs and their counsel will fairly and

 adequately protect the interest of members of the class.

        25.    Prosecution of separate claims would yield inconsistent results. Even

 though the questions of fact and law in this action are predominantly common to

 Plaintiffs and the putative class members, separate adjudication of each class




                                             7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000590
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 33 of 325 PageID 7998



 member’s claims would yield inconsistent and varying adjudications. Such

 inconsistent rulings would create incompatible standards for Defendant to operate

 under if/when class members bring additional lawsuits concerning the same

 unsolicited fax advertisements of if Defendant choose to advertise by fax again in

 the future.

        26.      A class action is the superior method of adjudicating the common

 questions of law or fact that predominate over individual questions. A class action is

 superior to other available methods for the fair and efficient adjudication of this

 lawsuit, because individual litigation of the claims of all class members is

 economically unfeasible and procedurally impracticable. The likelihood of individual

 class members prosecuting separate claims is remote, and even if every class

 member could afford individual litigation, the court system would be unduly

 burdened by individual litigation of such cases. Plaintiffs know of no difficulty to be

 encountered in the management of this action that would preclude its maintenance

 as a class action. Relief concerning Plaintiffs’ rights under the laws herein alleged

 and with respect to the class would be proper. Plaintiffs envision no difficulty in the

 management of this action as a class action.

                             COUNT I
           TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

        27.      Plaintiffs incorporate the preceding paragraphs as though fully set

 forth herein.

        28.      Plaintiffs bring Count I on behalf of themselves and a class of similarly

 situated persons against Defendants.



                                              8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                  TTA10262018 000591
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 34 of 325 PageID 7999



        29.    The TCPA prohibits the “use of any telephone facsimile machine,

 computer or other device to send an unsolicited advertisement to a telephone

 facsimile machine….” 47 U.S.C. § 227 (b) (1).

        30.    The TCPA defines “unsolicited advertisement” as “any material

 advertising the commercial availability or quality of any property, goods, or services

 which is transmitted to any person without that person’s express invitation or

 permission.” 47 U.S.C. § 227 (a) (4).

        31.    The TCPA provides a private right of action as follows:

                      3.     Private right of action. A person may, if
               otherwise permitted by the laws or rules of court of a
               state, bring in an appropriate court of that state:

                             (A)    An action based on a violation of this
                       subsection or the regulations prescribed under this
                       subsection to enjoin such violation,

                              (B)     An action to recover for actual
                       monetary loss from such a violation, or to receive
                       $500 in damages for each such violation, whichever
                       is greater, or

                              (C)    Both such actions.

 47 U.S.C. § 227 (b) (3).

        32.    The Court, in its discretion, may treble the statutory damages if it

 determines that a violation was knowing or willful. 47 U.S.C. § 227 (b) (3).

        33.    Here, Defendant violated 47 U.S.C. § 227 (b) (1) (C) by sending an

 advertisement by facsimile (such as Group Exhibit A) to Plaintiffs and the other

 class members without their prior express invitation or permission.

        34.    The TCPA requires that every advertisement sent by facsimile must



                                             9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000592
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 35 of 325 PageID 8000



 include an opt-out notice clearly and conspicuously displayed on the bottom of its

 first page. 47 C.F.R. § 64.1200 (a) (4).

        35.    Defendant failed to include a clear and conspicuous opt-out notice on

 the faxes in Group Exhibit A.

        36.    The faxes in Group Exhibit A do not provide any of the information the

 TCPA requires for a compliant opt-out notice. For example, the faxes in Group

 Exhibit A fail to state on the advertisement’s first page that the recipient may make

 a request to the sender not to send any future advertisement by facsimile and that

 the sender’s failure to comply within 30 days is unlawful.

        37.    Defendant violated the TCPA by failing to state on the first page of

 each fax advertisement that their failure to comply with an opt-out request within

 30 days would be unlawful. Group Exhibit A.

        38.    Facsimile advertising imposes burdens on recipients that are distinct

 from the burdens imposed by other types of advertising. The required opt-out notice

 provides recipients the necessary information to opt-out of future fax transmissions,

 including a notice that the sender’s failure to comply with the opt-out request will

 be unlawful. 47 C.F.R. § 64.1200 (a) (4).

        39.    Defendant’s failure to include a compliant opt-out notice on their fax

 advertisements makes irrelevant any express consent or established business

 relationship (“EBR”) that otherwise might have justified Defendant’s fax

 advertising campaigns. 47 C.F.R. § 64.1200 (a) (4).

        40.    The TCPA is a strict liability statute and Defendant is liable to




                                             10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                              TTA10262018 000593
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 36 of 325 PageID 8001



 Plaintiffs and the other class members even if their actions were negligent. 47

 U.S.C. § 227 (b) (3).

        41.      Even if Defendant did not intend to injure Plaintiffs and the other

 class members, did not intend to violate their privacy, and did not intend to waste

 their valuable time with Defendant’s advertisements, those facts are irrelevant

 because the TCPA is a strict liability statute.

        42.      If Defendant’s actions were knowing or purposeful, then the Court has

 the discretion to increase the statutory damages up to 3 times the amount. 47

 U.S.C. § 227 (b) (3).

        43.      BLP is liable for the fax advertisements at issue because it sent the

 faxes, caused the faxes to be sent, participated in the activity giving rise to or

 constituting the violation, the faxes were sent on its behalf, or under general

 principles of vicarious liability, including actual authority, apparent authority and

 ratification.

        44.      Defendant knew or should have known that Plaintiffs and the other

 class members had not given express invitation or permission for Defendant or

 anybody else to fax advertisements about Defendant’s goods, products, or services,

 that Plaintiffs and the other class members did not have an established business

 relationship     with   Defendants,        that   the   faxes   in   Group   Exhibit    A   are

 advertisements, and do not display compliant opt-out notices as required by the

 TCPA.

        45.      Defendant’s actions damaged Plaintiffs and the other class members.




                                                   11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000594
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 37 of 325 PageID 8002



 Receiving Defendant’s junk faxes caused the recipients to lose paper and toner

 consumed in the printing of Defendant’s faxes. Moreover, the subject faxes used the

 fax machines of Plaintiffs and the other class members. The subject faxes cost

 Plaintiffs time, as Plaintiffs and their employees wasted their time receiving,

 reviewing and routing Defendant’s illegal faxes. That time otherwise would have

 been spent on Plaintiffs’ business activities. Defendant’s faxes unlawfully

 interrupted Plaintiffs and the other class members’ privacy interests in being left

 alone. Finally, the injury and property damage sustained by Plaintiffs and the other

 class members from the sending of unlawful fax advertisements occurred outside

 Defendant’s premises.

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

 situated, demand judgment in their favor and against Defendant as follows:

        A.      That the Court adjudge and decree that the present case may be

 properly maintained as a class action, appoint Plaintiffs as the representative of the

 class, and appoint Plaintiffs’ counsel as counsel for the class;

        B.      That the Court award $500.00 in statutory damages for each violation

 of the TCPA;

        C.      That, if it finds Defendant willfully or knowingly violated the TCPA’s

 faxing prohibitions, the Court exercise its discretion to increase the amount of the

 statutory damages award to an amount equal to not more than 3 times the amount

 (Plaintiffs request trebling);

        D.      That the Court enter an injunction prohibiting Defendant from




                                            12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000595
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 38 of 325 PageID 8003



 violating the TCPA; and

        E.     That the Court award costs and such further relief as the Court may

 deem just and proper.

                                         COUNT II
                                        CONVERSION

        46.    Plaintiffs bring Count II on behalf of themselves and a class of

 similarly situated persons against Defendants.

        47.    Defendant sent advertisements by facsimile to Plaintiffs and a class of

 similarly-situated persons. Defendant sent thousands of these fax advertisements to

 Plaintiffs and the other class members through assistance from FaxQom, USA

 Datalink, DMI Marketing, 127 High Street, Rocket Messaging, or other

 intermediaries.

        48.    Plaintiffs have each received at least three of Defendant’s unsolicited

 advertisements by facsimile in 2009 or 2010.

        49.    Plaintiffs did not expressly invite or give permission to anyone to send

 Group Exhibit A or any other advertisement from BLP to Plaintiffs’ fax machines.

        50.    On information and belief, Defendant sent advertisements by facsimile

 to Plaintiffs and thousands of other persons.

        51.    Plaintiffs and the other class members owe no obligation to protect

 their fax machines from Defendant. Their fax machines are ready to send and

 receive their urgent communications, private communications and business

 information, not to receive Defendant’s unlawful advertisements.




                                            13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000596
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 39 of 325 PageID 8004



        52.    By sending Plaintiffs and the other class members unsolicited faxes,

 Defendant improperly and unlawfully converted their fax machines, toner and

 paper to its own use. Defendant also converted Plaintiffs’ employees’ time to

 Defendant’s own use.

        53.    Immediately prior to the sending of the unsolicited faxes, Plaintiffs

 and the other class members owned an unqualified and immediate right to

 possession of their fax machines, paper, toner, and employee time.

        54.    By     sending     the       unsolicited   faxes,   Defendant    permanently

 misappropriated the class members’ fax machines, toner, paper, and employee time

 to Defendant’s own use. Such misappropriation was wrongful and without

 authorization.

        55.    Defendant knew or should have known that its misappropriation of

 paper, toner, and employee time was wrongful and without authorization.

        56.    Plaintiffs and the other class members were deprived of the use of the

 fax machines, paper, toner, and employee time, which could no longer be used for

 any other purpose. Plaintiffs and each class member thereby suffered damages as a

 result of their receipt of unsolicited fax advertisements from Defendant.

        57.    Each of Defendant’s unsolicited fax advertisements effectively stole

 Plaintiff’s employees’ time because multiple persons employed by Plaintiff were

 involved in receiving, routing, and reviewing Defendant’s unlawful faxes. Defendant

 knew or should have known employees’ time is valuable to Plaintiff.




                                                 14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                      TTA10262018 000597
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 40 of 325 PageID 8005



        58.    Defendant’s actions caused damages to Plaintiff and the other

 members of the class because their receipt of Defendant’s unsolicited fax

 advertisements caused them to lose paper and toner as a result. Defendant’s actions

 prevented Plaintiffs’ fax machines from being used for Plaintiffs’ business purposes

 during the time Defendant was using Plaintiff’s fax machines for Defendant’s illegal

 purpose. Defendant’s actions also cost Plaintiffs’ employees’ time, as Plaintiffs’

 employees used their time receiving, routing, and reviewing Defendant’s illegal

 faxes, and that time otherwise would have been spent on Plaintiffs’ business

 activities.

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

 situated, demand judgment in their favor and against Defendant as follows:

        A.     That the Court adjudge and decree that the present case may be

 properly maintained as a class action, appoint Plaintiffs as the representative of the

 class, and appoint Plaintiffs’ counsel as counsel for the class;

        B.     That the Court enter judgment finding Defendant unlawfully

 converted the fax machines of Plaintiffs and the members of the class and is liable

 to Plaintiff and the members of the class for damages arising from its conversion;

        C.     That the Court enter an injunction prohibiting Defendant from

 engaging in conversion of Plaintiffs’ and the class members fax machines; and

        D.     That the Court award costs, including reasonable attorneys’ fees, and

 such further relief as the Court may deem just and proper.




                                            15
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000598
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 41 of 325 PageID 8006



                                       COUNT III
                                  INVASION OF PRIVACY

        59.    Plaintiffs bring Count III on behalf of themselves and a class of

 similarly situated persons against Defendants.

        60.    Defendant sent advertisements by facsimile to Plaintiffs and a class of

 similarly-situated persons. Defendant sent thousands of these fax advertisements to

 Plaintiffs and the other class members through assistance from FaxQom, USA

 Datalink, DMI Marketing, 127 High Street, Rocket Messaging, or other

 intermediaries.

        61.    Plaintiffs have each received at least three of Defendant’s unsolicited

 advertisements by facsimile in 2009 or 2010.

        62.    Plaintiffs did not expressly invite or give permission to anyone to send

 Group Exhibit A or any other advertisement from BLP to Plaintiffs’ fax machines.

        63.    On information and belief, Defendant sent advertisements by facsimile

 to Plaintiffs and thousands of other persons.

        64.    Plaintiffs and the other class members owe no obligation to protect

 their fax machines from Defendant. Their fax machines are ready to send and

 receive their urgent communications, private communications and business

 information, not to receive Defendant’s unlawful advertisements.

        65.    By sending Plaintiffs and the other class members unsolicited faxes,

 Defendant improperly and unlawfully converted their fax machines, toner and

 paper to its own use. Defendant also converted Plaintiffs’ employees’ time to

 Defendant’s own use.



                                            16
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000599
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 42 of 325 PageID 8007



        66.    By sending Plaintiffs and the other class members unsolicited faxes,

 Defendant intruded both physically and electronically into the private quarters of

 Plaintiffs and the class members. Defendant’s faxes unlawfully interrupted

 Plaintiffs and the other class members’ privacy interests and rights to seclusion and

 to be left alone.

        67.    By so doing, Defendant invaded the privacy of Plaintiffs and the class.

        68.    Defendant knew or should have known that its invasion of Plaintiffs’

 and the class members’ privacy was wrongful and without authorization.

        69.    Plaintiffs and the other class members were deprived of the use of

 their phone lines, fax machines, paper, toner, and personal and business time,

 which could no longer be used for any other purpose. Plaintiffs and each class

 member thereby suffered damages, including mental and emotional distress, as a

 result of their receipt of unsolicited fax advertisements from Defendant.

        70.    Defendant’s actions caused damages to Plaintiff and the other

 members of the class.

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

 situated, demand judgment in their favor and against Defendant as follows:

        A.     That the Court adjudge and decree that the present case may be

 properly maintained as a class action, appoint Plaintiffs as the representative of the

 class, and appoint Plaintiffs’ counsel as counsel for the class;




                                            17
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000600
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 43 of 325 PageID 8008



        B.     That the Court enter judgment finding Defendant unlawfully invaded

 the privacy of Plaintiffs and the members of the class and is liable to Plaintiff and

 the members of the class for damages arising from its invasion of privacy;

        C.     That the Court enter judgment awarding Plaintiffs and the class

 members punitive damages in an amount sufficient to punish and deter Defendant;

        D.     That the Court enter an injunction prohibiting Defendant from

 invading the privacy of Plaintiffs’ and the class members; and

        E.     That the Court award costs, including reasonable attorneys’ fees, and

 such further relief as the Court may deem just and proper.

                                            Respectfully submitted,

                                            TECHNOLOGY TRAINING ASSOCIATES,
                                            INC., and LARRY E. SCHWANKE, D.C.
                                            d/b/a BACK TO BASICS FAMILY
                                            CHIROPRACTIC, individually and as the
                                            representative of a class of similarly-situated
                                            persons

                                            By: /s/ Phillip A. Bock

                                            Phillip A. Bock
                                            Daniel J. Cohen
                                            Jonathan B. Piper
                                            Bock, Hatch, Lewis & Oppenheim, LLC
                                            134 N. La Salle St,, Ste. 1000
                                            Chicago, IL 60602
                                            Telephone: 312-658-5500
                                            Facsimile: 312-658-5555




                                              18
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                   TTA10262018 000601
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 44 of 325 PageID 8009




                GROUP EXHIBIT A




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000602
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 45 of 325 PageID 8010




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000603
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 46 of 325 PageID 8011




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000604
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 47 of 325 PageID 8012




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000605
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 48 of 325 PageID 8013




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000606
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 49 of 325 PageID 8014




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000607
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 50 of 325 PageID 8015




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000608
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 51 of 325 PageID 8016




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000609
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 52 of 325 PageID 8017




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000610
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 53 of 325 PageID 8018




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000611
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 54 of 325 PageID 8019




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000612
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 55 of 325 PageID 8020




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000613
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 56 of 325 PageID 8021




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000614
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 57 of 325 PageID 8022




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000615
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 58 of 325 PageID 8023




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000616
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 59 of 325 PageID 8024




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000617
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 60 of 325 PageID 8025




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000618
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 61 of 325 PageID 8026




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000619
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 62 of 325 PageID 8027




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000620
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 63 of 325 PageID 8028




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000621
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 64 of 325 PageID 8029




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000622
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 65 of 325 PageID 8030




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000623
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 66 of 325 PageID 8031




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000624
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 67 of 325 PageID 8032




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000625
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 68 of 325 PageID 8033




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000626
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 69 of 325 PageID 8034




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000627
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 70 of 325 PageID 8035




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000628
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 71 of 325 PageID 8036




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000629
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 72 of 325 PageID 8037




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000630
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 73 of 325 PageID 8038




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000631
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 74 of 325 PageID 8039




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000632
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 75 of 325 PageID 8040




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000633
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 76 of 325 PageID 8041




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000634
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 77 of 325 PageID 8042




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000635
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 78 of 325 PageID 8043




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                     TTA10262018 000636
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 79 of 325 PageID 8044




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000637
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 80 of 325 PageID 8045




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000638
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 81 of 325 PageID 8046




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000639
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 82 of 325 PageID 8047




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000640
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 83 of 325 PageID 8048




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000641
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 84 of 325 PageID 8049




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000642
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 85 of 325 PageID 8050




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       TTA10262018 000643
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 86 of 325 PageID 8051


  From:             Kathleen.Lally@lw.com
  To:               Jon Piper
  Subject:          866.922.2170; 111892#
  Date:             Friday, June 17, 2016 4:48:23 PM



  For this afternoon.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000644
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 87 of 325 PageID 8052


  From:               Kathleen.Lally@lw.com
  To:                 Jon Piper
  Subject:            Call at 10 tomorrow
  Date:               Monday, June 20, 2016 7:23:28 PM



  Hi Jon,

             Just a reminder to give me a call around 10 tomorrow.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000645
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 88 of 325 PageID 8053


  From:             Kathleen.Lally@lw.com
  To:               Jon Piper
  Subject:          Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
  Date:             Tuesday, June 21, 2016 9:16:35 AM
  Attachments:      NY-7719933-v13 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release.docx
                    CP_Redline - NY-7719933-v12 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and
                    Release and NY-7719933-v13 Technology Training.pdf
                    Preliminary Approval Order - TTA v. BLP(7733121_1_NY).DOC



  Jon,

          In advance of our call, I revised the Settlement Agreement and drafted the PA order. Can you
  also send me the PA motion for our review? I will need to run these final drafts by my client, but
  thought it might help for you to have something to review before we discuss.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                               TTA10262018 000646
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 89 of 325 PageID 8054



                      SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family

 Chiropractic and Defendant Buccaneers Limited Partnership in order to effect a full and final

 settlement and dismissal with prejudice of all claims against Buccaneers Limited Partnership as

 alleged in the case captioned ________________________________________Technology

 Training Associates, Inc., et al. v. Buccaneers Limited Partnership, Case No. 8:16-cv-

 01622-MSS-AEP (M.D. Fla. 2016) on the terms set forth below and to the full extent

 reflected herein, subject to approval of the Court. Capitalized terms shall have the meaning

 ascribed to them in Section II of this Settlement Agreement.

                                       I.     RECITALS

        A.     On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within

 30 days, with such a request is unlawful.”

        B.     The complaint filed by Technology Training Associates, Inc. addressed similar

 conduct and sought to represent essentially the same class as a case pending in the United

 States District Court for the Middle District of Florida before Magistrate Judge Anthony E.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000647
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 90 of 325 PageID 8055



 Porcelli, captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al.,

 Case No. 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation

 and attempting to reach a settlement for more than eight (8) months, but had been

 unsuccessful. Indeed, on April 18, 2016, BLP had filed a motion for a settlement conference

 in Cin-Q, offering to waive the mediation privilege, relying on the Court’s supervisory authority

 under Fed. R. Civ. P. 23(g) and requesting that the Court or its designee hold a settlement

 conference. The Cin-Q plaintiffs and their counsel, however, opposed any settlement

 conference before the Court or its designee, insisted that the mediator in the prior mediation

 declare an impasse (which he did) and flatly refused to waive the mediation privilege.

        C.      After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked

 if BLP would have any interest in an early mediation of the new case, pointing out that the

 parties in that case would apparently be required to engage in alternative dispute resolution

 under the applicable court rules. The Parties agreed to a mediation and scheduled an initial

 mediation session for May 19, 2016.

        D.      Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.



                                                  2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000648
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 91 of 325 PageID 8056



        E.      Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

        F.      The Parties continued their settlement discussions in a second full-day mediation

 session on June 1, 2016 in Tampa, Florida with Mr. Grilli. At the end of that mediation

 session, the Parties had reached an agreement in principle that would resolve the claims in

 Plaintiffs’ Complaint on a class-wide basis, subject to finalization of a mutually-agreeable

 settlement agreement and subject to court approval.

        G.      On or about ___________June 20, 2016, Plaintiffs filed their Complaint in the

 United States District Court for the Middle District of Florida, alleging that in 2009 and 2010

 BLP improperly sent advertisements by facsimile, seeking actual damages, as well as statutory

 damages under the TCPA on behalf of themselves and a proposed class of

 “_____________________________[a]ll persons who, in 2009 or 2010, received one or

 more facsimile advertisements sent by or on behalf of BLP and offering tickets for

 Tampa Bay Buccaneer games.”

        H.      BLP denies all material allegations in the Litigation and have asserted a variety

 of affirmative defenses. BLP specifically denies that it has engaged in any wrongdoing

 whatsoever, that it has any liability in connection with the claims asserted or that could have

 been asserted in the Litigation and further deny that the claims in the Litigation can properly be

 maintained as a class action, other than for the purposes of settlement.

        I.      Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial



                                                 3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000649
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 92 of 325 PageID 8057



 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have

 been raised in the Litigation without prolonged litigation and the risks and uncertainties

 inherent in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this

 Settlement is fair, reasonable, adequate and in the best interest of the Settlement Class.

        J.      BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

        K.      Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of

 any fault, wrongdoing, liability or damages of any kind.

        L.      This Settlement Agreement, its terms, documents related to it and the

 negotiations or proceedings connected with it shall not be offered or received into evidence in

 the Litigation or in any other action or proceeding to establish any liability or admission by

 BLP.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of

 the Court, the Parties hereby agree as follows:

                                      II.    DEFINITIONS

        As used herein, the following terms have the meanings set forth below.



                                                   4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000650
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 93 of 325 PageID 8058



           A.   “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section VI, Paragraph A and payable from the Net Settlement Fund.

           B.   “Available Award Total” means the amount of money in the Net Settlement

 Fund available to pay such Awards.

           C.   “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Sections IV and VIII and payable

 from the Net Settlement Fund.

           D.   “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.   “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.   “CAFA Notices” means the notice of this settlement to be served upon State

 and Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28

 U.S.C. § 1715.

           G.   “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.   “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which shall be without material alteration from Exhibit A. Claim Forms will be

 processed after the Effective Date.

           I.   “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen

 of Bock, Hatch, Lewis & Oppenheim, LLC.




                                                 5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000651
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 94 of 325 PageID 8059



         J.     “Class Notice” means the Court-approved forms of notice to the Settlement

 Class, which will notify members of the Settlement Class of entry of the Preliminary Approval

 Order and the scheduling of the Fairness Hearing, among other things.

         K.     “Court” means the United States District Court for the Middle District of

 Florida.

         L.     “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day

 which is not a Saturday, Sunday or Federal or State of Florida legal holiday.

         M.     “Effective Date” means the date defined in Section XIII.

         N.     “Fairness Hearing” means the hearing at which the Court orders final approval

 of the Settlement.

         O.     “Final” means final as defined in Section XIII, Paragraph B.

         P.     “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section XI.

         Q.     “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section VI, Paragraph B and payable from the Net Settlement

 Fund.




                                                 6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000652
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 95 of 325 PageID 8060



        R.        “Litigation” means the action captioned

 ________________________________.Technology Training Associates, Inc., et al. v.

 Buccaneers Limited Partnership, Case No. 8:16-cv-01622-MSS-AEP (M.D. Fla. 2016).

        S.        “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit B.

        T.        “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section IV.

        U.        “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs

 and expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

        V.        “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

        W.        “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section IX,

 Paragraph B. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.




                                                  7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000653
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 96 of 325 PageID 8061



        X.      “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

        Y.       “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class

 to be excluded from the Settlement Class, and the date by which Settlement Class Members

 must file objections, if any, to the Settlement.

        Z.      “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

        AA.     “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

        BB.     “Plaintiffs” means Technology Training Associates, Inc. and Larry E. Schwanke,

 D.C. d/b/a Back to Basics Family Chiropractic.

        CC.     “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

        DD.     “Preliminary Approval Order” means the order defined in Section X and entered

 by the Court preliminary approving the Settlement.

        EE.     “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future

 administrators, agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and



                                                    8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000654
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 97 of 325 PageID 8062



 successors), who have not excluded themselves from the Settlement Class, of the Released

 Persons and shall include the agreement and commitment by Plaintiffs and all Settlement Class

 Members to not now or hereafter initiate, maintain or assert against the Released Persons or

 any of them any and all causes of action, claims, rights, demands, actions, claims for damages,

 equitable, legal and/or administrative relief, interest, demands or rights, including without

 limitation, claims for damages of any kind, including those in excess of actual damages,

 whether based on federal, state or local law, statute, ordinance, regulation, contract, common

 law or any other sources that have been, could have been, may be or could be alleged or

 asserted now or in the future by Plaintiffs or any Settlement Class Members against the

 Released Persons, or any of them, in the Litigation or in any other court action or before any

 administrative body (including any regulatory entity or organization), tribunal, arbitration panel

 or other adjudicating body arising out of or related to the Released Claims.

        FF.     “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not

 limited to statutory consumer protection claims, tort claims, conversion claims, negligence

 claims, claims for breach of contract, breach of the duty of good faith and fair dealing, breach

 of statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or

 declaratory relief, attorneys’ fees, interests, costs, penalties and any other claims, whether

 known or unknown, alleged or not alleged in the Litigation, suspected or unsuspected,

 contingent or matured, under federal, state or local law, which Plaintiffs and/or any Settlement

 Class Member had, now have or may in the future have with respect to any conduct, act,



                                                   9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000655
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 98 of 325 PageID 8063



 omissions, facts, matters, transactions or oral or written statements or occurrences on or prior

 to the Preliminary Approval Date arising from or relating to facsimile advertisements offering

 tickets for Tampa Bay Buccaneer games sent in 2009 or 2010 by and/or on behalf of the

 Released Persons, FaxQom and/or any entities hired directly or indirectly by FaxQom to the

 Releasing Persons, including, without limitation, the causes of action and allegations made by

 Plaintiffs in the Litigation as well as claims and allegations that the Released Persons violated

 any consumer protection, deceptive trade practices acts, privacy laws, the TCPA and/or and

 common law of any state or the District of Columbia.

        GG.     “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games.

        HH.     “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

        II.     “Settlement” means the settlement set forth in this Settlement Agreement.

        JJ.     “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement, maintain the




                                                   10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000656
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 99 of 325 PageID 8064



 Settlement Website and engage in any other tasks directed by the Court, Class Counsel or BLP

 Counsel.

          KK.   “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

          LL.    “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section III, Paragraph A.

          MM. “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section IX, Paragraph A.

          NN.   “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.

          OO.   “Settlement Fund” means $19,500,000 as described in more detail in Section IV.

          PP.   “Settlement Website” means the dedicated website created and maintained by the

 Settlement Administrator, which will contain relevant documents and information about the

 Settlement, including this Settlement Agreement, the Class Notice and the Claim Form.

          QQ.   “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.   “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section VIII.

          SS.   The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.




                                                11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000657
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 100 of 325 PageID 8065



                III.   PROPOSED CLASS FOR SETTLEMENT PURPOSES

        A.       Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

        All persons who, in 2009 or 2010, received one or more facsimile
        advertisements sent by or on behalf of BLP and offering tickets for Tampa Bay
        Buccaneer games.

        Specifically excluded from the Settlement Class are the following Persons:

        (i)      BLP and its respective parents, subsidiaries, divisions, affiliates,
                 associated entities, business units, predecessors in interest, successors,
                 successors in interest and representatives and each of their respective
                 immediate family members;

        (ii)     Class Counsel; and

        (iii)    The judges who have presided over the Litigation and any related cases.

        B.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:

                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        C.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.




                                                  12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000658
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 101 of 325 PageID 8066



        D.      In the event that the Settlement Agreement is terminated pursuant to its terms

 or is not approved in any material respect (including with respect to the Settlement Class

 Notice Program) by the Court, or such approval is reversed, vacated or modified in any

 material respect by the Court or by any other court, the certification of the Settlement Class

 shall be deemed vacated, the Litigation shall proceed as if the Settlement Class had never been

 certified and no reference to the Settlement Class, this Settlement Agreement or any other

 Settlement documents, shall be made for any purpose in the Litigation or in any other action or

 proceeding.

                             IV.     BENEFITS TO THE CLASS

        A.      Pursuant to the terms and conditions set forth in this Agreement, BLP agrees to

 fund a Settlement Fund of up to $19,500,000, which will be used to pay all Awards,

 Attorneys’ Fee Awards and Incentive Awards.

        B.      Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit

 a Valid Claim shall be eligible to receive up to:

                (i)     $350 for the first such facsimile;

                (ii)    $100 for the second such facsimile;

                (iii)   $75 for the third such facsimile;

                (iv)    $20 for the fourth such facsimile; and

                (v)     $20 for the fifth such facsimile.

        C.      No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and BLP

 Counsel with a report identifying the total of the Awards and the amount of money in the Net



                                                 13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000659
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 102 of 325 PageID 8067



 Settlement Fund available to pay such Awards (“Available Award Total”). If the Awards

 exceed the Available Award Total, the Awards to the Settlement Class Members who

 submitted Valid Claims will be reduced on a pro rata basis until the Awards equal the

 Available Award Total.

        D.      Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.

                              V.     THE SETTLEMENT FUND

        A.      BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

        B.      Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not

 to exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.

        C.      Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.




                                                 14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000660
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 103 of 325 PageID 8068



        D.      Under no circumstances shall BLP be obligated to pay more under this

 Settlement Agreement than $19,500,000 to the Settlement Fund, excluding costs for Notice

 and Administration Costs.

         VI.     ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARDS

        A.      Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund

 and to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for

 said award of fees, costs and expenses. Class Counsel agree that once BLP has funded the

 Settlement Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged,

 Class Counsel shall have no further or other claim against BLP, including but not limited to

 any attorneys’ lien claim, and that BLP shall have fully discharged their obligation to pay fees,

 costs and expenses to any lawyers claiming to represent the interests of the Settlement Class.

        B.      Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiff Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic shall apply for

 $3,000. Plaintiffs agree that once BLP has funded the Settlement Fund and paid Notice and

 Administration Costs, BLP’s obligations to Plaintiffs and the Settlement Class shall be fully

 satisfied and discharged, and Plaintiffs and the Settlement Class shall have no further or other

 claim against BLP.

        C.      Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or

 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay




                                                15
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000661
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 104 of 325 PageID 8069



 the finality of Final Order and Judgment approving the Settlement Agreement and the

 Settlement.

                      VII.   SETTLEMENT CLASS NOTICE PROGRAM

        A.     The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

        B.     BLP will bear all Notice and Administration Costs.

        C.     ThePrior to the hearing on Preliminary Approval, the Parties have agreed

 to have __________________will submit an agreed-upon administrator to serve as the

 Settlement Administrator and will request that the Court appoint __________________ asthat

 Settlement Administrator. Once approved by the Court, the Settlement Administrator will be

 an agent of the Court and will be subject to the Court’s supervision and direction as

 circumstances may require. The Settlement Administrator will be responsible for administering:

               (i)       The CAFA Notice as required by statute;

               (ii)      The Settlement Class Notice Program as set forth below;

               (iii)     The Settlement Website; and

               (iv)      The claims’ process set forth in Section VIII as well as any

        additional processes agreed to by Class Counsel and BLP Counsel and subject

        to the Court’s supervision and direction as circumstances may require.

        D.     Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games were sent. The Settlement

 Administrator will then use these records to determine the mailing addresses for as many

 members of the Settlement Class as possible. The Parties will work cooperatively with the



                                                 16
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000662
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 105 of 325 PageID 8070



 Settlement Administrator to mutually-agree upon the most practicable methods under the

 circumstances by which the addresses of the members of the Settlement Class can be derived.

 The mailing addresses will be updated with the National Change of Address Database

 maintained by the United States Postal Service before mailing.

        E.     No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited to, the

 following: applicable deadlines; Mailed Notice; a downloadable Claim Form that may be

 submitted by U.S. Mail; FAQs and answers; orders of the Court pertaining to the Settlement;

 this Agreement; and contact address for questions. Class Counsel and the BLP Counsel shall

 agree on all information and documents to be posted on the Settlement Website. The Claim

 Form shall be removed from the Settlement Website five (5) Days after the Claim Deadline has

 passed. The Settlement Website will be deactivated at a time agreed upon by the Parties.

        F.     No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will mail the Court-approved Mailed Notice (Exhibit B) to all

 members of the Settlement Class whose addresses were derived as part of the process

 described in Paragraph D above.

        G.     No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will cause notice to be published in a manner that satisfies due

 process when considered in conjunction with the mailed notice portion of the Settlement Class

 Notice Program discussed in Paragraphs D and F above.




                                                17
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000663
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 106 of 325 PageID 8071



        H.      Prior to the Fairness Hearing, the Settlement Administrator shall provide to the

 Court documentation reflecting that the Settlement Class Notice Program has been executed in

 accordance with the Settlement Agreement and Preliminary Approval Order.

        I.      The Settlement Administrator, Class Counsel or any Person acting on behalf of

 Class Counsel shall not provide or publish any form of notice other than the agreed-upon Class

 Notice without prior written approval of the content of any such notice by BLP Counsel.

VIII.   CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

        A.      Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

        B.      To file a Valid Claim, Settlement Class Members must:

                (i)     Complete a Claim Form, providing all of the information required

        by the Settlement Agreement and the Claim Form;

                (ii)    Sign the Claim Form under penalty of perjury; and

                (iii)   Return the completed and signed Claim Form to the Settlement

        Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

        C.      The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                (i)     Any claim that is not substantially in compliance with the

        instructions on the Claim Form or the terms of this Settlement Agreement or is

        postmarked later than the Claim Deadline shall be rejected.

                (ii)    Following the Claim Deadline, the Settlement Administrator shall

        provide a report of any rejected claims to BLP Counsel and Class Counsel. If



                                                18
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000664
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 107 of 325 PageID 8072



        Class Counsel do not agree with the rejection of a claim, they shall bring it to

        the attention of BLP Counsel, and the Parties shall meet and confer and attempt,

        in good faith, to resolve any dispute regarding the rejected claim. Following

        their meet and confer, the Parties will provide the Settlement Administrator with

        their positions regarding the disputed, rejected claim. The Settlement

        Administrator, after considering the positions of the Parties and, if appropriate,

        seeking any additional information from the Settlement Class Member, will make

        the final decision in its sole discretion, subject only to review by the Court.

        D.      BLP shall have the right to audit Claim Forms for validity and fraud. In the

 event that BLP determines that a Claim Form is invalid or fraudulent and should be rejected,

 they shall bring it to the attention of Class Counsel, and the Parties shall meet and confer and

 attempt, in good faith, to resolve any dispute regarding the rejected claim. Following their

 meet and confer, the Parties will provide the Settlement Administrator with their positions

 regarding the disputed, rejected claim. The Settlement Administrator, after considering the

 positions of the Parties and, if appropriate, seeking any additional information from the

 Settlement Class Member, will make the final decision in its sole discretion, subject only to

 review by the Court.

        E.      At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims process, and the Parties will promptly seek assistance

 from the Court.



                                                 19
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000665
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 108 of 325 PageID 8073



          F.      As soon as practicable after the Effective Date, the Settlement Administrator

 shall cause the Awards in the form of checks to be distributed to members of the Settlement

 Class, and shall remit the Attorneys’ Fee Award and Incentive Award as approved by the

 Court.

                          IX.   OBJECTIONS AND OPT-OUT RIGHTS

          A.      Any Settlement Class Member who intends to object must do so on or before

 the Opt-Out and Objection Date. In order to object, the Settlement Class Member must

 include in the objection submitted to the Court and served on Class Counsel and BLP Counsel

 the following:

                  (i)     The name, address, telephone number of the Person objecting

          and, if represented by counsel, of his/her counsel;

                  (ii)    A signed declaration stating that he or she is a member of the

          Settlement Class and in 2009 and/or 2010, received one or more facsimile

          advertisements sent by or on behalf of BLP;

                  (iii)   A statement of all objections to the Settlement; and

                  (iv)    A statement of whether he or she intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name

          of his or her counsel who will attend. Any Settlement Class Member who fails

          to file and serve a timely written objection and notice of his or her intent to

          appear at the Fairness Hearing pursuant to this Paragraph and as detailed in the

          Class Notice shall not be permitted to object to the approval of the Settlement

          at the Fairness Hearing and shall be foreclosed from seeking any review of the

          Settlement or the terms of the Settlement Agreement by appeal or other means.



                                                  20
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000666
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 109 of 325 PageID 8074



        B.      A member of the Settlement Class who wishes to opt out of the Settlement

 Class must complete and send to the Settlement Administrator a request for exclusion that is

 post-marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain

 a statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-

 outs, whether filed by third parties on behalf of a “mass” or “class” of class members or

 multiple class members where no personal statement has been signed by each and every

 individual class members, shall not be allowed.

        C.      Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement

 Class Members for all purposes under the Settlement Agreement, and upon the Effective Date,

 will be bound by its terms, regardless of whether they file a Claim Form or receive any

 monetary relief.

        D.      Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating

 to the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.

        E.      The Settlement Administrator shall provide Class Counsel and BLP Counsel

 with the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.




                                                   21
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000667
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 110 of 325 PageID 8075



          X.     PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

        After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

        A.      Preliminarily approve this Settlement Agreement.

        B.      Preliminarily certify the Settlement Class.

        C.      Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class

 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the

 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

        D.      Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement

 and whether it should be finally approved by the Court.

        E.      Appoint the Settlement Administrator.

        F.      Approve the Class Notice, and direct the Settlement Administrator to

 disseminate the Class Notice in accordance with the Settlement Class Notice Program.

        G.      Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the



                                                 22
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000668
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 111 of 325 PageID 8076



 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        H.      Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

        I.      Approve the Claim Form and set a Claim Deadline.

        J.      Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise

 direct, to the Settlement Administrator at the address on the Class Notice.

        K.      Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be

 bound by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

        L.      Require any Settlement Class Member who does not become an Opt-Out and

 who wishes to object to the fairness, reasonableness or adequacy of this Settlement or

 Settlement Agreement to file with the Court and serve on Class Counsel and BLP Counsel no

 later than the Opt-Out and Objection Date, or as the court may otherwise direct, a statement

 of the objection signed by the Settlement Class Member containing all of the following

 information:

                (i)    The objector’s name, address, telephone number and, if

        represented by counsel, of his/her counsel;




                                                 23
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000669
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 112 of 325 PageID 8077



               (ii)    A declaration stating that he or she is a member of the Settlement

        Class and received one or more unsolicited facsimile advertisements offering

        tickets for Tampa Bay Buccaneer games;

               (iii)   A statement of all objections to the Settlement; and

               (iv)    A statement of whether the objector intends to appear at the

        Fairness Hearing, either with or without counsel, and if with counsel, the name

        of counsel who will attend.

        M.     Order that any response to an objection shall be filed with the Court no later

 than seven (7) Days prior to the Fairness Hearing.

        N.     Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or

 otherwise.

        O.     Require that any attorney, hired by a Settlement Class Member for the purpose

 of objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and

 who intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or

 as the Court may otherwise direct.

        P.     Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing to so state in their objection

 papers or as the Court otherwise may direct.




                                                24
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000670
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 113 of 325 PageID 8078



        Q.      Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

        R.      Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

        S.      Order the Settlement Administrator to provide the Opt-Out List to Class

 Counsel and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date

 and then file with the Court the Opt-Out List with an affidavit attesting to the completeness

 and accuracy thereof no later than five (5) Days thereafter or on such other date as the Parties

 may direct.

        T.      Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based

 on, relating to or arising out of the claims and causes of action or the facts and circumstances

 giving rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in

 or prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims



                                                 25
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000671
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 114 of 325 PageID 8079



 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.

        U.      Contain any additional provisions agreeable to the Parties that might be

 necessary or advisable to implement the terms of this Settlement Agreement and the proposed

 settlement.

               XI.     FINAL ORDER AND JUDGMENT AND RELEASES

        A.      If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure

 and all applicable laws that, among other things:

                (i)    Finds that the Court has personal jurisdiction over Plaintiffs and

        all Settlement Class Members and that the Court has subject matter jurisdiction

        to approve this Settlement and Settlement Agreement and all exhibits thereto;

                (ii)   Certifies a Settlement Class solely for purposes of this Settlement;




                                                 26
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000672
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 115 of 325 PageID 8080



                 (iii)   Grants final approval to this Settlement Agreement as being fair,

        reasonable and adequate as to all Parties and consistent and in compliance with

        all requirements of due process and applicable law, as to and in the best

        interests of all Parties and directs the Parties and their counsel to implement and

        consummate this Settlement Agreement in accordance with its terms and

        provisions;

                 (iv)    Declares this Settlement Agreement and the Final Order and

        Judgment to be binding on and have res judicata and preclusive effect in all

        pending and future lawsuits or other proceedings encompassed by the Release

        maintained by or on behalf of Plaintiffs and all Settlement Class Members, as

        well as their respective present, former and future administrators, agents,

        assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

        successors;

                 (v)     Finds that the Settlement Class Notice Program: (1) constituted

        the best practicable notice; (2) constituted notice that was reasonably calculated

        under the circumstances to apprise the Settlement Class of the pendency of the

        Litigation, of their right to object to or exclude themselves from the proposed

        Settlement, of their right to appear at the Fairness Hearing and of their right to

        seek monetary and other relief; (3) constituted reasonable, due, adequate and

        sufficient notice to all Persons entitled to receive notice; and (4) met all

        requirements of due process and any other applicable law;

                 (vi)    Approves the Claim Form that was distributed to the Settlement

        Class;



                                                 27
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000673
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 116 of 325 PageID 8081



               (vii)    Finds that Class Counsel and Plaintiffs adequately represented the

        Settlement Class for purposes of entering into and implementing the Settlement

        and Settlement Agreement;

               (viii)   Dismisses the Litigation now pending before the Court on the

        merits and with prejudice and without fees or costs except as provided herein, in

        accordance with the terms of the Final Order and Judgment;

               (ix)     Adjudges that Plaintiffs and the Settlement Class have

        conclusively compromised, settled, dismissed and released any and all Released

        Claims against BLP and the Released Persons;

               (x)      Approves payment of the Attorneys’ Fee Award and Incentive

        Awards as determined by the Court;

               (xi)     Without affecting the finality of the Final Order and Judgment for

        purposes of appeal, reserves jurisdiction over the Settlement Administrator,

        BLP, Plaintiffs and the Settlement Class Members as to all matters relating to

        the administration, consummation, enforcement and interpretation of the terms of

        the Settlement, the Settlement Agreement and Final Order and Judgment and for

        any other necessary purposes;

               (xii)    Provides that upon the Effective Date, Plaintiffs and all

        Settlement Class Members, whether or not they return a Claim Form within the

        time and in the manner provided for, shall be barred from asserting any Released

        Claims against BLP and/or any Released Persons, and any such Settlement Class

        Members shall have released any and all Released Claims as against BLP and all

        Released Persons;



                                                 28
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000674
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 117 of 325 PageID 8082



               (xiii)   Determines that the Settlement Agreement and the Settlement

        provided for therein and any proceedings taken pursuant thereto are not and

        should not in any event be offered or received as evidence of, a presumption,

        concession or an admission of liability or of any misrepresentation or omission in

        any statement or written document approved or made by BLP or any Released

        Persons or of the suitability of these or similar claims to class treatment in active

        litigation and trial; provided, however, that reference may be made to this

        Settlement Agreement and the Settlement provided for therein in such

        proceedings solely as may be necessary to effectuate the Settlement Agreement;

               (xiv)    Bars and permanently enjoins all Settlement Class Members from

        (1) filing, commencing, prosecuting, intervening in or participating (as class

        members or otherwise) in any other lawsuit or administrative, regulatory,

        arbitration or other proceeding in any jurisdiction based on, relating to or arising

        out of the claims and causes of action or the facts and circumstances giving rise

        to the Litigation and/or the Released Claims; and (2) organizing Settlement

        Class Members who have not excluded themselves from the Settlement Class

        into a separate class for purposes of pursuing as a purported class action any

        lawsuit or arbitration or other proceeding (including by seeking to amend a

        pending complaint to include class allegations or seeking class certification in a

        pending action) based on, relating to or arising out of the claims and causes of

        action or the facts and circumstances giving rise to the Litigation and/or the

        Released Claims, except that Settlement Class Members are not precluded from

        participating in any investigation or suit initiated by a state or federal agency;



                                                 29
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000675
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 118 of 325 PageID 8083



               (xv)    States that any Person who knowingly violates such injunction

        shall pay the attorneys’ fees and costs incurred by BLP and/or any other

        Released Persons and Class Counsel as a result of the violation;

               (xvi)   Approves the Opt-Out List and determines that the Opt-Out List

        is a complete list of all members of the Settlement Class who have timely

        requested exclusion from the Settlement Class and, accordingly, shall neither

        share in nor be bound by the Final Order and Judgment, except for Opt-Outs

        who subsequently elect to submit Claim Forms during the Claim Period; and

               (xvii) Authorizes the Parties, without further approval from the Court,

        to agree to and adopt such amendments, modifications and expansions of this

        Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

        material respects with the Final Order and Judgment; and (2) do not limit the

        rights of the Parties or Settlement Class Members.

        B.     As of the Effective Date, the Releasing Persons are deemed to have fully

 released and forever discharged the Released Persons of and from all Released Claims by

 operation of entry of the Final Order and Judgment.

               (i)     Subject to Court approval, all Settlement Class Members who

        have not excluded themselves from the Settlement Class shall be bound by this

        Settlement Agreement and the Release and all of their claims shall be dismissed

        with prejudice and released, irrespective of whether they received actual notice

        of the Litigation or this Settlement.

               (ii)    Without in any way limiting the scope of the Release, this Release

        covers any and all claims for attorneys’ fees, costs or disbursements incurred by



                                                30
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000676
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 119 of 325 PageID 8084



        Class Counsel or any other counsel representing Plaintiffs or Settlement Class

        Members, or any of them, in connection with or related in any manner to the

        Litigation, the Settlement, the administration of such Settlement and/or the

        Released Claims as well as any and all claims for the Incentive Award to

        Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

                (iii)   The Releasing Persons and the Released Persons expressly

        acknowledge that they are familiar with principles of law such as Section 1542

        of the Civil Code of the State of California, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
        THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
        OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
        WHICH IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
        AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons

 hereby expressly agree that the provisions, rights and benefits of Section 1542 and all similar

 federal or state laws, rights, rules or legal principles of any other jurisdiction that may be

 applicable herein are hereby knowingly and voluntarily waived, released and relinquished to the

 fullest extent permitted by law solely in connection with unknown claims that are the same as,

 substantially similar to, or overlap the Released Claims, and the Releasing Persons and the

 Released Persons hereby agree and acknowledge that this is an essential term of the Releases.

 In connection with the Release, the Releasing Persons and the Released Persons acknowledge

 that they are aware that they may hereafter discover claims presently unknown and unsuspected

 or facts in addition to or different from those which they now know or believe to be true with

 respect to matters released herein, and that such claims, to the extent that they are the same as,




                                                  31
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000677
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 120 of 325 PageID 8085



 substantially similar to, or overlap the Released Claims, are hereby released, relinquished and

 discharged.

                (iv)    Nothing in the Releases shall preclude any action to enforce the

        terms of this Settlement Agreement, including participation in any of the

        processes detailed herein.

        XII.    WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

        A.      Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:

                (i)     If the Court declines to approve the Settlement Agreement as

        written or if on appeal the Court’s approval is reversed or modified;

                (ii)    If the Court materially alters any of the terms of the Settlement

        Agreement, except that a reduction in the Attorneys’ Fee Award or the

        Incentive Awards shall not be deemed to be a material alteration; or

                (iii)   If the Preliminary Approval Order or the Final Order and

        Judgment is not entered by the Court or is reversed or modified on appeal, or

        otherwise fails for any reason.

        B.      If, at any time prior to Final Order and Judgment, legislation is enacted, a

 controlling judicial opinion is rendered or regulatory agency action is undertaken that would

 entitle BLP to summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court

 approval, BLP shall have the right to withdraw from the Settlement and terminate this

 Settlement Agreement. For the purposes of this provision, the issuance of a retroactive waiver

 of 47 C.F.R. § 64.1200(a)(4)(iv) regarding the Federal Communication Commission’s opt-out



                                                 32
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000678
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 121 of 325 PageID 8086



 notice requirement for faxes sent with the recipient’s prior express permission in favor of BLP

 would not be considered agency action that would entitle BLP to summary judgment on

 Plaintiffs’ claims under the TCPA and would not trigger BLP’s right to terminate the

 Settlement.

        C.      In the event of a withdrawal pursuant to Paragraphs A or B above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to

 class treatment, and the Parties shall be restored to their litigation position existing immediately

 before the execution of this Settlement Agreement.

        D.      If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect;

 the certification of the Settlement Class shall be vacated without prejudice to BLP’s position

 on the issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.

                (i)     In order to elect to withdraw from the Settlement and terminate

        this Settlement Agreement on the basis set forth above, BLP must notify Class

        Counsel in writing of their election to do so within fourteen (14) Days after the

        Opt-Out List has been served on the Parties.

                (ii)    In the event that BLP exercises such right, Class Counsel shall

        have, at their discretion, fourteen (14) Days or such longer period as agreed to



                                                  33
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000679
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 122 of 325 PageID 8087



        by the Parties to address the concerns of the Opt-Outs. If through such efforts

        the total number on the Opt-Out List subsequently becomes and remains fewer

        than the number submitted to the Court under seal at the time of filing the

        Motion For Preliminary Approval, BLP shall withdraw their election to

        withdraw from the Settlement and terminate the Settlement Agreement. In no

        event, however, shall BLP have any further obligation under this Agreement to

        any Opt-Out unless he or she withdraws his or her request for exclusion.

                (iii)   For purposes of this Paragraph, Opt-Outs shall not include

        (1) Persons who are specifically excluded from the Settlement Class definition;

        (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-

        Outs who agree to sign an undertaking that they will not pursue an individual

        claim, class claim or any other claim that would otherwise be a Released Claim

        as defined in this Settlement Agreement.

        E.      In the event of withdrawal by any Party in accordance with the terms set forth

 in this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any

 proposed or existing class or the amenability of these or similar claims to class treatment. In

 the event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be

 an admission or confession in any way by any Party of any fact, matter or proposition of law

 and shall not be used in any manner for any purpose, and the Parties to the Litigation shall



                                                34
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000680
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 123 of 325 PageID 8088



 stand in the same position as if this Settlement Agreement had not been negotiated, made or

 filed with the Court.

                                  XIII.     EFFECTIVE DATE

        A.      The Effective Date of this Settlement Agreement shall be the date when each

 and all of the following conditions have occurred:

                (i)      This Settlement Agreement has been fully executed by all Parties

        and their counsel;

                (ii)     Orders have been entered by the Court certifying the Settlement

        Class, granting preliminary approval of this Settlement and approving the forms

        of Class Notice and Claim Form, all as provided above;

                (iii)    The Settlement Class Notice Program has been executed in

        accordance with the Preliminary Approval Order;

                (iv)     The Court has entered a Final Order and Judgment finally

        approving this Agreement, as provided above; and

                (v)      The Final Order and Judgment has become Final as defined in

        Paragraph B below.

        B.      “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of

 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ




                                                 35
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000681
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 124 of 325 PageID 8089



 of certiorari, or otherwise, and such appeal or other review has been finally resolved in a

 manner that affirms the Final Order and Judgment in all material respects.

        C.      If, for any reason, this Settlement Agreement fails to become Final pursuant to

 the foregoing Paragraph B, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.

                                      XIV.     NOTICES

        A.      All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

        All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel,

 c/o:

                               Phillip A. Bock
                               Jonathan B. Piper
                               Daniel J. Cohen
                               Bock, Hatch, Lewis & Oppenheim, LLC
                               134 North La Salle Street, Suite 1000
                               Chicago, Illinois 60602
                               Telephone: (312) 658-5500
                               Facsimile: (312) 658-5555

        All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                               Mark S. Mester
                               Kathleen P. Lally
                               Latham & Watkins LLP
                               330 North Wabash Avenue, Suite 2800
                               Chicago, Illinois 60611
                               Telephone: (312) 876-7700
                               Facsimile: (312) 993-9767




                                                36
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000682
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 125 of 325 PageID 8090



           B.   The notice recipients and addresses designated above may be changed by written

 notice.

           C.   Upon the request of any of the Parties, the Parties agree to promptly provide

 each other with copies of comments, objections, requests for exclusion, or other documents or

 filings received as a result of the Class Notice.

                          XV.     MISCELLANEOUS PROVISIONS

           A.   Interpretation. This Settlement Agreement contains the entire agreement

 among the Parties hereto and supersedes any prior discussions, agreements or understandings

 among them as well as any and all prior drafts of this Settlement Agreement. All terms are

 contractual. For the purpose of construing or interpreting this Settlement Agreement, the

 Parties agree that the Settlement Agreement is to be deemed to have been drafted equally by

 all Parties hereto and shall not be construed strictly for or against any Party, and the Parties

 further agree that any prior drafts may not be used to construe or interpret this Settlement

 Agreement.

           B.   Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners,

 representatives, predecessors-in-interest and successors as well as upon all other Persons

 claiming any interest in the subject matter hereto through any of the Parties hereto including

 any Settlement Class Members.

           C.   Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.




                                                     37
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000683
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 126 of 325 PageID 8091



          D.    No Rescission on Grounds of Mistake. The Parties acknowledge that they

 have made their own investigations of the matters covered by this Settlement Agreement to the

 extent they have deemed it necessary to do so. Therefore, the Parties agree that they will not

 seek to set aside any part of the Settlement Agreement on the grounds of mistake. Moreover,

 the Parties understand, agree and expressly assume the risk that any fact not recited, contained,

 or embodied in the Settlement Agreement may turn out hereinafter to be other than, different

 from, or contrary to the facts now known to them or believed by them to be true, and further

 agree that the Settlement Agreement shall be effective in all respects notwithstanding and shall

 not be subject to termination, modification, or rescission by reason of any such difference in

 facts.

          E.    Amendment. This Settlement Agreement may be amended or modified only by

 a written instrument signed by the Parties or their counsel. Amendments and modifications

 may be made without notice to the Settlement Class unless notice is required by law or by the

 Court.

          F.    Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

          G.    Jurisdiction. The United States District Court for the Middle District of

 Florida has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

          H.    Waiver of Statute of Limitations. BLP waives any affirmative defense

 regarding the statute of limitations that it may have had to Plaintiffs’ claims. This waiver shall

 survive in the event of the termination of this Agreement.

          I.    No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,



                                                 38
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000684
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 127 of 325 PageID 8092



 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be

 evidence of an admission or concession by any person, including BLP, and shall not be offered

 or received in evidence, or subject to discovery, in this or any other action or proceeding

 except in an action brought to enforce its terms or except as may be required by law or Court

 order. The provisions of this Paragraph shall become effective when this Settlement

 Agreement has been signed by the Parties and shall be binding on the Parties and their counsel

 regardless of whether the Settlement Agreement is approved by this Court or any other court

 and regardless of whether the Settlement Agreement is otherwise rendered null and void.

        J.      Governing Law. This Settlement Agreement shall be governed by and

 construed in accordance with the internal laws (as opposed to the conflicts of law provisions)

 of the State of Florida.

        K.      Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

        L.      No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and all

 other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications

 with the media or the press, on the internet, or in any public forum, orally or in writing, that

 relate to this Settlement or the Litigation other than statements that are fully consistent with

 the Mailed Notice. Notwithstanding the foregoing, nothing in this Settlement Agreement shall

 preclude a Party from making a public statement in support of the Settlement. For example,

 Plaintiffs or Class Counsel may state that the Settlement is a good result for the Class. In

 addition, nothing in this Settlement Agreement shall preclude Plaintiffs or Class Counsel from



                                                 39
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000685
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 128 of 325 PageID 8093



 making a public statement that is consistent with the language of the Settlement Agreement or

 any motions submitted for approval of the Settlement.

         M.     Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.

         N.     Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

         O.     No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or

 may have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to

 which Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs

 in any manner; and no Person other than Plaintiffs have any legal or equitable interest in the

 claims, demands, actions, or causes of action referred to in this Agreement as those of

 Plaintiffs.

         P.     Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary

 to obtain and preserve final judicial approval of this Settlement Agreement.

         Q.     Best Efforts. In the event that there are any developments in the effectuation

 and administration of this Agreement that are not dealt with by the terms of this Agreement,

 then such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as



                                                  40
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000686
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 129 of 325 PageID 8094



 shall be ordered by the Court. The Parties shall execute all documents and use their best

 efforts to perform all acts necessary and proper to promptly effectuate the terms of this

 Agreement and to take all necessary or appropriate actions to obtain judicial approval of this

 Agreement in order to give this Agreement full force and effect. The execution of documents

 must take place prior to the date scheduled for the Preliminary Approval Hearing.




                                                41
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000687
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 130 of 325 PageID 8095



        IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                        BOCK, HATCH, LEWIS & OPPENHEIM,
                                             LLC


                                             By:
                                                   Phillip A. Bock
                                                   Jonathan B. Piper
                                                   Daniel J. Cohen
                                                   Bock, Hatch, Lewis & Oppenheim,
                                                   LLC
                                                   134 North La Salle Street, Suite 1000
                                                   Chicago, Illinois 60602
                                                   Telephone: (312) 658-5500
                                                   Facsimile: (312) 658-5555

 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:


 Approved as to form:                       LATHAM & WATKINS LLP


                                             By:



                                               42
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000688
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 131 of 325 PageID 8096



                                             Mark S. Mester
                                             Kathleen P. Lally
                                             Latham & Watkins LLP
                                             330 North Wabash Avenue, Suite 2800
                                             Chicago, Illinois 60611
                                             Telephone: (312) 876-7700
                                             Facsimile: (312) 993-9767




                                            43
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000689
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 132 of 325 PageID 8097




                                     Summary report:
            Litéra® Change-Pro TDC 7.5.0.145 Document comparison done on
                                  6/21/2016 9:13:20 AM
        Style name: L&W without Moves
        Intelligent Table Comparison: Active
        Original DMS:iw://US-DOCS/NY/7719933/12
        Modified DMS: iw://US-DOCS/NY/7719933/13
        Changes:
        Add                                                  7
        Delete                                               7
        Move From                                            0
        Move To                                              0
        Table Insert                                         0
        Table Delete                                         0
        Table moves to                                       0
        Table moves from                                     0
        Embedded Graphics (Visio, ChemDraw, Images etc.)     0
        Embedded Excel                                       0
        Format changes                                       0
        Total Changes:                                       14




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                           TTA10262018 000690
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 133 of 325 PageID 8098



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC. and LARRY E.                 )
 SCHWANKE, D.C. d/b/a/ BACK TO                 )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representatives of a  )          Case No. 8:16-cv-01622-MSS-AEP
 class of similarly-situated persons,          )
                                     Plaintiffs,
                                               )               Judge Mary S. Scriven
         v.                                    )        Magistrate Judge Anthony E. Porcelli
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                    Defendant. )

                            PRELIMINARY APPROVAL ORDER

        Having fully considered the Motion For Preliminary Approval Of Class Action

 Settlement (the “Motion”) of Plaintiffs Technology Training Associates, Inc. and Larry E.

 Schwanke, D.C. d/b/a Back to Basics Family Chiropractic (collectively, “Plaintiffs”), the parties’

 arguments and submissions concerning the Motion, and the applicable facts and law, the Court

 hereby finds and orders as follows:

        1.      Except as otherwise provided below, all capitalized terms used in this Preliminary

 Approval Order shall have the meanings and/or definitions given them in the Settlement

 Agreement and Release (“Agreement”).

        2.      The Court preliminarily approves the Agreement subject to the Fairness Hearing,

 the purpose of which will be to decide whether to grant final approval to the Settlement

 Agreement reached by the Parties (the “Settlement”). The Court finds that the Agreement, the

 Settlement set forth therein and all exhibits attached thereto or to Plaintiffs’ Motion For

 Preliminary Approval Of Class Action Settlement are fair, reasonable, and adequate, entered into

 in good faith, free of collusion to the detriment of the Settlement Class and within the range of




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000732
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 134 of 325 PageID 8099



 possible judicial approval to warrant sending notice of the Litigation and the proposed

 Settlement to the Settlement Class and to hold a full hearing on the proposed Settlement.

        3.      For settlement purposes only, conditioned upon final certification of the proposed

 class and upon Final Judgment, the Court finds that the Litigation may be maintained on behalf

 of the following class:

        All persons who, in 2009 or 2010, received one or more facsimile advertisements
        sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.

        Specifically excluded from the Settlement Class are the following Persons: (i)
        BLP and its respective parents, subsidiaries, divisions, affiliates, associated
        entities, business units, predecessors in interest, successors, successors in interest
        and representatives and each of their respective immediate family members; (ii)
        Class Counsel; and (iii) the judges who have presided over the Litigation and any
        related cases.

        4.      The Court recognizes that Defendant Buccaneers Limited Partnership (“BLP”)

 reserves all of its defenses and objections against and rights to oppose any request for class

 certification in the event that the proposed Settlement does not become Final for any reason.

 BLP also reserves all its defenses to the merits of the claims asserted in the event the Settlement

 does not become Final for any reason.

        5.      For settlement purposes only, the Court preliminarily appoints Plaintiffs as

 representative of the Settlement Class.

        6.      For settlement purposes only, the Court preliminarily appoints the following

 attorney to act as Class Counsel for the Settlement Class:

                           Phillip A. Bock
                           Jonathan B. Piper
                           Daniel J. Cohen
                           Bock, Hatch, Lewis & Oppenheim, LLC
                           134 North La Salle Street, Suite 1000
                           Chicago, Illinois 60602
                           Telephone: (312) 658-5500
                           Facsimile: (312) 658-5555


                                                 -2-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000733
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 135 of 325 PageID 8100



        7.     The Court appoints the Settlement Administrator designated by the Parties, who

 will be an agent of the Court and subject to the Court’s supervision and direction as

 circumstances may require.

        8.     The Settlement Class Notice Program shall be effectuated as follows:

               a. Within ten (10) Days of the entry of this Order, the Parties shall provide to the

                   Settlement Administrator records identifying the fax numbers to which the

                   facsimile advertisements offering tickets for Tampa Bay Buccaneer games

                   were sent.     The Settlement Administrator will then use these records to

                   determine the mailing addresses for as many members of the Settlement Class

                   as possible.

               b. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will mail the Mailed Notice to all such members of the

                   Settlement Class whose addresses were derived as part of the process

                   described in the paragraph above.

               c. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will also cause notice to be published in a manner that satisfies

                   due process when considered in conjunction with the mailed notice portion of

                   the Settlement Class Notice Program discussed in the paragraph above.

        9.     The form and content of the Class Notice are fair, reasonable and adequate, and

 notice shall be disseminated to the Settlement Class in accordance with the Agreement and as

 due process and Rule 23 of the Federal Rules of Civil Procedure require.

        10.    The Court finds that the Settlement Class Notice Program is reasonably

 calculated, under the circumstance, to apprise the Settlement Class: (a) of the pendency of the



                                               -3-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000734
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 136 of 325 PageID 8101



 Litigation and the essential terms of the Settlement; (b) of the procedures for allocating the

 Settlement Fund; (c) of any requested amounts for Attorneys’ Fee Award and Incentive Awards;

 (d) of right of members of the Settlement Class to exclude themselves from the Settlement Class

 and the proposed Settlement; (e) that any judgment, whether favorable or not, will bind all

 members of the Settlement Class who do not request exclusion; (f) that any member of the

 Settlement Class who does not request exclusion may object to the Settlement, the request for

 attorneys’ fees and costs and/or the service award and, if he or she desires, enter an appearance

 personally or through counsel; and (g) prominently display the address of Class Counsel and the

 Settlement Administrator as well as the procedure for making inquiries. The Court further finds

 that the notices are written in plain English and are readily understandable by members of the

 Settlement Class.

        11.     The Court finds the Settlement Class Notice Program: (i) is the best practicable

 notice; (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of

 the pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        12.     No later than seven (7) days before the Fairness Hearing, the Settlement

 Administrator shall file a declaration with the Court attesting to the: (a) completion of the

 Settlement Class Notice Program and (b) number of valid claims, opt-outs, and objections.

        13.     The Court approves the Claim Form in substantially the same form as the Claim

 Form attached to the Agreement. Any member of the Settlement Class who wishes to receive

 benefits under the Agreement must sign and return a complete and timely Claim Form in

 compliance with the process set forth in the Agreement, and such Claim Form shall be



                                                 -4-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000735
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 137 of 325 PageID 8102



 postmarked no later than one hundred five (105) days after the entry of this Order. Any

 Settlement Class Member who does not submit a complete and timely Claim Form in compliance

 with the Agreement shall not be entitled to any benefits under the Settlement, but nonetheless

 shall be barred by the release provisions of the Agreement and the Final Judgment and shall be

 deemed to have released the Released Parties from the Released Claims.

        14.     Any member of the Settlement Class who wishes to opt out or exclude himself or

 herself from the Settlement Class must submit an appropriate, timely request for exclusion sent

 to the Settlement Administrator at the address on the Notice and to be postmarked no later than

 one hundred five (105) days after the entry of this Order (the “Opt-Out and Objection Date”).

 The opt-out request must be personally signed by the member of the Settlement Class requesting

 exclusion, contain a statement that indicates his or her desire to be excluded from the Settlement

 Class and contain a statement that he or she is otherwise a member of the Settlement Class. A

 timely and valid request to opt out of the Settlement Class shall preclude the person opting out

 from participating in the proposed Settlement and he or she will be unaffected by the Agreement.

 The Settlement Administrator shall compile a list of all members of the Settlement Class who

 properly and timely submit an opt-out request (the “Opt-Out List”).

        15.     Any member of the Settlement Class who does not submit a timely and valid

 written request for exclusion shall be bound by all subsequent proceedings, orders and judgments

 in this Litigation, regardless of whether he or she currently is, or subsequently becomes, a

 plaintiff in any other lawsuit, arbitration or other proceeding against any of the Released Parties

 asserting any of the Released Claims.

        16.     The Settlement Administrator shall provide the Opt-Out List to Class Counsel and

 BLP Counsel no later seven (7) days after the Opt-Out and Objection Date and shall file the Opt-



                                                 -5-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000736
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 138 of 325 PageID 8103



 Out List along with an affidavit attesting to the completeness and accuracy thereof with the

 Court no later than five (5) days thereafter, or another such date as the Parties may agree.

        17.     Any Settlement Class Member who does not properly and timely submit an opt-

 out request and who wishes to object to the fairness, reasonableness or adequacy of the

 Agreement or the proposed Settlement or who wishes to object to the award of attorneys’ fees

 and expenses or Plaintiff’s service award must file with the Court and serve on Class Counsel

 and Defendant’s Counsel, postmarked no later than the Opt-Out and Objection Date, a written

 statement of the objection signed by the Settlement Class Member containing all of the following

 information:

                a. The name, address, telephone number of the Person objecting and, if

                    represented by counsel, of his/her counsel;

                b. A signed declaration stating that he or she is a member of the Settlement Class

                    and in 2009 and/or 2010, received one or more facsimile advertisements sent

                    by or on behalf of BLP;

                c. A statement of all objections to the Settlement; and

                d. A statement of whether he or she intends to appear at the Fairness Hearing,

                    either with or without counsel, and if with counsel, the name of his or her

                    counsel who will attend. Any Settlement Class Member who fails to file and

                    serve a timely written objection and notice of his or her intent to appear at the

                    Fairness Hearing pursuant to this Paragraph and as detailed in the Class

                    Notice shall not be permitted to object to the approval of the Settlement at the

                    Fairness Hearing and shall be foreclosed from seeking any review of the




                                                 -6-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000737
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 139 of 325 PageID 8104



                     Settlement or the terms of the Settlement Agreement by appeal or other

                     means.

           18.    Any objections must be appropriately filed with the Court no later than the Opt-

 Out and Objection Date, or alternatively they must be mailed to the Court at the address below

 and postmarked no later than the Opt-Out/Objection Deadline.

                  Clerk of Court
                  United States District Court for the Middle District of Florida
                  801 North Florida Avenue
                  Tampa, Florida 33602
                  Attention: “Technology Training Associates, Inc. v. Buccaneers Limited
                  Partnership, Case No. 8:16-cv-01622-MSS-AEP.”

           A copy of the objection, postmarked no later than the Opt-Out and Objection Date, must

 also be mailed to the Settlement Administrator at the post office box described in the Mailed

 Notice.

           19.    No person shall be heard and no paper or brief submitted by any objector shall be

 received or considered by the Court unless such person has filed with the Clerk of Court and

 timely mailed to the Settlement Administrator, as provided above, the concise written statement

 of objections as described above, together with copies of any supporting materials, papers or

 briefs. Any Settlement Class Member who does not file a written objection in the time and

 manner described above shall be: (a) deemed to have waived and forfeited any objections to the

 proposed Settlement; (b) foreclosed from raising any objection to the proposed Settlement at the

 Fairness Hearing; (c) bound by all of the terms of the Agreement and by all proceedings, orders

 and judgments by the Court; and (d) foreclosed from seeking any adjudication or review of the

 Settlement by appeal or otherwise.

           20.    Any objecting Settlement Class Member who intends to appear at the Fairness

 Hearing, either with or without counsel, must also file a notice of intention to appear with the


                                                 -7-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000738
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 140 of 325 PageID 8105



 Court postmarked no later than the Opt-Out/Objection Deadline, which notice shall be filed with,

 or mailed to, the Clerk of the Court, with copy to the Settlement Administrator, as set forth

 above.

                a. If the objecting Settlement Class Member intends to appear at the Fairness

                    Hearing through counsel, he or she must also identify any attorney

                    representing the objector who will appear at the Fairness Hearing and include

                    the attorney(s) name, address, phone number, e-mail address and state bar(s)

                    to which counsel is admitted. Any attorney hired by a Settlement Class

                    Member for the purpose of objecting to the Agreement or to the proposed

                    Settlement or to the attorneys’ fees and expenses will be at the Settlement

                    Class Member’s own expense; and

                b. If the objecting Settlement Class Member intends to request the Court allow

                    the Class Member to call witnesses at the Fairness Hearing, the objecting

                    Class Member must provide a list of any such witnesses together with a brief

                    summary of each witness’s expected testimony no later than the Opt-

                    Out/Objection Deadline.    If a witness is not identified in the notice of

                    appearance, such witness shall not be permitted to object or appear at the

                    Fairness Hearing.

          21.   The Settlement Administrator will establish a post office box to be used for

 receiving requests for exclusion or objections, Claim Forms and any other communications

 relating to this Settlement.

          22.   The Court preliminarily all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (a) filing, commencing,



                                               -8-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000739
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 141 of 325 PageID 8106



 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based on,

 relating to or arising out of the claims and causes of action or the facts and circumstances giving

 rise to the Litigation and/or the Released Claims; (b) filing, commencing, participating in or

 prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (c) attempting to effect Opt-Outs of a class of individuals in any lawsuit or

 administrative, regulatory, arbitration or other proceeding based on, relating to or arising out of

 the claims and causes of action or the facts and circumstances giving rise to the Litigation and/or

 the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Order is not intended to prevent members of the Settlement Class

 from participating in any action or investigation initiated by a state or federal agency .

        23.     A hearing to determine (a) whether the Settlement Class should be finally

 certified pursuant to Rule 23 of the Federal Rules of Civil Procedure and (b) whether the

 proposed Settlement is fair, reasonable and adequate (the “Fairness Hearing”) shall be conducted

 in the United States Courthouse, United States District Court for the Middle District of Florida,

 Tampa Division, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa,

 Florida, Courtroom ____, commencing on ______ ___, 201_, at ______ _.m.




                                                  -9-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000740
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 142 of 325 PageID 8107



        24.     The Court may reschedule the Fairness Hearing without further written notice. If

 the Fairness Hearing is rescheduled from the currently scheduled date, information regarding a

 rescheduled Fairness Hearing will be posted on the Court’s docket.

        25.     Papers in support of the final approval of the Settlement, including responses to

 objections, shall be filed with the Court no later than seven (7) days before the Fairness Hearing.

        26.      An application of Class Counsel for an award of fees and expenses shall be filed

 with the Court no later than fourteen (14) days before the Opt-Out and Objection Date.

        27.     All discovery and other pre-trial proceedings in this Litigation are stayed and

 suspended pending the Fairness Hearing, except such actions as may be necessary to implement

 the Agreement and this Order.

        28.      BLP shall file proof of compliance with the notice requirements of The Class

 Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §1715(b), no later than seven (7) days before

 the Fairness Hearing.

        29.     This Order shall become null and void, and shall be without prejudice to the rights

 of the Parties, all of whom shall be restored to their respective positions existing immediately

 before this Court entered this Order, if (a) the proposed Settlement is not finally approved by the

 Court, or does not become Final, pursuant to the terms of the Agreement or (b) the proposed

 Settlement is terminated in accordance with the Agreement or does not become effective as

 required by the terms of the Agreement for any other reason. In any such event, the proposed

 Settlement and Agreement shall become null and void and be of no further force and effect, and

 neither the Agreement nor the Court’s orders, including this Order, shall be used or referred to

 for any purpose whatsoever.




                                                -10-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000741
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 143 of 325 PageID 8108



        30.     Neither the Agreement, nor any of its terms or provisions, nor any of its exhibits,

 nor any of the negotiations or proceedings connected with it, nor this Order shall be construed as

 an admission or concession by any Defendant of the truth of any of the allegations in the

 Litigation, or of any liability, fault, or wrongdoing of any kind, or of the appropriateness of the

 certification of the Settlement Class for purposes other than for settlement. This Order shall not

 be construed or used as an admission, concession or declaration by or against any of the

 Released Parties of any fault, wrongdoing, breach, or liability.

        31.     The terms and provisions of the Agreement may be amended by agreement of the

 Parties in writing or with approval of the Court without further notice to the Settlement Class, if

 such changes are consistent with this Order and do not limit the rights of the Settlement Class.

 IT IS SO ORDERED:




                                                        Magistrate Judge Anthony E. Porcelli




                                                 -11-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000742
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 144 of 325 PageID 8109


   From:              Kathleen.Lally@lw.com
   To:                Jon Piper
   Subject:           RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:              Tuesday, June 21, 2016 10:20:34 AM



  Jon,

          Are we going to be able to talk soon? If you would like to file today, the sooner I get docs to
  my clients, the better. I am free until 11.

  Thanks,
  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 9:28 AM
  To: Lally, Kathleen (CH)
  Subject: Re: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  OK. Can we push call to 1015?

  Sent from my Verizon 4G LTE Droid
  On Jun 21, 2016 9:16 AM, Kathleen.Lally@lw.com wrote:

  Jon,



         In advance of our call, I revised the Settlement Agreement and drafted the PA order.
  Can you also send me the PA motion for our review? I will need to run these final drafts by
  my client, but thought it might help for you to have something to review before we discuss.


  Kate



  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000746
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 145 of 325 PageID 8110


  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000747
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 146 of 325 PageID 8111


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Cc:              mark.mester@lw.com; Phil Bock; Dan Cohen - External Email; Jim Smith
   Subject:         FW: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Tuesday, June 21, 2016 10:32:00 AM
   Attachments:     NY-7719933-v13 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release.docx
                    CP_Redline - NY-7719933-v12 Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and
                    Release and NY-7719933-v13 Technology Training.pdf



  Kate – the Settlement Agreement looks to be ready to sign. Should we use print outs of this word
  version to sign, or do you have a preference to recirculate a pdf version for signature? I’d just as
  soon go with this version. Please advise, and we can start the process of getting client signatures.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 9:16 AM
  To: Jon Piper
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

          In advance of our call, I revised the Settlement Agreement and drafted the PA order. Can you
  also send me the PA motion for our review? I will need to run these final drafts by my client, but
  thought it might help for you to have something to review before we discuss.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                               TTA10262018 000748
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 147 of 325 PageID 8112



                      SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family

 Chiropractic and Defendant Buccaneers Limited Partnership in order to effect a full and final

 settlement and dismissal with prejudice of all claims against Buccaneers Limited Partnership as

 alleged in the case captioned ________________________________________Technology

 Training Associates, Inc., et al. v. Buccaneers Limited Partnership, Case No. 8:16-cv-

 01622-MSS-AEP (M.D. Fla. 2016) on the terms set forth below and to the full extent

 reflected herein, subject to approval of the Court. Capitalized terms shall have the meaning

 ascribed to them in Section II of this Settlement Agreement.

                                       I.     RECITALS

        A.     On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within

 30 days, with such a request is unlawful.”

        B.     The complaint filed by Technology Training Associates, Inc. addressed similar

 conduct and sought to represent essentially the same class as a case pending in the United

 States District Court for the Middle District of Florida before Magistrate Judge Anthony E.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000749
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 148 of 325 PageID 8113



 Porcelli, captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al.,

 Case No. 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation

 and attempting to reach a settlement for more than eight (8) months, but had been

 unsuccessful. Indeed, on April 18, 2016, BLP had filed a motion for a settlement conference

 in Cin-Q, offering to waive the mediation privilege, relying on the Court’s supervisory authority

 under Fed. R. Civ. P. 23(g) and requesting that the Court or its designee hold a settlement

 conference. The Cin-Q plaintiffs and their counsel, however, opposed any settlement

 conference before the Court or its designee, insisted that the mediator in the prior mediation

 declare an impasse (which he did) and flatly refused to waive the mediation privilege.

        C.      After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked

 if BLP would have any interest in an early mediation of the new case, pointing out that the

 parties in that case would apparently be required to engage in alternative dispute resolution

 under the applicable court rules. The Parties agreed to a mediation and scheduled an initial

 mediation session for May 19, 2016.

        D.      Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.



                                                  2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000750
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 149 of 325 PageID 8114



        E.      Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

        F.      The Parties continued their settlement discussions in a second full-day mediation

 session on June 1, 2016 in Tampa, Florida with Mr. Grilli. At the end of that mediation

 session, the Parties had reached an agreement in principle that would resolve the claims in

 Plaintiffs’ Complaint on a class-wide basis, subject to finalization of a mutually-agreeable

 settlement agreement and subject to court approval.

        G.      On or about ___________June 20, 2016, Plaintiffs filed their Complaint in the

 United States District Court for the Middle District of Florida, alleging that in 2009 and 2010

 BLP improperly sent advertisements by facsimile, seeking actual damages, as well as statutory

 damages under the TCPA on behalf of themselves and a proposed class of

 “_____________________________[a]ll persons who, in 2009 or 2010, received one or

 more facsimile advertisements sent by or on behalf of BLP and offering tickets for

 Tampa Bay Buccaneer games.”

        H.      BLP denies all material allegations in the Litigation and have asserted a variety

 of affirmative defenses. BLP specifically denies that it has engaged in any wrongdoing

 whatsoever, that it has any liability in connection with the claims asserted or that could have

 been asserted in the Litigation and further deny that the claims in the Litigation can properly be

 maintained as a class action, other than for the purposes of settlement.

        I.      Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial



                                                 3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000751
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 150 of 325 PageID 8115



 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have

 been raised in the Litigation without prolonged litigation and the risks and uncertainties

 inherent in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this

 Settlement is fair, reasonable, adequate and in the best interest of the Settlement Class.

        J.      BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

        K.      Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of

 any fault, wrongdoing, liability or damages of any kind.

        L.      This Settlement Agreement, its terms, documents related to it and the

 negotiations or proceedings connected with it shall not be offered or received into evidence in

 the Litigation or in any other action or proceeding to establish any liability or admission by

 BLP.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of

 the Court, the Parties hereby agree as follows:

                                      II.    DEFINITIONS

        As used herein, the following terms have the meanings set forth below.



                                                   4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000752
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 151 of 325 PageID 8116



           A.   “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section VI, Paragraph A and payable from the Net Settlement Fund.

           B.   “Available Award Total” means the amount of money in the Net Settlement

 Fund available to pay such Awards.

           C.   “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Sections IV and VIII and payable

 from the Net Settlement Fund.

           D.   “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.   “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.   “CAFA Notices” means the notice of this settlement to be served upon State

 and Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28

 U.S.C. § 1715.

           G.   “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.   “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which shall be without material alteration from Exhibit A. Claim Forms will be

 processed after the Effective Date.

           I.   “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen

 of Bock, Hatch, Lewis & Oppenheim, LLC.




                                                 5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000753
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 152 of 325 PageID 8117



         J.     “Class Notice” means the Court-approved forms of notice to the Settlement

 Class, which will notify members of the Settlement Class of entry of the Preliminary Approval

 Order and the scheduling of the Fairness Hearing, among other things.

         K.     “Court” means the United States District Court for the Middle District of

 Florida.

         L.     “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day

 which is not a Saturday, Sunday or Federal or State of Florida legal holiday.

         M.     “Effective Date” means the date defined in Section XIII.

         N.     “Fairness Hearing” means the hearing at which the Court orders final approval

 of the Settlement.

         O.     “Final” means final as defined in Section XIII, Paragraph B.

         P.     “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section XI.

         Q.     “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section VI, Paragraph B and payable from the Net Settlement

 Fund.




                                                 6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000754
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 153 of 325 PageID 8118



        R.        “Litigation” means the action captioned

 ________________________________.Technology Training Associates, Inc., et al. v.

 Buccaneers Limited Partnership, Case No. 8:16-cv-01622-MSS-AEP (M.D. Fla. 2016).

        S.        “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit B.

        T.        “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section IV.

        U.        “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs

 and expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

        V.        “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

        W.        “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section IX,

 Paragraph B. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.




                                                  7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000755
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 154 of 325 PageID 8119



        X.      “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

        Y.       “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class

 to be excluded from the Settlement Class, and the date by which Settlement Class Members

 must file objections, if any, to the Settlement.

        Z.      “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”

        AA.     “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

        BB.     “Plaintiffs” means Technology Training Associates, Inc. and Larry E. Schwanke,

 D.C. d/b/a Back to Basics Family Chiropractic.

        CC.     “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

        DD.     “Preliminary Approval Order” means the order defined in Section X and entered

 by the Court preliminary approving the Settlement.

        EE.     “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future

 administrators, agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and



                                                    8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000756
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 155 of 325 PageID 8120



 successors), who have not excluded themselves from the Settlement Class, of the Released

 Persons and shall include the agreement and commitment by Plaintiffs and all Settlement Class

 Members to not now or hereafter initiate, maintain or assert against the Released Persons or

 any of them any and all causes of action, claims, rights, demands, actions, claims for damages,

 equitable, legal and/or administrative relief, interest, demands or rights, including without

 limitation, claims for damages of any kind, including those in excess of actual damages,

 whether based on federal, state or local law, statute, ordinance, regulation, contract, common

 law or any other sources that have been, could have been, may be or could be alleged or

 asserted now or in the future by Plaintiffs or any Settlement Class Members against the

 Released Persons, or any of them, in the Litigation or in any other court action or before any

 administrative body (including any regulatory entity or organization), tribunal, arbitration panel

 or other adjudicating body arising out of or related to the Released Claims.

        FF.     “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not

 limited to statutory consumer protection claims, tort claims, conversion claims, negligence

 claims, claims for breach of contract, breach of the duty of good faith and fair dealing, breach

 of statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or

 declaratory relief, attorneys’ fees, interests, costs, penalties and any other claims, whether

 known or unknown, alleged or not alleged in the Litigation, suspected or unsuspected,

 contingent or matured, under federal, state or local law, which Plaintiffs and/or any Settlement

 Class Member had, now have or may in the future have with respect to any conduct, act,



                                                   9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000757
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 156 of 325 PageID 8121



 omissions, facts, matters, transactions or oral or written statements or occurrences on or prior

 to the Preliminary Approval Date arising from or relating to facsimile advertisements offering

 tickets for Tampa Bay Buccaneer games sent in 2009 or 2010 by and/or on behalf of the

 Released Persons, FaxQom and/or any entities hired directly or indirectly by FaxQom to the

 Releasing Persons, including, without limitation, the causes of action and allegations made by

 Plaintiffs in the Litigation as well as claims and allegations that the Released Persons violated

 any consumer protection, deceptive trade practices acts, privacy laws, the TCPA and/or and

 common law of any state or the District of Columbia.

        GG.     “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,

 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games.

        HH.     “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

        II.     “Settlement” means the settlement set forth in this Settlement Agreement.

        JJ.     “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement, maintain the




                                                   10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000758
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 157 of 325 PageID 8122



 Settlement Website and engage in any other tasks directed by the Court, Class Counsel or BLP

 Counsel.

          KK.   “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

          LL.    “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section III, Paragraph A.

          MM. “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section IX, Paragraph A.

          NN.   “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.

          OO.   “Settlement Fund” means $19,500,000 as described in more detail in Section IV.

          PP.   “Settlement Website” means the dedicated website created and maintained by the

 Settlement Administrator, which will contain relevant documents and information about the

 Settlement, including this Settlement Agreement, the Class Notice and the Claim Form.

          QQ.   “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.   “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section VIII.

          SS.   The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.




                                                11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000759
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 158 of 325 PageID 8123



                III.   PROPOSED CLASS FOR SETTLEMENT PURPOSES

        A.       Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

        All persons who, in 2009 or 2010, received one or more facsimile
        advertisements sent by or on behalf of BLP and offering tickets for Tampa Bay
        Buccaneer games.

        Specifically excluded from the Settlement Class are the following Persons:

        (i)      BLP and its respective parents, subsidiaries, divisions, affiliates,
                 associated entities, business units, predecessors in interest, successors,
                 successors in interest and representatives and each of their respective
                 immediate family members;

        (ii)     Class Counsel; and

        (iii)    The judges who have presided over the Litigation and any related cases.

        B.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:

                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        C.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.




                                                  12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000760
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 159 of 325 PageID 8124



        D.      In the event that the Settlement Agreement is terminated pursuant to its terms

 or is not approved in any material respect (including with respect to the Settlement Class

 Notice Program) by the Court, or such approval is reversed, vacated or modified in any

 material respect by the Court or by any other court, the certification of the Settlement Class

 shall be deemed vacated, the Litigation shall proceed as if the Settlement Class had never been

 certified and no reference to the Settlement Class, this Settlement Agreement or any other

 Settlement documents, shall be made for any purpose in the Litigation or in any other action or

 proceeding.

                             IV.     BENEFITS TO THE CLASS

        A.      Pursuant to the terms and conditions set forth in this Agreement, BLP agrees to

 fund a Settlement Fund of up to $19,500,000, which will be used to pay all Awards,

 Attorneys’ Fee Awards and Incentive Awards.

        B.      Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit

 a Valid Claim shall be eligible to receive up to:

                (i)     $350 for the first such facsimile;

                (ii)    $100 for the second such facsimile;

                (iii)   $75 for the third such facsimile;

                (iv)    $20 for the fourth such facsimile; and

                (v)     $20 for the fifth such facsimile.

        C.      No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and BLP

 Counsel with a report identifying the total of the Awards and the amount of money in the Net



                                                 13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000761
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 160 of 325 PageID 8125



 Settlement Fund available to pay such Awards (“Available Award Total”). If the Awards

 exceed the Available Award Total, the Awards to the Settlement Class Members who

 submitted Valid Claims will be reduced on a pro rata basis until the Awards equal the

 Available Award Total.

        D.      Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.

                              V.     THE SETTLEMENT FUND

        A.      BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

        B.      Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not

 to exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.

        C.      Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.




                                                 14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000762
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 161 of 325 PageID 8126



        D.      Under no circumstances shall BLP be obligated to pay more under this

 Settlement Agreement than $19,500,000 to the Settlement Fund, excluding costs for Notice

 and Administration Costs.

         VI.     ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARDS

        A.      Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund

 and to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for

 said award of fees, costs and expenses. Class Counsel agree that once BLP has funded the

 Settlement Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged,

 Class Counsel shall have no further or other claim against BLP, including but not limited to

 any attorneys’ lien claim, and that BLP shall have fully discharged their obligation to pay fees,

 costs and expenses to any lawyers claiming to represent the interests of the Settlement Class.

        B.      Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiff Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic shall apply for

 $3,000. Plaintiffs agree that once BLP has funded the Settlement Fund and paid Notice and

 Administration Costs, BLP’s obligations to Plaintiffs and the Settlement Class shall be fully

 satisfied and discharged, and Plaintiffs and the Settlement Class shall have no further or other

 claim against BLP.

        C.      Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or

 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay




                                                15
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000763
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 162 of 325 PageID 8127



 the finality of Final Order and Judgment approving the Settlement Agreement and the

 Settlement.

                      VII.   SETTLEMENT CLASS NOTICE PROGRAM

        A.     The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

        B.     BLP will bear all Notice and Administration Costs.

        C.     ThePrior to the hearing on Preliminary Approval, the Parties have agreed

 to have __________________will submit an agreed-upon administrator to serve as the

 Settlement Administrator and will request that the Court appoint __________________ asthat

 Settlement Administrator. Once approved by the Court, the Settlement Administrator will be

 an agent of the Court and will be subject to the Court’s supervision and direction as

 circumstances may require. The Settlement Administrator will be responsible for administering:

               (i)       The CAFA Notice as required by statute;

               (ii)      The Settlement Class Notice Program as set forth below;

               (iii)     The Settlement Website; and

               (iv)      The claims’ process set forth in Section VIII as well as any

        additional processes agreed to by Class Counsel and BLP Counsel and subject

        to the Court’s supervision and direction as circumstances may require.

        D.     Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games were sent. The Settlement

 Administrator will then use these records to determine the mailing addresses for as many

 members of the Settlement Class as possible. The Parties will work cooperatively with the



                                                 16
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000764
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 163 of 325 PageID 8128



 Settlement Administrator to mutually-agree upon the most practicable methods under the

 circumstances by which the addresses of the members of the Settlement Class can be derived.

 The mailing addresses will be updated with the National Change of Address Database

 maintained by the United States Postal Service before mailing.

        E.     No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited to, the

 following: applicable deadlines; Mailed Notice; a downloadable Claim Form that may be

 submitted by U.S. Mail; FAQs and answers; orders of the Court pertaining to the Settlement;

 this Agreement; and contact address for questions. Class Counsel and the BLP Counsel shall

 agree on all information and documents to be posted on the Settlement Website. The Claim

 Form shall be removed from the Settlement Website five (5) Days after the Claim Deadline has

 passed. The Settlement Website will be deactivated at a time agreed upon by the Parties.

        F.     No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will mail the Court-approved Mailed Notice (Exhibit B) to all

 members of the Settlement Class whose addresses were derived as part of the process

 described in Paragraph D above.

        G.     No later than sixty (60) Days after the Preliminary Approval Date, the

 Settlement Administrator will cause notice to be published in a manner that satisfies due

 process when considered in conjunction with the mailed notice portion of the Settlement Class

 Notice Program discussed in Paragraphs D and F above.




                                                17
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000765
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 164 of 325 PageID 8129



        H.      Prior to the Fairness Hearing, the Settlement Administrator shall provide to the

 Court documentation reflecting that the Settlement Class Notice Program has been executed in

 accordance with the Settlement Agreement and Preliminary Approval Order.

        I.      The Settlement Administrator, Class Counsel or any Person acting on behalf of

 Class Counsel shall not provide or publish any form of notice other than the agreed-upon Class

 Notice without prior written approval of the content of any such notice by BLP Counsel.

VIII.   CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

        A.      Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

        B.      To file a Valid Claim, Settlement Class Members must:

                (i)     Complete a Claim Form, providing all of the information required

        by the Settlement Agreement and the Claim Form;

                (ii)    Sign the Claim Form under penalty of perjury; and

                (iii)   Return the completed and signed Claim Form to the Settlement

        Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

        C.      The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                (i)     Any claim that is not substantially in compliance with the

        instructions on the Claim Form or the terms of this Settlement Agreement or is

        postmarked later than the Claim Deadline shall be rejected.

                (ii)    Following the Claim Deadline, the Settlement Administrator shall

        provide a report of any rejected claims to BLP Counsel and Class Counsel. If



                                                18
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000766
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 165 of 325 PageID 8130



        Class Counsel do not agree with the rejection of a claim, they shall bring it to

        the attention of BLP Counsel, and the Parties shall meet and confer and attempt,

        in good faith, to resolve any dispute regarding the rejected claim. Following

        their meet and confer, the Parties will provide the Settlement Administrator with

        their positions regarding the disputed, rejected claim. The Settlement

        Administrator, after considering the positions of the Parties and, if appropriate,

        seeking any additional information from the Settlement Class Member, will make

        the final decision in its sole discretion, subject only to review by the Court.

        D.      BLP shall have the right to audit Claim Forms for validity and fraud. In the

 event that BLP determines that a Claim Form is invalid or fraudulent and should be rejected,

 they shall bring it to the attention of Class Counsel, and the Parties shall meet and confer and

 attempt, in good faith, to resolve any dispute regarding the rejected claim. Following their

 meet and confer, the Parties will provide the Settlement Administrator with their positions

 regarding the disputed, rejected claim. The Settlement Administrator, after considering the

 positions of the Parties and, if appropriate, seeking any additional information from the

 Settlement Class Member, will make the final decision in its sole discretion, subject only to

 review by the Court.

        E.      At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims process, and the Parties will promptly seek assistance

 from the Court.



                                                 19
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000767
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 166 of 325 PageID 8131



          F.      As soon as practicable after the Effective Date, the Settlement Administrator

 shall cause the Awards in the form of checks to be distributed to members of the Settlement

 Class, and shall remit the Attorneys’ Fee Award and Incentive Award as approved by the

 Court.

                          IX.   OBJECTIONS AND OPT-OUT RIGHTS

          A.      Any Settlement Class Member who intends to object must do so on or before

 the Opt-Out and Objection Date. In order to object, the Settlement Class Member must

 include in the objection submitted to the Court and served on Class Counsel and BLP Counsel

 the following:

                  (i)     The name, address, telephone number of the Person objecting

          and, if represented by counsel, of his/her counsel;

                  (ii)    A signed declaration stating that he or she is a member of the

          Settlement Class and in 2009 and/or 2010, received one or more facsimile

          advertisements sent by or on behalf of BLP;

                  (iii)   A statement of all objections to the Settlement; and

                  (iv)    A statement of whether he or she intends to appear at the

          Fairness Hearing, either with or without counsel, and if with counsel, the name

          of his or her counsel who will attend. Any Settlement Class Member who fails

          to file and serve a timely written objection and notice of his or her intent to

          appear at the Fairness Hearing pursuant to this Paragraph and as detailed in the

          Class Notice shall not be permitted to object to the approval of the Settlement

          at the Fairness Hearing and shall be foreclosed from seeking any review of the

          Settlement or the terms of the Settlement Agreement by appeal or other means.



                                                  20
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000768
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 167 of 325 PageID 8132



        B.      A member of the Settlement Class who wishes to opt out of the Settlement

 Class must complete and send to the Settlement Administrator a request for exclusion that is

 post-marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain

 a statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-

 outs, whether filed by third parties on behalf of a “mass” or “class” of class members or

 multiple class members where no personal statement has been signed by each and every

 individual class members, shall not be allowed.

        C.      Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement

 Class Members for all purposes under the Settlement Agreement, and upon the Effective Date,

 will be bound by its terms, regardless of whether they file a Claim Form or receive any

 monetary relief.

        D.      Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating

 to the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.

        E.      The Settlement Administrator shall provide Class Counsel and BLP Counsel

 with the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.




                                                   21
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000769
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 168 of 325 PageID 8133



          X.     PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

        After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

        A.      Preliminarily approve this Settlement Agreement.

        B.      Preliminarily certify the Settlement Class.

        C.      Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class

 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the

 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

        D.      Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement

 and whether it should be finally approved by the Court.

        E.      Appoint the Settlement Administrator.

        F.      Approve the Class Notice, and direct the Settlement Administrator to

 disseminate the Class Notice in accordance with the Settlement Class Notice Program.

        G.      Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the



                                                 22
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000770
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 169 of 325 PageID 8134



 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        H.      Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

        I.      Approve the Claim Form and set a Claim Deadline.

        J.      Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise

 direct, to the Settlement Administrator at the address on the Class Notice.

        K.      Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be

 bound by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

        L.      Require any Settlement Class Member who does not become an Opt-Out and

 who wishes to object to the fairness, reasonableness or adequacy of this Settlement or

 Settlement Agreement to file with the Court and serve on Class Counsel and BLP Counsel no

 later than the Opt-Out and Objection Date, or as the court may otherwise direct, a statement

 of the objection signed by the Settlement Class Member containing all of the following

 information:

                (i)    The objector’s name, address, telephone number and, if

        represented by counsel, of his/her counsel;




                                                 23
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000771
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 170 of 325 PageID 8135



               (ii)    A declaration stating that he or she is a member of the Settlement

        Class and received one or more unsolicited facsimile advertisements offering

        tickets for Tampa Bay Buccaneer games;

               (iii)   A statement of all objections to the Settlement; and

               (iv)    A statement of whether the objector intends to appear at the

        Fairness Hearing, either with or without counsel, and if with counsel, the name

        of counsel who will attend.

        M.     Order that any response to an objection shall be filed with the Court no later

 than seven (7) Days prior to the Fairness Hearing.

        N.     Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or

 otherwise.

        O.     Require that any attorney, hired by a Settlement Class Member for the purpose

 of objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and

 who intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or

 as the Court may otherwise direct.

        P.     Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing to so state in their objection

 papers or as the Court otherwise may direct.




                                                24
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000772
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 171 of 325 PageID 8136



        Q.      Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

        R.      Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

        S.      Order the Settlement Administrator to provide the Opt-Out List to Class

 Counsel and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date

 and then file with the Court the Opt-Out List with an affidavit attesting to the completeness

 and accuracy thereof no later than five (5) Days thereafter or on such other date as the Parties

 may direct.

        T.      Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based

 on, relating to or arising out of the claims and causes of action or the facts and circumstances

 giving rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in

 or prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims



                                                 25
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000773
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 172 of 325 PageID 8137



 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.

        U.      Contain any additional provisions agreeable to the Parties that might be

 necessary or advisable to implement the terms of this Settlement Agreement and the proposed

 settlement.

               XI.     FINAL ORDER AND JUDGMENT AND RELEASES

        A.      If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure

 and all applicable laws that, among other things:

                (i)    Finds that the Court has personal jurisdiction over Plaintiffs and

        all Settlement Class Members and that the Court has subject matter jurisdiction

        to approve this Settlement and Settlement Agreement and all exhibits thereto;

                (ii)   Certifies a Settlement Class solely for purposes of this Settlement;




                                                 26
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000774
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 173 of 325 PageID 8138



                 (iii)   Grants final approval to this Settlement Agreement as being fair,

        reasonable and adequate as to all Parties and consistent and in compliance with

        all requirements of due process and applicable law, as to and in the best

        interests of all Parties and directs the Parties and their counsel to implement and

        consummate this Settlement Agreement in accordance with its terms and

        provisions;

                 (iv)    Declares this Settlement Agreement and the Final Order and

        Judgment to be binding on and have res judicata and preclusive effect in all

        pending and future lawsuits or other proceedings encompassed by the Release

        maintained by or on behalf of Plaintiffs and all Settlement Class Members, as

        well as their respective present, former and future administrators, agents,

        assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

        successors;

                 (v)     Finds that the Settlement Class Notice Program: (1) constituted

        the best practicable notice; (2) constituted notice that was reasonably calculated

        under the circumstances to apprise the Settlement Class of the pendency of the

        Litigation, of their right to object to or exclude themselves from the proposed

        Settlement, of their right to appear at the Fairness Hearing and of their right to

        seek monetary and other relief; (3) constituted reasonable, due, adequate and

        sufficient notice to all Persons entitled to receive notice; and (4) met all

        requirements of due process and any other applicable law;

                 (vi)    Approves the Claim Form that was distributed to the Settlement

        Class;



                                                 27
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000775
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 174 of 325 PageID 8139



               (vii)    Finds that Class Counsel and Plaintiffs adequately represented the

        Settlement Class for purposes of entering into and implementing the Settlement

        and Settlement Agreement;

               (viii)   Dismisses the Litigation now pending before the Court on the

        merits and with prejudice and without fees or costs except as provided herein, in

        accordance with the terms of the Final Order and Judgment;

               (ix)     Adjudges that Plaintiffs and the Settlement Class have

        conclusively compromised, settled, dismissed and released any and all Released

        Claims against BLP and the Released Persons;

               (x)      Approves payment of the Attorneys’ Fee Award and Incentive

        Awards as determined by the Court;

               (xi)     Without affecting the finality of the Final Order and Judgment for

        purposes of appeal, reserves jurisdiction over the Settlement Administrator,

        BLP, Plaintiffs and the Settlement Class Members as to all matters relating to

        the administration, consummation, enforcement and interpretation of the terms of

        the Settlement, the Settlement Agreement and Final Order and Judgment and for

        any other necessary purposes;

               (xii)    Provides that upon the Effective Date, Plaintiffs and all

        Settlement Class Members, whether or not they return a Claim Form within the

        time and in the manner provided for, shall be barred from asserting any Released

        Claims against BLP and/or any Released Persons, and any such Settlement Class

        Members shall have released any and all Released Claims as against BLP and all

        Released Persons;



                                                 28
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000776
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 175 of 325 PageID 8140



               (xiii)   Determines that the Settlement Agreement and the Settlement

        provided for therein and any proceedings taken pursuant thereto are not and

        should not in any event be offered or received as evidence of, a presumption,

        concession or an admission of liability or of any misrepresentation or omission in

        any statement or written document approved or made by BLP or any Released

        Persons or of the suitability of these or similar claims to class treatment in active

        litigation and trial; provided, however, that reference may be made to this

        Settlement Agreement and the Settlement provided for therein in such

        proceedings solely as may be necessary to effectuate the Settlement Agreement;

               (xiv)    Bars and permanently enjoins all Settlement Class Members from

        (1) filing, commencing, prosecuting, intervening in or participating (as class

        members or otherwise) in any other lawsuit or administrative, regulatory,

        arbitration or other proceeding in any jurisdiction based on, relating to or arising

        out of the claims and causes of action or the facts and circumstances giving rise

        to the Litigation and/or the Released Claims; and (2) organizing Settlement

        Class Members who have not excluded themselves from the Settlement Class

        into a separate class for purposes of pursuing as a purported class action any

        lawsuit or arbitration or other proceeding (including by seeking to amend a

        pending complaint to include class allegations or seeking class certification in a

        pending action) based on, relating to or arising out of the claims and causes of

        action or the facts and circumstances giving rise to the Litigation and/or the

        Released Claims, except that Settlement Class Members are not precluded from

        participating in any investigation or suit initiated by a state or federal agency;



                                                 29
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000777
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 176 of 325 PageID 8141



               (xv)    States that any Person who knowingly violates such injunction

        shall pay the attorneys’ fees and costs incurred by BLP and/or any other

        Released Persons and Class Counsel as a result of the violation;

               (xvi)   Approves the Opt-Out List and determines that the Opt-Out List

        is a complete list of all members of the Settlement Class who have timely

        requested exclusion from the Settlement Class and, accordingly, shall neither

        share in nor be bound by the Final Order and Judgment, except for Opt-Outs

        who subsequently elect to submit Claim Forms during the Claim Period; and

               (xvii) Authorizes the Parties, without further approval from the Court,

        to agree to and adopt such amendments, modifications and expansions of this

        Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

        material respects with the Final Order and Judgment; and (2) do not limit the

        rights of the Parties or Settlement Class Members.

        B.     As of the Effective Date, the Releasing Persons are deemed to have fully

 released and forever discharged the Released Persons of and from all Released Claims by

 operation of entry of the Final Order and Judgment.

               (i)     Subject to Court approval, all Settlement Class Members who

        have not excluded themselves from the Settlement Class shall be bound by this

        Settlement Agreement and the Release and all of their claims shall be dismissed

        with prejudice and released, irrespective of whether they received actual notice

        of the Litigation or this Settlement.

               (ii)    Without in any way limiting the scope of the Release, this Release

        covers any and all claims for attorneys’ fees, costs or disbursements incurred by



                                                30
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000778
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 177 of 325 PageID 8142



        Class Counsel or any other counsel representing Plaintiffs or Settlement Class

        Members, or any of them, in connection with or related in any manner to the

        Litigation, the Settlement, the administration of such Settlement and/or the

        Released Claims as well as any and all claims for the Incentive Award to

        Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

                (iii)   The Releasing Persons and the Released Persons expressly

        acknowledge that they are familiar with principles of law such as Section 1542

        of the Civil Code of the State of California, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
        THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
        OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
        WHICH IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
        AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons

 hereby expressly agree that the provisions, rights and benefits of Section 1542 and all similar

 federal or state laws, rights, rules or legal principles of any other jurisdiction that may be

 applicable herein are hereby knowingly and voluntarily waived, released and relinquished to the

 fullest extent permitted by law solely in connection with unknown claims that are the same as,

 substantially similar to, or overlap the Released Claims, and the Releasing Persons and the

 Released Persons hereby agree and acknowledge that this is an essential term of the Releases.

 In connection with the Release, the Releasing Persons and the Released Persons acknowledge

 that they are aware that they may hereafter discover claims presently unknown and unsuspected

 or facts in addition to or different from those which they now know or believe to be true with

 respect to matters released herein, and that such claims, to the extent that they are the same as,




                                                  31
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000779
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 178 of 325 PageID 8143



 substantially similar to, or overlap the Released Claims, are hereby released, relinquished and

 discharged.

                (iv)    Nothing in the Releases shall preclude any action to enforce the

        terms of this Settlement Agreement, including participation in any of the

        processes detailed herein.

        XII.    WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

        A.      Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:

                (i)     If the Court declines to approve the Settlement Agreement as

        written or if on appeal the Court’s approval is reversed or modified;

                (ii)    If the Court materially alters any of the terms of the Settlement

        Agreement, except that a reduction in the Attorneys’ Fee Award or the

        Incentive Awards shall not be deemed to be a material alteration; or

                (iii)   If the Preliminary Approval Order or the Final Order and

        Judgment is not entered by the Court or is reversed or modified on appeal, or

        otherwise fails for any reason.

        B.      If, at any time prior to Final Order and Judgment, legislation is enacted, a

 controlling judicial opinion is rendered or regulatory agency action is undertaken that would

 entitle BLP to summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court

 approval, BLP shall have the right to withdraw from the Settlement and terminate this

 Settlement Agreement. For the purposes of this provision, the issuance of a retroactive waiver

 of 47 C.F.R. § 64.1200(a)(4)(iv) regarding the Federal Communication Commission’s opt-out



                                                 32
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000780
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 179 of 325 PageID 8144



 notice requirement for faxes sent with the recipient’s prior express permission in favor of BLP

 would not be considered agency action that would entitle BLP to summary judgment on

 Plaintiffs’ claims under the TCPA and would not trigger BLP’s right to terminate the

 Settlement.

        C.      In the event of a withdrawal pursuant to Paragraphs A or B above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to

 class treatment, and the Parties shall be restored to their litigation position existing immediately

 before the execution of this Settlement Agreement.

        D.      If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect;

 the certification of the Settlement Class shall be vacated without prejudice to BLP’s position

 on the issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.

                (i)     In order to elect to withdraw from the Settlement and terminate

        this Settlement Agreement on the basis set forth above, BLP must notify Class

        Counsel in writing of their election to do so within fourteen (14) Days after the

        Opt-Out List has been served on the Parties.

                (ii)    In the event that BLP exercises such right, Class Counsel shall

        have, at their discretion, fourteen (14) Days or such longer period as agreed to



                                                  33
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000781
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 180 of 325 PageID 8145



        by the Parties to address the concerns of the Opt-Outs. If through such efforts

        the total number on the Opt-Out List subsequently becomes and remains fewer

        than the number submitted to the Court under seal at the time of filing the

        Motion For Preliminary Approval, BLP shall withdraw their election to

        withdraw from the Settlement and terminate the Settlement Agreement. In no

        event, however, shall BLP have any further obligation under this Agreement to

        any Opt-Out unless he or she withdraws his or her request for exclusion.

                (iii)   For purposes of this Paragraph, Opt-Outs shall not include

        (1) Persons who are specifically excluded from the Settlement Class definition;

        (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-

        Outs who agree to sign an undertaking that they will not pursue an individual

        claim, class claim or any other claim that would otherwise be a Released Claim

        as defined in this Settlement Agreement.

        E.      In the event of withdrawal by any Party in accordance with the terms set forth

 in this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any

 proposed or existing class or the amenability of these or similar claims to class treatment. In

 the event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be

 an admission or confession in any way by any Party of any fact, matter or proposition of law

 and shall not be used in any manner for any purpose, and the Parties to the Litigation shall



                                                34
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000782
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 181 of 325 PageID 8146



 stand in the same position as if this Settlement Agreement had not been negotiated, made or

 filed with the Court.

                                  XIII.     EFFECTIVE DATE

        A.      The Effective Date of this Settlement Agreement shall be the date when each

 and all of the following conditions have occurred:

                (i)      This Settlement Agreement has been fully executed by all Parties

        and their counsel;

                (ii)     Orders have been entered by the Court certifying the Settlement

        Class, granting preliminary approval of this Settlement and approving the forms

        of Class Notice and Claim Form, all as provided above;

                (iii)    The Settlement Class Notice Program has been executed in

        accordance with the Preliminary Approval Order;

                (iv)     The Court has entered a Final Order and Judgment finally

        approving this Agreement, as provided above; and

                (v)      The Final Order and Judgment has become Final as defined in

        Paragraph B below.

        B.      “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of

 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ




                                                 35
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000783
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 182 of 325 PageID 8147



 of certiorari, or otherwise, and such appeal or other review has been finally resolved in a

 manner that affirms the Final Order and Judgment in all material respects.

        C.      If, for any reason, this Settlement Agreement fails to become Final pursuant to

 the foregoing Paragraph B, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.

                                      XIV.     NOTICES

        A.      All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

        All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel,

 c/o:

                               Phillip A. Bock
                               Jonathan B. Piper
                               Daniel J. Cohen
                               Bock, Hatch, Lewis & Oppenheim, LLC
                               134 North La Salle Street, Suite 1000
                               Chicago, Illinois 60602
                               Telephone: (312) 658-5500
                               Facsimile: (312) 658-5555

        All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                               Mark S. Mester
                               Kathleen P. Lally
                               Latham & Watkins LLP
                               330 North Wabash Avenue, Suite 2800
                               Chicago, Illinois 60611
                               Telephone: (312) 876-7700
                               Facsimile: (312) 993-9767




                                                36
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000784
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 183 of 325 PageID 8148



           B.   The notice recipients and addresses designated above may be changed by written

 notice.

           C.   Upon the request of any of the Parties, the Parties agree to promptly provide

 each other with copies of comments, objections, requests for exclusion, or other documents or

 filings received as a result of the Class Notice.

                          XV.     MISCELLANEOUS PROVISIONS

           A.   Interpretation. This Settlement Agreement contains the entire agreement

 among the Parties hereto and supersedes any prior discussions, agreements or understandings

 among them as well as any and all prior drafts of this Settlement Agreement. All terms are

 contractual. For the purpose of construing or interpreting this Settlement Agreement, the

 Parties agree that the Settlement Agreement is to be deemed to have been drafted equally by

 all Parties hereto and shall not be construed strictly for or against any Party, and the Parties

 further agree that any prior drafts may not be used to construe or interpret this Settlement

 Agreement.

           B.   Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners,

 representatives, predecessors-in-interest and successors as well as upon all other Persons

 claiming any interest in the subject matter hereto through any of the Parties hereto including

 any Settlement Class Members.

           C.   Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.




                                                     37
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000785
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 184 of 325 PageID 8149



          D.    No Rescission on Grounds of Mistake. The Parties acknowledge that they

 have made their own investigations of the matters covered by this Settlement Agreement to the

 extent they have deemed it necessary to do so. Therefore, the Parties agree that they will not

 seek to set aside any part of the Settlement Agreement on the grounds of mistake. Moreover,

 the Parties understand, agree and expressly assume the risk that any fact not recited, contained,

 or embodied in the Settlement Agreement may turn out hereinafter to be other than, different

 from, or contrary to the facts now known to them or believed by them to be true, and further

 agree that the Settlement Agreement shall be effective in all respects notwithstanding and shall

 not be subject to termination, modification, or rescission by reason of any such difference in

 facts.

          E.    Amendment. This Settlement Agreement may be amended or modified only by

 a written instrument signed by the Parties or their counsel. Amendments and modifications

 may be made without notice to the Settlement Class unless notice is required by law or by the

 Court.

          F.    Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

          G.    Jurisdiction. The United States District Court for the Middle District of

 Florida has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

          H.    Waiver of Statute of Limitations. BLP waives any affirmative defense

 regarding the statute of limitations that it may have had to Plaintiffs’ claims. This waiver shall

 survive in the event of the termination of this Agreement.

          I.    No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,



                                                 38
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000786
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 185 of 325 PageID 8150



 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be

 evidence of an admission or concession by any person, including BLP, and shall not be offered

 or received in evidence, or subject to discovery, in this or any other action or proceeding

 except in an action brought to enforce its terms or except as may be required by law or Court

 order. The provisions of this Paragraph shall become effective when this Settlement

 Agreement has been signed by the Parties and shall be binding on the Parties and their counsel

 regardless of whether the Settlement Agreement is approved by this Court or any other court

 and regardless of whether the Settlement Agreement is otherwise rendered null and void.

        J.      Governing Law. This Settlement Agreement shall be governed by and

 construed in accordance with the internal laws (as opposed to the conflicts of law provisions)

 of the State of Florida.

        K.      Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

        L.      No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and all

 other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications

 with the media or the press, on the internet, or in any public forum, orally or in writing, that

 relate to this Settlement or the Litigation other than statements that are fully consistent with

 the Mailed Notice. Notwithstanding the foregoing, nothing in this Settlement Agreement shall

 preclude a Party from making a public statement in support of the Settlement. For example,

 Plaintiffs or Class Counsel may state that the Settlement is a good result for the Class. In

 addition, nothing in this Settlement Agreement shall preclude Plaintiffs or Class Counsel from



                                                 39
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000787
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 186 of 325 PageID 8151



 making a public statement that is consistent with the language of the Settlement Agreement or

 any motions submitted for approval of the Settlement.

         M.     Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.

         N.     Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

         O.     No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or

 may have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to

 which Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs

 in any manner; and no Person other than Plaintiffs have any legal or equitable interest in the

 claims, demands, actions, or causes of action referred to in this Agreement as those of

 Plaintiffs.

         P.     Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary

 to obtain and preserve final judicial approval of this Settlement Agreement.

         Q.     Best Efforts. In the event that there are any developments in the effectuation

 and administration of this Agreement that are not dealt with by the terms of this Agreement,

 then such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as



                                                  40
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000788
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 187 of 325 PageID 8152



 shall be ordered by the Court. The Parties shall execute all documents and use their best

 efforts to perform all acts necessary and proper to promptly effectuate the terms of this

 Agreement and to take all necessary or appropriate actions to obtain judicial approval of this

 Agreement in order to give this Agreement full force and effect. The execution of documents

 must take place prior to the date scheduled for the Preliminary Approval Hearing.




                                                41
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000789
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 188 of 325 PageID 8153



        IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                        BOCK, HATCH, LEWIS & OPPENHEIM,
                                             LLC


                                             By:
                                                   Phillip A. Bock
                                                   Jonathan B. Piper
                                                   Daniel J. Cohen
                                                   Bock, Hatch, Lewis & Oppenheim,
                                                   LLC
                                                   134 North La Salle Street, Suite 1000
                                                   Chicago, Illinois 60602
                                                   Telephone: (312) 658-5500
                                                   Facsimile: (312) 658-5555

 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:


 Approved as to form:                       LATHAM & WATKINS LLP


                                             By:



                                               42
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000790
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 189 of 325 PageID 8154



                                             Mark S. Mester
                                             Kathleen P. Lally
                                             Latham & Watkins LLP
                                             330 North Wabash Avenue, Suite 2800
                                             Chicago, Illinois 60611
                                             Telephone: (312) 876-7700
                                             Facsimile: (312) 993-9767




                                            43
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000791
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 190 of 325 PageID 8155




                                     Summary report:
            Litéra® Change-Pro TDC 7.5.0.145 Document comparison done on
                                  6/21/2016 9:13:20 AM
        Style name: L&W without Moves
        Intelligent Table Comparison: Active
        Original DMS:iw://US-DOCS/NY/7719933/12
        Modified DMS: iw://US-DOCS/NY/7719933/13
        Changes:
        Add                                                  7
        Delete                                               7
        Move From                                            0
        Move To                                              0
        Table Insert                                         0
        Table Delete                                         0
        Table moves to                                       0
        Table moves from                                     0
        Embedded Graphics (Visio, ChemDraw, Images etc.)     0
        Embedded Excel                                       0
        Format changes                                       0
        Total Changes:                                       14




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                           TTA10262018 000792
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 191 of 325 PageID 8156


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com; Phil Bock; Dan Cohen - External Email; Jim Smith
   Subject:         RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:            Tuesday, June 21, 2016 10:38:37 AM



  Jon,

           As I said in my email and on our call, I still need to run these by my client, but will let you
  know as soon as possible the status. I don’t have a preference on how the doc looks for signatures
  (i.e., word or PFD printed).

  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 10:36 AM
  To: Lally, Kathleen (CH)
  Cc: Mester, Mark (CH); Phil Bock; Dan Cohen - External Email; Jim Smith
  Subject: FW: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate – the Settlement Agreement looks to be ready to sign. Should we use print outs of this word
  version to sign, or do you have a preference to recirculate a pdf version for signature? I’d just as
  soon go with this version. Please advise, and we can start the process of getting client signatures.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 9:16 AM
  To: Jon Piper
  Subject: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

          In advance of our call, I revised the Settlement Agreement and drafted the PA order. Can you
  also send me the PA motion for our review? I will need to run these final drafts by my client, but
  thought it might help for you to have something to review before we discuss.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                 TTA10262018 000834
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 192 of 325 PageID 8157


  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000835
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 193 of 325 PageID 8158


   From:              Jon Piper
   To:                Kathleen.Lally@lw.com
   Subject:           RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:              Tuesday, June 21, 2016 11:00:00 AM



  Kate – some comments on the draft preliminary approval order.

         1. The settlement agreement section X (C) recites that the court will approve the notice which
            will indicate the time etc. of the final approval hearing. The order paragraph 10 pretty much
            tracks that paragraph but leaves out the time and place of the hearing.
         2. 105 days for claims is too short, especially given that the notice could take 60 days. We’d
            suggest 180 days. However, we could also just leave a blank and either reach agreement
            later or let the judge decide that.
         3. Paragraph 22, the injunction paragraph, is missing the verb. It should say “enjoins” or similar
            language.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 10:20 AM
  To: Jon Piper
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

          Are we going to be able to talk soon? If you would like to file today, the sooner I get docs to
  my clients, the better. I am free until 11.

  Thanks,
  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 9:28 AM
  To: Lally, Kathleen (CH)
  Subject: Re: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  OK. Can we push call to 1015?

  Sent from my Verizon 4G LTE Droid
  On Jun 21, 2016 9:16 AM, Kathleen.Lally@lw.com wrote:

  Jon,



         In advance of our call, I revised the Settlement Agreement and drafted the PA order.
  Can you also send me the PA motion for our review? I will need to run these final drafts by
  my client, but thought it might help for you to have something to review before we discuss.


  Kate


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000836
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 194 of 325 PageID 8159




  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000837
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 195 of 325 PageID 8160


   From:              Kathleen.Lally@lw.com
   To:                Jon Piper
   Subject:           RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:              Tuesday, June 21, 2016 12:15:50 PM



  I made changes 1 and 3. Let’s discuss the timing issue.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 11:04 AM
  To: Lally, Kathleen (CH)
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate – some comments on the draft preliminary approval order.

         1. The settlement agreement section X (C) recites that the court will approve the notice which
            will indicate the time etc. of the final approval hearing. The order paragraph 10 pretty much
            tracks that paragraph but leaves out the time and place of the hearing.
         2. 105 days for claims is too short, especially given that the notice could take 60 days. We’d
            suggest 180 days. However, we could also just leave a blank and either reach agreement
            later or let the judge decide that.
         3. Paragraph 22, the injunction paragraph, is missing the verb. It should say “enjoins” or similar
            language.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 10:20 AM
  To: Jon Piper
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

          Are we going to be able to talk soon? If you would like to file today, the sooner I get docs to
  my clients, the better. I am free until 11.

  Thanks,
  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 9:28 AM
  To: Lally, Kathleen (CH)
  Subject: Re: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  OK. Can we push call to 1015?

  Sent from my Verizon 4G LTE Droid
  On Jun 21, 2016 9:16 AM, Kathleen.Lally@lw.com wrote:

  Jon,




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000838
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 196 of 325 PageID 8161


         In advance of our call, I revised the Settlement Agreement and drafted the PA order.
  Can you also send me the PA motion for our review? I will need to run these final drafts by
  my client, but thought it might help for you to have something to review before we discuss.


  Kate



  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000839
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 197 of 325 PageID 8162


   From:              Jon Piper
   To:                Kathleen.Lally@lw.com
   Subject:           RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:              Tuesday, June 21, 2016 1:57:00 PM



  I do think we need to make some reference to the website in the order. Ithink it is an important
  auxiliary component to the notice plan

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 12:16 PM
  To: Jon Piper
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  I made changes 1 and 3. Let’s discuss the timing issue.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 11:04 AM
  To: Lally, Kathleen (CH)
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Kate – some comments on the draft preliminary approval order.

         1. The settlement agreement section X (C) recites that the court will approve the notice which
            will indicate the time etc. of the final approval hearing. The order paragraph 10 pretty much
            tracks that paragraph but leaves out the time and place of the hearing.
         2. 105 days for claims is too short, especially given that the notice could take 60 days. We’d
            suggest 180 days. However, we could also just leave a blank and either reach agreement
            later or let the judge decide that.
         3. Paragraph 22, the injunction paragraph, is missing the verb. It should say “enjoins” or similar
            language.

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 10:20 AM
  To: Jon Piper
  Subject: RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release

  Jon,

          Are we going to be able to talk soon? If you would like to file today, the sooner I get docs to
  my clients, the better. I am free until 11.

  Thanks,
  Kate

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 9:28 AM
  To: Lally, Kathleen (CH)
  Subject: Re: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                   TTA10262018 000840
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 198 of 325 PageID 8163


  OK. Can we push call to 1015?

  Sent from my Verizon 4G LTE Droid
  On Jun 21, 2016 9:16 AM, Kathleen.Lally@lw.com wrote:

  Jon,



         In advance of our call, I revised the Settlement Agreement and drafted the PA order.
  Can you also send me the PA motion for our review? I will need to run these final drafts by
  my client, but thought it might help for you to have something to review before we discuss.


  Kate



  Kathleen P. Lally




  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000841
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 199 of 325 PageID 8164


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Cc:             Phil Bock; Dan Cohen - External Email; Jim Smith
   Subject:        RE: Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release
   Date:           Tuesday, June 21, 2016 2:11:00 PM
   Attachments:    TTA v. Bucs - motion for preliminary approval - JLT draft.docx



  Kate – Here’s the draft motion.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                TTA10262018 000842
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 200 of 325 PageID 8165



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC. and LARRY E.                 )
 SCHWANKE, D.C. d/b/a/ BACK TO                 )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representatives       )   Case No. 8:16-cv-01622-MSS-AEP
 of a class of similarly-situated persons,     )
                                               )       Judge Mary S. Scriven
                                   Plaintiffs, )    Mag. Judge Anthony E. Porcelli
        v.                                     )
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                               )
                                  Defendant. )

        UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS
            ACTION SETTLEMENT AND NOTICE TO THE CLASS

        Plaintiffs, Technology Training Associates, Inc. and Larry E. Schwanke, D.C.,

 d/b/a Back To Basics Family Chiropractic (together “Plaintiffs”), on behalf of

 themselves and a proposed settlement class of similarly-situated persons (identified

 herein as the “Settlement Class”), respectfully request, pursuant to Fed. R. Civ. P.

 23 (e), that the Court enter an order (1) preliminarily approving the parties’

 proposed class action Settlement Agreement (the “Agreement”) attached to

 Plaintiffs’ supporting brief as Exhibit 1, (2) approving the form of Class Notice

 attached as Exhibit B to the Agreement and its dissemination to the Settlement

 Class by U.S. mail, website and by publication, and (3) setting dates for opt-outs,

 objections, and a fairness hearing.

        The Agreement, which was negotiated through two full day mediation

 sessions before mediator Peter Grilli, provides substantial relief to members of the


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                              TTA10262018 000843
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 201 of 325 PageID 8166



 Settlement Class, as described more fully in the accompanying Brief and the

 Agreement itself. The Agreement provides, inter alia, for a Settlement Fund of up to

 $19.5 million dollars; payments of between $350 to $565 to Settlement Class

 members who submit Claims (to be reduced pro rata if and only if the Settlement

 Fund (after payment of fees and incentive awards) is insufficient to fully pay the

 valid submitted Claims); Defendant’s agreement not to send any further unsolicited

 facsimile advertisements in violation of the TCPA; and potential awards of

 attorneys fees, expenses, and incentive awards to the named Plaintiffs. Notice is to

 be by U. S. mail to those class members for whom mailing addresses can be

 determined, and by publication. The Settlement Agreement provides for a release of

 claims as set forth therein.

        A proposed Preliminary Approval Order is attached as Exhibit 2 to the

 memorandum filed herewith and will be submitted to the Court electronically. This

 motion is unopposed.

        Plaintiffs have filed a brief in support of this motion.




                                             2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                             TTA10262018 000844
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 202 of 325 PageID 8167



                                            Respectfully submitted,

                                            TECHNOLOGY TRAINING ASSOCIATES,
                                            INC. and LARRY E. SCHWANKE, D.C. d/b/a
                                            BACK TO BASICS FAMILY
                                            CHIROPRACTIC, individually and as the
                                            representative of a class of similarly-situated
                                            persons

                                            By: /s/ Phillip A. Bock

                                            Phillip A. Bock
                                            Daniel J. Cohen
                                            Jonathan B. Piper
                                            Bock, Hatch, Lewis & Oppenheim, LLC
                                            134 N. La Salle St,, Ste. 1000
                                            Chicago, IL 60602
                                            Telephone: 312-658-5500
                                            Facsimile: 312-658-5555




                                              3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                   TTA10262018 000845
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 203 of 325 PageID 8168



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC. and LARRY E.                 )
 SCHWANKE, D.C. d/b/a/ BACK TO                 )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representatives       )   Case No. 8:16-cv-01622-MSS-AEP
 of a class of similarly-situated persons,     )
                                               )       Judge Mary S. Scriven
                                   Plaintiffs, )    Mag. Judge Anthony E. Porcelli
        v.                                     )
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                               )
                                  Defendant. )

      BRIEF IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY
   APPROVAL OF CLASS ACTION SETTLEMENT AND NOTICE TO THE CLASS

        Plaintiffs, Technology Training Associates, Inc. and Larry E. Schwanke, D.C.,

 d/b/a Back To Basics Family Chiropractic (together “Plaintiffs”), on behalf of

 themselves and a proposed settlement class of similarly-situated persons (identified

 herein as the “Settlement Class”), in support of their request that the Court

 preliminarily approve the parties’ proposed class action settlement (Exhibit 1).

 I.     Background of the litigation and settlement discussions.

        This case arises out of faxed advertisements for Tampa Bay Buccaneers

 tickets allegedly sent by or on behalf of Defendant Buccaneers Limited Partnership

 (“BLP” or “Defendant”) in 2009 and 2010.

        On May 6, 2016, Plaintiff Technology Training Associates, Inc. (“TTA”), filed

 a complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough

 County, Florida, alleging Defendant improperly sent advertisements by facsimile in


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000846
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 204 of 325 PageID 8169



 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).

 TTA sought actual damages and statutory damages and injunctive relief under the

 TCPA on behalf of itself and a proposed class of similarly-situated persons.

        The complaint filed by TTA addressed similar conduct and sought to

 represent essentially the same class as a case pending in the United States District

 Court for the Middle District of Florida before Magistrate Judge Anthony E.

 Porcelli, captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited

 Partnership, et al., Case No. 8:13-cv-01592-AEP (“Cin-Q”). Defendant denied

 liability to Cin-Q and the other members of that putative class on a variety of legal

 and factual grounds. The parties in Cin-Q had been engaged in mediation and

 attempting to reach a settlement for more than eight (8) months, but had been

 unsuccessful. Indeed, on April 18, 2016, Defendant had filed a motion for a

 settlement conference in Cin-Q, offering to waive the mediation privilege, relying on

 the Court’s supervisory authority under Fed. R. Civ. P. 23(g) and requesting that

 the Court or its designee hold a settlement conference. The Cin-Q plaintiffs and

 their counsel, however, opposed any settlement conference before the Court or its

 designee, insisted that the mediator in the prior mediation declare an impasse

 (which he did) and refused to waive the mediation privilege.

        After TTA filed its complaint, TTA’s counsel contacted Defendant’s counsel

 and indicated that they were aware of and had reviewed the motion for and

 opposition to a settlement conference filed by Defendant in Cin-Q. Counsel for TTA

 noted that the applicable state court rules required the parties engage in



                                            2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000847
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 205 of 325 PageID 8170



 alternative dispute resolution and suggested they mediate the new case with

 Defendants. TTA and Defendant agreed to mediate and scheduled an initial

 mediation session for May 19, 2016.

        Prior to the May 19, 2016 mediation, however, TTA dismissed, without

 prejudice, the complaint filed in Hillsborough County, Florida, due to efforts by

 counsel for the plaintiffs in Cin-Q to interfere with the pending mediation and

 settlement discussion. Counsel for TTA represented to Defendant that they were

 maintaining the claims and intended to formally re-file that complaint once

 settlement discussions had concluded, whether or not those discussions resulted in

 a settlement.

        Thereafter, on May 19, 2016, and again on June 1, 2016, Plaintiffs and

 Defendant participated in full-day mediation sessions in Tampa, Florida, before

 mediator Peter Grilli. At the end of the second day of mediation, the attendant

 parties reached an agreement in principle that would resolve the claims asserted by

 TTA on a class-wide basis, subject to finalization of mutually-agreeable settlement

 terms and subject to court approval. On June 16, 2016, Plaintiffs and Defendant

 agreed to the form and terms of the Settlement Agreement.

        On June 20, 2016, Plaintiffs filed their Complaint in the instant action (the

 “Lawsuit”). Defendant continues to deny all material allegations of the Complaint

 and denies liability.

        Plaintiffs and Defendant conducted an examination of the facts and

 documents relating to this action, including documents and information produced



                                            3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                             TTA10262018 000848
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 206 of 325 PageID 8171



 by Defendant prior to and during mediation, and have concluded that this

 Settlement provides substantial benefits to Plaintiffs and the Settlement Class and

 resolves all issues that were or could have been raised in this action without

 prolonged litigation and the risks and uncertainties inherent in litigation. Plaintiffs,

 Class Counsel and Mr. Grilli concluded that the Settlement is fair, reasonable,

 adequate and in the best interest of the Settlement Class. Despite maintaining its

 denial of liability, and without admitting or conceding any wrongdoing, Defendant

 consented to the Settlement solely to avoid the expense, inconvenience and inherent

 risks of litigation as well as continued disruption of their business operations. Based

 upon their review and analysis, Plaintiffs and Defendant agreed to and executed the

 Agreement.

 II.    Summary of the settlement.

        If approved by the Court after notice to the Settlement Class, the parties’

 settlement agreement would resolve this action and the controversy about

 Defendant’s fax advertisements sent at any time in 2009 or 2010 (the “Class

 Period”).

         The key terms of the Agreement are as follows:

               a.      Certification of a Settlement Class. Solely for the purpose of

        implementing the Settlement, the Parties have stipulated to certification of a

        Rule 23 (b)(3) “Settlement Class” defined as, “All persons who, in 2009 or

        2010, received one or more facsimile advertisements sent by or on behalf of

        BLP and offering tickets for Tampa Bay Buccaneer games.” Specifically



                                             4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                  TTA10262018 000849
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 207 of 325 PageID 8172



        excluded from the Settlement Class are Defendant, and its respective

        parents, subsidiaries, divisions, affiliates, associated entities, business units,

        predecessors in interest, successors, successors in interest and

        representatives and each of their respective immediate family members;

        Class Counsel; and the judges who have presided over the Litigation and any

        related cases.

               b.      The Class Representative and Class Counsel. The parties have

        agreed that Plaintiffs are the Class Representatives and that Plaintiffs’

        attorney (Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen of Bock,

        Hatch, Lewis & Oppenheim LLC) are Class Counsel for the Settlement Class.

               c.      Settlement Fund. Defendant has agreed to make available up to

        $19,500,000.00 (the “Settlement Fund”) to pay valid class member claims

        (“Awards”), to pay incentive awards to Plaintiffs, and to pay Class Counsel

        attorneys’ fees and reasonable litigation expenses, not limited to costs, as

        approved by the Court. Notice and Administration Costs will not be paid from

        the Settlement Fund.

               d.      Monetary Relief to the Members of the Settlement Class.

        Settlement Class Members who received one or more unsolicited fax

        advertisements sent by or on behalf of Defendant and who submit a valid

        claim are eligible to receive Awards up to:

                       (i)    $350 for the first such fax;

                       (ii)   $100 for the second such fax;



                                              5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                  TTA10262018 000850
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 208 of 325 PageID 8173



                       (iii)   $75 for the third such fax;

                       (iv)    $20 for the fourth such fax; and

                       (v)     $20 for the fifth such fax.

        If the aggregate claimed Awards exceed the amount available to pay the

        Awards, after accounting for the payment of incentive awards and the

        payment of attorneys’ fees and expenses, the Awards to the Settlement Class

        Members who submitted valid claims will be reduced on a pro rata basis.

               d.      Class Notice. The parties have agreed to notify the Settlement

        Class about the settlement by sending the notice and claim form by U.S.

        mail. The notice includes instructions about opting out, objecting, or

        submitting a claim form to the Settlement administrator by mail. In addition,

        the parties have agreed to publish notice to the Settlement Class in a manner

        that satisfies due process. Finally, the parties will cause to be created a

        settlement website that will provide information and relevant documents

        related to the Settlement, including a downloadable Claim Form that may be

        submitted by U.S. Mail. Defendant will bear all costs of notice and

        administration, which will not be paid from the Settlement Fund.

               e.      Claims.

                       (i)     Claim Form. The class notice includes a simple Claim

        Form for submitting claims for cash Awards. The Claim Form is attached to

        the Settlement Agreement as Exhibit A. The Claim Form submitted by each

        class member must be signed under penalty of perjury. A claiming class



                                               6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000851
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 209 of 325 PageID 8174



        member must identify the fax number or numbers on which they may be

        received faxes from Defendant, as well their contact information.

                       (ii)   Settlement Administrator. Defendant shall retain a third-

        party settlement administrator, to be agreed upon by the parties and

        approved by the Court, who will issue the class notice, maintain the

        settlement website, receive the claim forms, assist class members in

        completing and submitting forms, provide a list of accepted and rejected

        claims to counsel for the parties and issue settlement checks. The third-party

        settlement administrator will provide copies of all valid and/or accepted claim

        forms to counsel for the parties. The parties will have the opportunity to

        review the submitted claim forms and set a timeframe in which objections to

        the claim forms can be made. The decision of the settlement administrator

        regarding the validity of claims, following any objection, shall be final and

        binding.

               f.      Release. In consideration of the relief provided by the

        Settlement, the Settlement Class will release all claims that were brought or

        could have been brought, as defined in the Agreement, in this action against

        Defendant and the other released parties about the subject advertisements

        sent by fax during the Class Period.

               g.      Attorneys’ Fees and Costs and Class Representative Award. At

        the final approval hearing, after the Class is notified about the same, Class

        Counsel will apply to the Court to approve an award of attorneys’ fees, costs



                                             7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                  TTA10262018 000852
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 210 of 325 PageID 8175



        and expenses in an amount not to exceed in total 25% of the Settlement Fund

        ($4,875,000.00) and to be paid from the Settlement Fund. Class Counsel will

        also ask the Court to approve an award of $20,000 for Technology Training

        Associates and $3,000 for Larry E. Schwanke, D.C. d/b/a Back to Basics

        Family Chiropractic for serving as the class representatives.

 III.   The Court should grant preliminary approval to the settlement.

        “Approval of a class-action settlement is a two-step process. In the first step,

 the Court determines whether the proposed settlement should be preliminarily

 approved.” Fresco v. Auto Data Direct, Inc., 2007 WL 2330895, *4 (S.D. Fla. May 14,

 2007), citing David F. Herr, Annotated Manual for Complex Litigation § 21.632 (4th

 ed. 2004). “At the preliminary-approval step, the Court is required to ‘make a

 preliminary determination on the fairness, reasonableness, and adequacy of the

 settlement terms.’” Id., quoting Annotated Manual for Complex Litigation § 21.632.

 “A proposed settlement should be preliminarily approved if it ‘is within the range of

 possible approval or, in other words, [if] there is “probable cause” to notify the class

 of the proposed settlement.’” Id. (quoting Horton v. Merrill Lynch, Pierce, Fenner &

 Smith, Inc., 855 F.Supp. 825, 827 (E.D.N.C.1994) and Armstrong v. Board of School

 Directors, 616 F.2d 305, 312 (7th Cir. 1980)). “In the second step, following

 appropriate notice to the class and after hearing from any potential objectors, the

 Court makes a final decision whether to approve the proposed settlement.” Id.

        A court may approve a class action settlement if the settlement “is fair,

 reasonable, and adequate.” Fed. R. Civ. P. 23 (e) (1) (C). See Nelson v. Mead

 Johnson & Johnson Co., 484 Fed.Appx. 429, 434 (11th Cir. 2012). It is well-

                                            8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000853
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 211 of 325 PageID 8176



 established that there is an overriding public interest in settling and quieting

 litigation, and this is particularly true in class actions. See In re Checking Account

 Overdraft Litig., 830 F.Supp.2d 1330, 1341 (S.D. Fla. 2011), quoting In re Chicken

 Antitrust Litig. Am. Poultry, 669 F.2d 228, 238 (5th Cir. 1982) (The Rule 23(e)

 analysis should be “informed by the strong judicial policy favoring settlements as

 well as the realization that compromise is the essence of settlement”); Isby v. Bayh,

 75 F.3d 1191, 1196 (7th Cir. 1996) (“Federal           courts   naturally    favor    the

 settlement of class action litigation.”). “Settlement agreements are highly favored

 in the law and will be upheld whenever possible because they are a means of

 amicably resolving doubts and uncertainties and preventing lawsuits.” In re

 Checking Account Overdraft Litig., 830 F.Supp.2d at 1341, quoting In re Nissan

 Motor Corp. Antitrust Litig., 552 F.2d 1088, 1105 (5th Cir. 1977).

        C.     Factors considered in determining whether a settlement is fair,
               reasonable, and adequate.

        The factors for consideration are: (1) the likelihood of success at trial; (2) the

 range of possible recovery; (3) the range of possible recovery at which a settlement

 is fair, adequate, and reasonable; (4) the anticipated complexity, length and expense

 of further litigation; (5) opposition to the settlement; and (6) the stage of the

 proceedings at the time of settlement. See Faught v. American Home Shield Corp.,

 668 F.3d 1233, 1240 (11th Cir. 2011), citing In re CP Ships Ltd. Sec. Litig., 578 F.3d

 1306, 1315 (11th Cir. 2009).

        In this case, these factors show that the proposed settlement is within the

 range of possible approval and, therefore, that the Court (a) should permit the


                                            9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000854
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 212 of 325 PageID 8177



 parties to notify the Settlement Class and (b) should schedule a fairness hearing to

 determine whether to finally approve the settlement. The parties’ Agreement

 resulted from arm’s-length negotiations before an experienced mediator, Peter

 Grilli. The parties were represented by experienced counsel with an understanding

 of the strengths and weaknesses of their respective positions in this case.

        This settlement is an excellent outcome and result for the Class. Defendant

 has agreed to create a settlement fund of up to $19.5 million. Each class member

 who does not opt-out of the Settlement Class and who submits a timely and valid

 claim form will be mailed a check in an amount up to $565. The settlement offers

 each member of the Settlement Class an opportunity to obtain a significant

 monetary payment, while avoiding the costs and risks associated with further

 litigation. Without the settlement, the Class might recover substantially less, if

 anything at all. Defendant has also agreed not to send unsolicited fax

 advertisements that do not otherwise comply with the TCPA. Defendant has agreed

 to pay attorneys fees and incentive awards to Plaintiffs. Defendant has agreed to

 pay all Notice and Administration costs, which costs shall not be paid from the

 settlement fund.

        Class action litigation is time consuming in terms of both pretrial and trial

 work. “Most class actions are inherently complex and settlement avoids the costs,

 delays and multitude of other problems associated with them.” In re Austrian and

 German Bank Holocaust Litig., 80 F. Supp. 2d 164, 174 (S. D. N. Y. 2000). This case

 is no exception. Defendant has denied liability and has agreed to settle to avoid the



                                            10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                               TTA10262018 000855
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 213 of 325 PageID 8178



 distraction and expense of defending protracted litigation and exposure to higher

 liability. There are risks attendant to further litigation in this matter, and

 substantial delay and expense. In a related case, Magistrate Judge Anthony Porcelli

 denied cross-motions for summary judgment, finding that the case would need to be

 submitted to a trier of fact. Cin-Q Automobiles, Inc. v. Buccaneers Limited

 Partnership, 2014 WL 7224943 (M.D. Fla. 2014). The decision to settle is reasonable

 in light of the risks of continued litigation for all parties. In addition to the risk of

 loss, continued litigation would delay the class members’ receipt of any recovery.

        The TCPA gives private citizens a right to sue to (i) enjoin future

 transmissions, (ii) recover the greater of actual monetary damages or $500 in

 damages for each junk fax, or (iii) obtain an injunction plus damages. If a court

 finds that the sender willfully or knowingly violated the TCPA, it may increase the

 award up to three times the amount of damages. Here, each class member who does

 not opt-out of this proposed settlement and who submits a timely and valid Claim

 Form will receive a cash payment in an amount up to $565, and Defendant has

 agreed to pay the attorneys’ fees and certain expenses of Class Counsel for

 conferring that benefit upon each class member. Moreover, Defendant has agreed

 to not send any unsolicited, facsimile advertisements that do not otherwise comply

 with the TCPA.

        Plaintiffs’ attorneys believe this settlement is fair, reasonable, and adequate.

 Plaintiffs’ attorneys have litigated TCPA class actions since 2003. They have been

 appointed class counsel in several such cases pending in this and other District



                                            11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000856
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 214 of 325 PageID 8179



 Courts, as well as in other types of class actions. See, e.g., G.M. Sign, Inc. v. Finish

 Thompson, Inc., No. C 5953, 2009 WL 2581324, *6 (N.D. Ill. Aug. 20, 2009)

 (Kendall, J.); Green v. Service Master On Location Services, Corp., No. 07 C 4705,

 2009 WL 1810769, *4 (N.D. Ill. June 22, 2009) (Hibbler, J.); Hinman v. M and M

 Rental Center, Inc., 545 F. Supp. 2d 802 (N.D. Ill. 2008) (Bucklo, J.), appeal denied

 (08-8012) (7th Cir. Jun 13, 2008). Additionally, Plaintiffs’ counsel have successfully

 negotiated numerous class-wide settlements in TCPA cases.

        Based upon the foregoing, and the judgment of experienced class counsel,

 Plaintiffs request that the Court preliminarily approve the settlement.

 IV.    The Court should approve notice to the Settlement Class.

        The parties propose to issue notice to the Settlement Class by U.S. mail and

 by publishing notice. A copy of the proposed notice is attached as Exhibit B to the

 Settlement Agreement.

        Under federal law, notice of the settlement must satisfy due process. Maher

 v. Zapata Corp., 714 F. 2d 436, 450-453 (5th Cir. 1983); Walsh v. Great Atlantic &

 Pacific Tea Co., 726 F. 2d 956, 963 (3d Cir. 1983). The Court is vested with wide

 discretion both as to the manner in which notice is given and the form that notice is

 to take. 7B Charles Alan Wright et al., FEDERAL PRACTICE AND PROCEDURE § 1797.6

 (3d ed. 2005).

        Rule 23 (e)(i)(B) requires that notice of a settlement be provided “in a

 reasonable manner.” Here, the parties have agreed to a reasonable manner of notice

 by sending it by U.S. mail to the addresses associated with the fax numbers at issue

 in the case. The parties also intend to provide notice by publication that comports

                                            12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                 TTA10262018 000857
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 215 of 325 PageID 8180



 with due process. The simple claim form will be delivered with the mailed notice, so

 that members of the Settlement Class can complete a claim form and return it

 immediately by mail. Settlement Class members can also access and download a

 Claim Form through the settlement website.

        The contents of the notice “must clearly and concisely state in plain, easily

 understood language: (i) the nature of the action; (ii) the definition of the class

 certified; (iii) the class claims, issues, or defenses; (iv) that a class member may

 enter an appearance through an attorney if the member so desires; (v) that the

 court will exclude from the class any member who requests exclusion; (vi) the time

 and manner for requesting exclusion; and (vii) the binding effect of a class judgment

 on members under Rule 23 (c)(3).” Here, the notice satisfies these requirements.

        The notice meets the legal standards for appropriate notice and satisfies Rule

 23 (e). Therefore, the Court should approve the proposed notice and authorize its

 dissemination to the Class.

 V.     The Court should schedule a final fairness hearing.

        Plaintiffs request that the Court schedule a hearing to allow the proponents

 and any opponents of the settlement to voice their opinions or objections. The Notice

 informs the Settlement Class about this hearing. Exhibit 1, Ex. B. At the fairness

 hearing, Plaintiffs will request that the Court enter a Final Approval of Agreement

 and Judgment.

 VI.    Conclusion.

        Plaintiffs respectfully request that the Court enter a Preliminary Approval



                                            13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                              TTA10262018 000858
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 216 of 325 PageID 8181



 Order in the form attached as Exhibit 2 granting preliminary approval of the

 proposed settlement, directing that the members of the Settlement Class be notified

 about the proposed settlement in the form and manner agreed by the parties

 (Exhibit B to the Agreement), and setting dates for opt-outs, objections, and a final

 approval hearing.

                                            Respectfully submitted,

                                            TECHNOLOGY TRAINING ASSOCIATES,
                                            INC. and LARRY E. SCHWANKE, D.C. d/b/a
                                            BACK TO BASICS FAMILY
                                            CHIROPRACTIC, individually and as the
                                            representative of a class of similarly-situated
                                            persons

                                            By: /s/ Phillip A. Bock

                                            Phillip A. Bock
                                            Daniel J. Cohen
                                            Jonathan B. Piper
                                            Bock, Hatch, Lewis & Oppenheim, LLC
                                            134 N. La Salle St,, Ste. 1000
                                            Chicago, IL 60602
                                            Telephone: 312-658-5500
                                            Facsimile: 312-658-5555



                      CERTIFICATE OF E-FILING AND SERVICE

       I hereby certify that on October 9, 2018, I electronically filed the foregoing
 Plaintiffs’ Unopposed Motion and Brief Requesting Preliminary Approval using the
 ECF System, which will send notification of such filing to all counsel of record.


                                                                s/ Phillip A. Bock




                                              14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                   TTA10262018 000859
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 217 of 325 PageID 8182


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 2:32:00 PM



  There’s a typo on p. 6 – Plaintiff’s should be Plaintiffs’




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:34 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  Settlement website added as part of the notice paragraph.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000860
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 218 of 325 PageID 8183


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 2:33:37 PM
   Attachments:     Preliminary Approval Order - TTA v. BLP(7733121_1_NY) (2).DOC



  Settlement website added as part of the notice paragraph.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000861
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 219 of 325 PageID 8184



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC. and LARRY E.                 )
 SCHWANKE, D.C. d/b/a/ BACK TO                 )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representatives of a  )          Case No. 8:16-cv-01622-MSS-AEP
 class of similarly-situated persons,          )
                                     Plaintiffs,
                                               )               Judge Mary S. Scriven
         v.                                    )        Magistrate Judge Anthony E. Porcelli
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                    Defendant. )

                            PRELIMINARY APPROVAL ORDER

        Having fully considered the Motion For Preliminary Approval Of Class Action

 Settlement (the “Motion”) of Plaintiffs Technology Training Associates, Inc. and Larry E.

 Schwanke, D.C. d/b/a Back to Basics Family Chiropractic (collectively, “Plaintiffs”), the parties’

 arguments and submissions concerning the Motion, and the applicable facts and law, the Court

 hereby finds and orders as follows:

        1.      Except as otherwise provided below, all capitalized terms used in this Preliminary

 Approval Order shall have the meanings and/or definitions given them in the Settlement

 Agreement and Release (“Agreement”).

        2.      The Court preliminarily approves the Agreement subject to the Fairness Hearing,

 the purpose of which will be to decide whether to grant final approval to the Settlement

 Agreement reached by the Parties (the “Settlement”). The Court finds that the Agreement, the

 Settlement set forth therein and all exhibits attached thereto or to Plaintiffs’ Motion For

 Preliminary Approval Of Class Action Settlement are fair, reasonable, and adequate, entered into

 in good faith, free of collusion to the detriment of the Settlement Class and within the range of




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000862
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 220 of 325 PageID 8185



 possible judicial approval to warrant sending notice of the Litigation and the proposed

 Settlement to the Settlement Class and to hold a full hearing on the proposed Settlement.

        3.      For settlement purposes only, conditioned upon final certification of the proposed

 class and upon Final Judgment, the Court finds that the Litigation may be maintained on behalf

 of the following class:

        All persons who, in 2009 or 2010, received one or more facsimile advertisements
        sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.

        Specifically excluded from the Settlement Class are the following Persons: (i)
        BLP and its respective parents, subsidiaries, divisions, affiliates, associated
        entities, business units, predecessors in interest, successors, successors in interest
        and representatives and each of their respective immediate family members; (ii)
        Class Counsel; and (iii) the judges who have presided over the Litigation and any
        related cases.

        4.      The Court recognizes that Defendant Buccaneers Limited Partnership (“BLP”)

 reserves all of its defenses and objections against and rights to oppose any request for class

 certification in the event that the proposed Settlement does not become Final for any reason.

 BLP also reserves all its defenses to the merits of the claims asserted in the event the Settlement

 does not become Final for any reason.

        5.      For settlement purposes only, the Court preliminarily appoints Plaintiffs as

 representative of the Settlement Class.

        6.      For settlement purposes only, the Court preliminarily appoints the following

 attorney to act as Class Counsel for the Settlement Class:

                           Phillip A. Bock
                           Jonathan B. Piper
                           Daniel J. Cohen
                           Bock, Hatch, Lewis & Oppenheim, LLC
                           134 North La Salle Street, Suite 1000
                           Chicago, Illinois 60602
                           Telephone: (312) 658-5500
                           Facsimile: (312) 658-5555


                                                 -2-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000863
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 221 of 325 PageID 8186



        7.     The Court appoints the Settlement Administrator designated by the Parties, who

 will be an agent of the Court and subject to the Court’s supervision and direction as

 circumstances may require.

        8.     The Settlement Class Notice Program shall be effectuated as follows:

               a. Within ten (10) Days of the entry of this Order, the Parties shall provide to the

                   Settlement Administrator records identifying the fax numbers to which the

                   facsimile advertisements offering tickets for Tampa Bay Buccaneer games

                   were sent.     The Settlement Administrator will then use these records to

                   determine the mailing addresses for as many members of the Settlement Class

                   as possible.

               b. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will mail the Mailed Notice to all such members of the

                   Settlement Class whose addresses were derived as part of the process

                   described in the paragraph above.

               c. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will also cause notice to be published in a manner that satisfies

                   due process when considered in conjunction with the mailed notice portion of

                   the Settlement Class Notice Program discussed in the paragraph above.

               d. The Settlement Administrator will maintain the Settlement Website in

                   accordance with the Agreement.

        9.     The form and content of the Class Notice are fair, reasonable and adequate, and

 notice shall be disseminated to the Settlement Class in accordance with the Agreement and as

 due process and Rule 23 of the Federal Rules of Civil Procedure require.



                                               -3-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000864
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 222 of 325 PageID 8187



        10.     The Court finds that the Settlement Class Notice Program is reasonably

 calculated, under the circumstance, to apprise the Settlement Class: (a) of the pendency of the

 Litigation and the essential terms of the Settlement; (b) of the procedures for allocating the

 Settlement Fund; (c) of any requested amounts for Attorneys’ Fee Award and Incentive Awards;

 (d) of right of members of the Settlement Class to exclude themselves from the Settlement Class

 and the proposed Settlement; (e) that any judgment, whether favorable or not, will bind all

 members of the Settlement Class who do not request exclusion; (f) that any member of the

 Settlement Class who does not request exclusion may object to the Settlement, the request for

 attorneys’ fees and costs and/or the service award and, if he or she desires, enter an appearance

 personally or through counsel; (g) the time and place of the Final Approval Hearing; and (h)

 prominently display the address of Class Counsel and the Settlement Administrator as well as the

 procedure for making inquiries. The Court further finds that the notices are written in plain

 English and are readily understandable by members of the Settlement Class.

        11.     The Court finds the Settlement Class Notice Program: (i) is the best practicable

 notice; (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of

 the pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        12.     No later than seven (7) days before the Fairness Hearing, the Settlement

 Administrator shall file a declaration with the Court attesting to the: (a) completion of the

 Settlement Class Notice Program and (b) number of valid claims, opt-outs, and objections.

        13.     The Court approves the Claim Form in substantially the same form as the Claim

 Form attached to the Agreement. Any member of the Settlement Class who wishes to receive



                                                 -4-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000865
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 223 of 325 PageID 8188



 benefits under the Agreement must sign and return a complete and timely Claim Form in

 compliance with the process set forth in the Agreement, and such Claim Form shall be

 postmarked no later than one hundred twenty (120) days after the entry of this Order. Any

 Settlement Class Member who does not submit a complete and timely Claim Form in compliance

 with the Agreement shall not be entitled to any benefits under the Settlement, but nonetheless

 shall be barred by the release provisions of the Agreement and the Final Judgment and shall be

 deemed to have released the Released Parties from the Released Claims.

        14.     Any member of the Settlement Class who wishes to opt out or exclude himself or

 herself from the Settlement Class must submit an appropriate, timely request for exclusion sent

 to the Settlement Administrator at the address on the Notice and to be postmarked no later than

 one hundred twenty (120) days after the entry of this Order (the “Opt-Out and Objection Date”).

 The opt-out request must be personally signed by the member of the Settlement Class requesting

 exclusion, contain a statement that indicates his or her desire to be excluded from the Settlement

 Class and contain a statement that he or she is otherwise a member of the Settlement Class. A

 timely and valid request to opt out of the Settlement Class shall preclude the person opting out

 from participating in the proposed Settlement and he or she will be unaffected by the Agreement.

 The Settlement Administrator shall compile a list of all members of the Settlement Class who

 properly and timely submit an opt-out request (the “Opt-Out List”).

        15.     Any member of the Settlement Class who does not submit a timely and valid

 written request for exclusion shall be bound by all subsequent proceedings, orders and judgments

 in this Litigation, regardless of whether he or she currently is, or subsequently becomes, a

 plaintiff in any other lawsuit, arbitration or other proceeding against any of the Released Parties

 asserting any of the Released Claims.



                                                 -5-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000866
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 224 of 325 PageID 8189



        16.     The Settlement Administrator shall provide the Opt-Out List to Class Counsel and

 BLP Counsel no later seven (7) days after the Opt-Out and Objection Date and shall file the Opt-

 Out List along with an affidavit attesting to the completeness and accuracy thereof with the

 Court no later than five (5) days thereafter, or another such date as the Parties may agree.

        17.     Any Settlement Class Member who does not properly and timely submit an opt-

 out request and who wishes to object to the fairness, reasonableness or adequacy of the

 Agreement or the proposed Settlement or who wishes to object to the award of attorneys’ fees

 and expenses or Plaintiff’s service award must file with the Court and serve on Class Counsel

 and Defendant’s Counsel, postmarked no later than the Opt-Out and Objection Date, a written

 statement of the objection signed by the Settlement Class Member containing all of the following

 information:

                a. The name, address, telephone number of the Person objecting and, if

                    represented by counsel, of his/her counsel;

                b. A signed declaration stating that he or she is a member of the Settlement Class

                    and in 2009 and/or 2010, received one or more facsimile advertisements sent

                    by or on behalf of BLP;

                c. A statement of all objections to the Settlement; and

                d. A statement of whether he or she intends to appear at the Fairness Hearing,

                    either with or without counsel, and if with counsel, the name of his or her

                    counsel who will attend. Any Settlement Class Member who fails to file and

                    serve a timely written objection and notice of his or her intent to appear at the

                    Fairness Hearing pursuant to this Paragraph and as detailed in the Class

                    Notice shall not be permitted to object to the approval of the Settlement at the



                                                 -6-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000867
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 225 of 325 PageID 8190



                     Fairness Hearing and shall be foreclosed from seeking any review of the

                     Settlement or the terms of the Settlement Agreement by appeal or other

                     means.

           18.    Any objections must be appropriately filed with the Court no later than the Opt-

 Out and Objection Date, or alternatively they must be mailed to the Court at the address below

 and postmarked no later than the Opt-Out/Objection Deadline.

                  Clerk of Court
                  United States District Court for the Middle District of Florida
                  801 North Florida Avenue
                  Tampa, Florida 33602
                  Attention: “Technology Training Associates, Inc. v. Buccaneers Limited
                  Partnership, Case No. 8:16-cv-01622-MSS-AEP.”

           A copy of the objection, postmarked no later than the Opt-Out and Objection Date, must

 also be mailed to the Settlement Administrator at the post office box described in the Mailed

 Notice.

           19.    No person shall be heard and no paper or brief submitted by any objector shall be

 received or considered by the Court unless such person has filed with the Clerk of Court and

 timely mailed to the Settlement Administrator, as provided above, the concise written statement

 of objections as described above, together with copies of any supporting materials, papers or

 briefs. Any Settlement Class Member who does not file a written objection in the time and

 manner described above shall be: (a) deemed to have waived and forfeited any objections to the

 proposed Settlement; (b) foreclosed from raising any objection to the proposed Settlement at the

 Fairness Hearing; (c) bound by all of the terms of the Agreement and by all proceedings, orders

 and judgments by the Court; and (d) foreclosed from seeking any adjudication or review of the

 Settlement by appeal or otherwise.




                                                 -7-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000868
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 226 of 325 PageID 8191



          20.   Any objecting Settlement Class Member who intends to appear at the Fairness

 Hearing, either with or without counsel, must also file a notice of intention to appear with the

 Court postmarked no later than the Opt-Out/Objection Deadline, which notice shall be filed with,

 or mailed to, the Clerk of the Court, with copy to the Settlement Administrator, as set forth

 above.

                a. If the objecting Settlement Class Member intends to appear at the Fairness

                    Hearing through counsel, he or she must also identify any attorney

                    representing the objector who will appear at the Fairness Hearing and include

                    the attorney(s) name, address, phone number, e-mail address and state bar(s)

                    to which counsel is admitted. Any attorney hired by a Settlement Class

                    Member for the purpose of objecting to the Agreement or to the proposed

                    Settlement or to the attorneys’ fees and expenses will be at the Settlement

                    Class Member’s own expense; and

                b. If the objecting Settlement Class Member intends to request the Court allow

                    the Class Member to call witnesses at the Fairness Hearing, the objecting

                    Class Member must provide a list of any such witnesses together with a brief

                    summary of each witness’s expected testimony no later than the Opt-

                    Out/Objection Deadline.    If a witness is not identified in the notice of

                    appearance, such witness shall not be permitted to object or appear at the

                    Fairness Hearing.

          21.   The Settlement Administrator will establish a post office box to be used for

 receiving requests for exclusion or objections, Claim Forms and any other communications

 relating to this Settlement.



                                               -8-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000869
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 227 of 325 PageID 8192



        22.     The Court preliminarily enjoins all members of the Settlement Class unless and

 until they have timely excluded themselves from the Settlement Class from (a) filing,

 commencing, prosecuting, intervening in or participating as plaintiff, claimant or class member

 in any other lawsuit or administrative, regulatory, arbitration or other proceeding in any

 jurisdiction based on, relating to or arising out of the claims and causes of action or the facts and

 circumstances giving rise to the Litigation and/or the Released Claims; (b) filing, commencing,

 participating in or prosecuting a lawsuit or administrative, regulatory, arbitration or other

 proceeding as a class action on behalf of any member of the Settlement Class who has not timely

 excluded himself or herself (including by seeking to amend a pending complaint to include class

 allegations or seeking class certification in a pending action), based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims; and (c) attempting to effect Opt-Outs of a class of individuals in any

 lawsuit or administrative, regulatory, arbitration or other proceeding based on, relating to or

 arising out of the claims and causes of action or the facts and circumstances giving rise to the

 Litigation and/or the Released Claims. Any Person who knowingly violates such injunction shall

 pay the attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel

 as a result of the violation. This Order is not intended to prevent members of the Settlement

 Class from participating in any action or investigation initiated by a state or federal agency .

        23.     A hearing to determine (a) whether the Settlement Class should be finally

 certified pursuant to Rule 23 of the Federal Rules of Civil Procedure and (b) whether the

 proposed Settlement is fair, reasonable and adequate (the “Fairness Hearing”) shall be conducted

 in the United States Courthouse, United States District Court for the Middle District of Florida,




                                                  -9-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000870
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 228 of 325 PageID 8193



 Tampa Division, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa,

 Florida, Courtroom ____, commencing on ______ ___, 201_, at ______ _.m.

        24.     The Court may reschedule the Fairness Hearing without further written notice. If

 the Fairness Hearing is rescheduled from the currently scheduled date, information regarding a

 rescheduled Fairness Hearing will be posted on the Court’s docket.

        25.     Papers in support of the final approval of the Settlement, including responses to

 objections, shall be filed with the Court no later than seven (7) days before the Fairness Hearing.

        26.      An application of Class Counsel for an award of fees and expenses shall be filed

 with the Court no later than fourteen (14) days before the Opt-Out and Objection Date.

        27.     All discovery and other pre-trial proceedings in this Litigation are stayed and

 suspended pending the Fairness Hearing, except such actions as may be necessary to implement

 the Agreement and this Order.

        28.      BLP shall file proof of compliance with the notice requirements of The Class

 Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §1715(b), no later than seven (7) days before

 the Fairness Hearing.

        29.     This Order shall become null and void, and shall be without prejudice to the rights

 of the Parties, all of whom shall be restored to their respective positions existing immediately

 before this Court entered this Order, if (a) the proposed Settlement is not finally approved by the

 Court, or does not become Final, pursuant to the terms of the Agreement or (b) the proposed

 Settlement is terminated in accordance with the Agreement or does not become effective as

 required by the terms of the Agreement for any other reason. In any such event, the proposed

 Settlement and Agreement shall become null and void and be of no further force and effect, and




                                                -10-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000871
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 229 of 325 PageID 8194



 neither the Agreement nor the Court’s orders, including this Order, shall be used or referred to

 for any purpose whatsoever.

        30.     Neither the Agreement, nor any of its terms or provisions, nor any of its exhibits,

 nor any of the negotiations or proceedings connected with it, nor this Order shall be construed as

 an admission or concession by any Defendant of the truth of any of the allegations in the

 Litigation, or of any liability, fault, or wrongdoing of any kind, or of the appropriateness of the

 certification of the Settlement Class for purposes other than for settlement. This Order shall not

 be construed or used as an admission, concession or declaration by or against any of the

 Released Parties of any fault, wrongdoing, breach, or liability.

        31.     The terms and provisions of the Agreement may be amended by agreement of the

 Parties in writing or with approval of the Court without further notice to the Settlement Class, if

 such changes are consistent with this Order and do not limit the rights of the Settlement Class.

 IT IS SO ORDERED:




                                                        Magistrate Judge Anthony E. Porcelli




                                                 -11-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000872
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 230 of 325 PageID 8195


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 2:35:00 PM



  Just the Redman issue – but we can resolve that before preliminary approval

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:37 PM
  To: Jon Piper
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  OK. Any other comments? I truly do not want to send back more than one more time.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 2:36 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  There’s a typo on p. 6 – Plaintiff’s should be Plaintiffs’




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:34 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  Settlement website added as part of the notice paragraph.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000873
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 231 of 325 PageID 8196


  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000874
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 232 of 325 PageID 8197


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 2:37:37 PM



  OK. Any other comments? I truly do not want to send back more than one more time.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 2:36 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  There’s a typo on p. 6 – Plaintiff’s should be Plaintiffs’




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:34 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  Settlement website added as part of the notice paragraph.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000875
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 233 of 325 PageID 8198


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 4:31:00 PM



  We have signature pages from plaintiffs.

  What’s the status on your end?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:37 PM
  To: Jon Piper
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  OK. Any other comments? I truly do not want to send back more than one more time.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 2:36 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  There’s a typo on p. 6 – Plaintiff’s should be Plaintiffs’




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:34 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  Settlement website added as part of the notice paragraph.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000876
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 234 of 325 PageID 8199


  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000877
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 235 of 325 PageID 8200


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 4:36:03 PM



  I have some calls out.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 4:35 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  We have signature pages from plaintiffs.

  What’s the status on your end?

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:37 PM
  To: Jon Piper
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  OK. Any other comments? I truly do not want to send back more than one more time.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 2:36 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  There’s a typo on p. 6 – Plaintiff’s should be Plaintiffs’




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 2:34 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  Settlement website added as part of the notice paragraph.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without


 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000878
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 236 of 325 PageID 8201


  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000879
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 237 of 325 PageID 8202


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 4:48:00 PM



  That works.

  Do you think we can iron out the motion today?




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 4:51 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  My client asked for a small change in Paragraph 3 to reference preliminary certification and to correct a
  few times where “attorneys’ fees” was not the appropriate defined term. I think I am collecting
  signatures now.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000880
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 238 of 325 PageID 8203


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 4:51:19 PM
   Attachments:     Preliminary Approval Order - TTA v. BLP(7733121_2_NY).DOC



  My client asked for a small change in Paragraph 3 to reference preliminary certification and to correct a
  few times where “attorneys’ fees” was not the appropriate defined term. I think I am collecting
  signatures now.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000881
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 239 of 325 PageID 8204



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC. and LARRY E.                 )
 SCHWANKE, D.C. d/b/a/ BACK TO                 )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representatives of a  )          Case No. 8:16-cv-01622-MSS-AEP
 class of similarly-situated persons,          )
                                     Plaintiffs,
                                               )               Judge Mary S. Scriven
         v.                                    )        Magistrate Judge Anthony E. Porcelli
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                    Defendant. )

                            PRELIMINARY APPROVAL ORDER

        Having fully considered the Motion For Preliminary Approval Of Class Action

 Settlement (the “Motion”) of Plaintiffs Technology Training Associates, Inc. and Larry E.

 Schwanke, D.C. d/b/a Back to Basics Family Chiropractic (collectively, “Plaintiffs”), the parties’

 arguments and submissions concerning the Motion, and the applicable facts and law, the Court

 hereby finds and orders as follows:

        1.      Except as otherwise provided below, all capitalized terms used in this Preliminary

 Approval Order shall have the meanings and/or definitions given them in the Settlement

 Agreement and Release (“Agreement”).

        2.      The Court preliminarily approves the Agreement subject to the Fairness Hearing,

 the purpose of which will be to decide whether to grant final approval to the Settlement

 Agreement reached by the Parties (the “Settlement”). The Court finds that the Agreement, the

 Settlement set forth therein and all exhibits attached thereto or to Plaintiffs’ Motion For

 Preliminary Approval Of Class Action Settlement are fair, reasonable, and adequate, entered into

 in good faith, free of collusion to the detriment of the Settlement Class and within the range of




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000882
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 240 of 325 PageID 8205



 possible judicial approval to warrant sending notice of the Litigation and the proposed

 Settlement to the Settlement Class and to hold a full hearing on the proposed Settlement.

        3.      For settlement purposes only, conditioned upon final certification of the proposed

 class and upon Final Judgment, the Court preliminarily certifies the following class:

        All persons who, in 2009 or 2010, received one or more facsimile advertisements
        sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.

        Specifically excluded from the Settlement Class are the following Persons: (i)
        BLP and its respective parents, subsidiaries, divisions, affiliates, associated
        entities, business units, predecessors in interest, successors, successors in interest
        and representatives and each of their respective immediate family members; (ii)
        Class Counsel; and (iii) the judges who have presided over the Litigation and any
        related cases.

        4.      The Court recognizes that Defendant Buccaneers Limited Partnership (“BLP”)

 reserves all of its defenses and objections against and rights to oppose any request for class

 certification in the event that the proposed Settlement does not become Final for any reason.

 BLP also reserves all its defenses to the merits of the claims asserted in the event the Settlement

 does not become Final for any reason.

        5.      For settlement purposes only, the Court preliminarily appoints Plaintiffs as

 representative of the Settlement Class.

        6.      For settlement purposes only, the Court preliminarily appoints the following

 attorney to act as Class Counsel for the Settlement Class:

                       Phillip A. Bock
                       Jonathan B. Piper
                       Daniel J. Cohen
                       Bock, Hatch, Lewis & Oppenheim, LLC
                       134 North La Salle Street, Suite 1000
                       Chicago, Illinois 60602
                       Telephone: (312) 658-5500
                       Facsimile: (312) 658-5555




                                                 -2-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000883
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 241 of 325 PageID 8206



        7.     The Court appoints the Settlement Administrator designated by the Parties, who

 will be an agent of the Court and subject to the Court’s supervision and direction as

 circumstances may require.

        8.     The Settlement Class Notice Program shall be effectuated as follows:

               a. Within ten (10) Days of the entry of this Order, the Parties shall provide to the

                   Settlement Administrator records identifying the fax numbers to which the

                   facsimile advertisements offering tickets for Tampa Bay Buccaneer games

                   were sent.     The Settlement Administrator will then use these records to

                   determine the mailing addresses for as many members of the Settlement Class

                   as possible.

               b. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will mail the Mailed Notice to all such members of the

                   Settlement Class whose addresses were derived as part of the process

                   described in the paragraph above.

               c. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will also cause notice to be published in a manner that satisfies

                   due process when considered in conjunction with the mailed notice portion of

                   the Settlement Class Notice Program discussed in the paragraph above.

               d. The Settlement Administrator will maintain the Settlement Website in

                   accordance with the Agreement.

        9.     The form and content of the Class Notice are fair, reasonable and adequate, and

 notice shall be disseminated to the Settlement Class in accordance with the Agreement and as

 due process and Rule 23 of the Federal Rules of Civil Procedure require.



                                               -3-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000884
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 242 of 325 PageID 8207



        10.     The Court finds that the Settlement Class Notice Program is reasonably

 calculated, under the circumstance, to apprise the Settlement Class: (a) of the pendency of the

 Litigation and the essential terms of the Settlement; (b) of the procedures for allocating the

 Settlement Fund; (c) of any requested amounts for Attorneys’ Fee Award and Incentive Awards;

 (d) of right of members of the Settlement Class to exclude themselves from the Settlement Class

 and the proposed Settlement; (e) that any judgment, whether favorable or not, will bind all

 members of the Settlement Class who do not request exclusion; (f) that any member of the

 Settlement Class who does not request exclusion may object to the Settlement, the request for

 Attorneys’ Fee Award and/or Incentive Awards and, if he or she desires, enter an appearance

 personally or through counsel; (g) the time and place of the Final Approval Hearing; and (h)

 prominently display the address of Class Counsel and the Settlement Administrator as well as the

 procedure for making inquiries. The Court further finds that the notices are written in plain

 English and are readily understandable by members of the Settlement Class.

        11.     The Court finds the Settlement Class Notice Program: (i) is the best practicable

 notice; (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of

 the pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        12.     No later than seven (7) days before the Fairness Hearing, the Settlement

 Administrator shall file a declaration with the Court attesting to the: (a) completion of the

 Settlement Class Notice Program and (b) number of valid claims, opt-outs, and objections.

        13.     The Court approves the Claim Form in substantially the same form as the Claim

 Form attached to the Agreement. Any member of the Settlement Class who wishes to receive



                                                 -4-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000885
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 243 of 325 PageID 8208



 benefits under the Agreement must sign and return a complete and timely Claim Form in

 compliance with the process set forth in the Agreement, and such Claim Form shall be

 postmarked no later than one hundred twenty (120) days after the entry of this Order. Any

 Settlement Class Member who does not submit a complete and timely Claim Form in compliance

 with the Agreement shall not be entitled to any benefits under the Settlement, but nonetheless

 shall be barred by the release provisions of the Agreement and the Final Judgment and shall be

 deemed to have released the Released Parties from the Released Claims.

        14.     Any member of the Settlement Class who wishes to opt out or exclude himself or

 herself from the Settlement Class must submit an appropriate, timely request for exclusion sent

 to the Settlement Administrator at the address on the Notice and to be postmarked no later than

 one hundred twenty (120) days after the entry of this Order (the “Opt-Out and Objection Date”).

 The opt-out request must be personally signed by the member of the Settlement Class requesting

 exclusion, contain a statement that indicates his or her desire to be excluded from the Settlement

 Class and contain a statement that he or she is otherwise a member of the Settlement Class. A

 timely and valid request to opt out of the Settlement Class shall preclude the person opting out

 from participating in the proposed Settlement and he or she will be unaffected by the Agreement.

 The Settlement Administrator shall compile a list of all members of the Settlement Class who

 properly and timely submit an opt-out request (the “Opt-Out List”).

        15.     Any member of the Settlement Class who does not submit a timely and valid

 written request for exclusion shall be bound by all subsequent proceedings, orders and judgments

 in this Litigation, regardless of whether he or she currently is, or subsequently becomes, a

 plaintiff in any other lawsuit, arbitration or other proceeding against any of the Released Parties

 asserting any of the Released Claims.



                                                 -5-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000886
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 244 of 325 PageID 8209



        16.     The Settlement Administrator shall provide the Opt-Out List to Class Counsel and

 BLP Counsel no later seven (7) days after the Opt-Out and Objection Date and shall file the Opt-

 Out List along with an affidavit attesting to the completeness and accuracy thereof with the

 Court no later than five (5) days thereafter, or another such date as the Parties may agree.

        17.     Any Settlement Class Member who does not properly and timely submit an opt-

 out request and who wishes to object to the fairness, reasonableness or adequacy of the

 Agreement or the proposed Settlement or who wishes to object to the award of Attorneys’ Fee

 Award or Plaintiffs’ Incentive Awards must file with the Court and serve on Class Counsel and

 Defendant’s Counsel, postmarked no later than the Opt-Out and Objection Date, a written

 statement of the objection signed by the Settlement Class Member containing all of the following

 information:

                a. The name, address, telephone number of the Person objecting and, if

                    represented by counsel, of his/her counsel;

                b. A signed declaration stating that he or she is a member of the Settlement Class

                    and in 2009 and/or 2010, received one or more facsimile advertisements sent

                    by or on behalf of BLP;

                c. A statement of all objections to the Settlement; and

                d. A statement of whether he or she intends to appear at the Fairness Hearing,

                    either with or without counsel, and if with counsel, the name of his or her

                    counsel who will attend. Any Settlement Class Member who fails to file and

                    serve a timely written objection and notice of his or her intent to appear at the

                    Fairness Hearing pursuant to this Paragraph and as detailed in the Class

                    Notice shall not be permitted to object to the approval of the Settlement at the



                                                 -6-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000887
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 245 of 325 PageID 8210



                     Fairness Hearing and shall be foreclosed from seeking any review of the

                     Settlement or the terms of the Settlement Agreement by appeal or other

                     means.

           18.    Any objections must be appropriately filed with the Court no later than the Opt-

 Out and Objection Date, or alternatively they must be mailed to the Court at the address below

 and postmarked no later than the Opt-Out/Objection Deadline.

                  Clerk of Court
                  United States District Court for the Middle District of Florida
                  801 North Florida Avenue
                  Tampa, Florida 33602
                  Attention: “Technology Training Associates, Inc. v. Buccaneers Limited
                  Partnership, Case No. 8:16-cv-01622-MSS-AEP.”

           A copy of the objection, postmarked no later than the Opt-Out and Objection Date, must

 also be mailed to the Settlement Administrator at the post office box described in the Mailed

 Notice.

           19.    No person shall be heard and no paper or brief submitted by any objector shall be

 received or considered by the Court unless such person has filed with the Clerk of Court and

 timely mailed to the Settlement Administrator, as provided above, the concise written statement

 of objections as described above, together with copies of any supporting materials, papers or

 briefs. Any Settlement Class Member who does not file a written objection in the time and

 manner described above shall be: (a) deemed to have waived and forfeited any objections to the

 proposed Settlement; (b) foreclosed from raising any objection to the proposed Settlement at the

 Fairness Hearing; (c) bound by all of the terms of the Agreement and by all proceedings, orders

 and judgments by the Court; and (d) foreclosed from seeking any adjudication or review of the

 Settlement by appeal or otherwise.




                                                 -7-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000888
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 246 of 325 PageID 8211



          20.   Any objecting Settlement Class Member who intends to appear at the Fairness

 Hearing, either with or without counsel, must also file a notice of intention to appear with the

 Court postmarked no later than the Opt-Out/Objection Deadline, which notice shall be filed with,

 or mailed to, the Clerk of the Court, with copy to the Settlement Administrator, as set forth

 above.

                a. If the objecting Settlement Class Member intends to appear at the Fairness

                    Hearing through counsel, he or she must also identify any attorney

                    representing the objector who will appear at the Fairness Hearing and include

                    the attorney(s) name, address, phone number, e-mail address and state bar(s)

                    to which counsel is admitted. Any attorney hired by a Settlement Class

                    Member for the purpose of objecting to the Agreement or to the proposed

                    Settlement or to the Attorneys’ Fee Award will be at the Settlement Class

                    Member’s own expense; and

                b. If the objecting Settlement Class Member intends to request the Court allow

                    the Class Member to call witnesses at the Fairness Hearing, the objecting

                    Class Member must provide a list of any such witnesses together with a brief

                    summary of each witness’s expected testimony no later than the Opt-

                    Out/Objection Deadline.    If a witness is not identified in the notice of

                    appearance, such witness shall not be permitted to object or appear at the

                    Fairness Hearing.

          21.   The Settlement Administrator will establish a post office box to be used for

 receiving requests for exclusion or objections, Claim Forms and any other communications

 relating to this Settlement.



                                               -8-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000889
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 247 of 325 PageID 8212



        22.     The Court preliminarily enjoins all members of the Settlement Class unless and

 until they have timely excluded themselves from the Settlement Class from (a) filing,

 commencing, prosecuting, intervening in or participating as plaintiff, claimant or class member

 in any other lawsuit or administrative, regulatory, arbitration or other proceeding in any

 jurisdiction based on, relating to or arising out of the claims and causes of action or the facts and

 circumstances giving rise to the Litigation and/or the Released Claims; (b) filing, commencing,

 participating in or prosecuting a lawsuit or administrative, regulatory, arbitration or other

 proceeding as a class action on behalf of any member of the Settlement Class who has not timely

 excluded himself or herself (including by seeking to amend a pending complaint to include class

 allegations or seeking class certification in a pending action), based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims; and (c) attempting to effect Opt-Outs of a class of individuals in any

 lawsuit or administrative, regulatory, arbitration or other proceeding based on, relating to or

 arising out of the claims and causes of action or the facts and circumstances giving rise to the

 Litigation and/or the Released Claims. Any Person who knowingly violates such injunction shall

 pay the attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel

 as a result of the violation. This Order is not intended to prevent members of the Settlement

 Class from participating in any action or investigation initiated by a state or federal agency.

        23.     A hearing to determine (a) whether the Settlement Class should be finally

 certified pursuant to Rule 23 of the Federal Rules of Civil Procedure and (b) whether the

 proposed Settlement is fair, reasonable and adequate (the “Fairness Hearing”) shall be conducted

 in the United States Courthouse, United States District Court for the Middle District of Florida,




                                                  -9-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000890
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 248 of 325 PageID 8213



 Tampa Division, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa,

 Florida, Courtroom ____, commencing on ______ ___, 201_, at ______ _.m.

        24.     The Court may reschedule the Fairness Hearing without further written notice. If

 the Fairness Hearing is rescheduled from the currently scheduled date, information regarding a

 rescheduled Fairness Hearing will be posted on the Court’s docket.

        25.     Papers in support of the final approval of the Settlement, including responses to

 objections, shall be filed with the Court no later than seven (7) days before the Fairness Hearing.

        26.      An application of Class Counsel for an award of fees and expenses shall be filed

 with the Court no later than fourteen (14) days before the Opt-Out and Objection Date.

        27.     All discovery and other pre-trial proceedings in this Litigation are stayed and

 suspended pending the Fairness Hearing, except such actions as may be necessary to implement

 the Agreement and this Order.

        28.      BLP shall file proof of compliance with the notice requirements of The Class

 Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §1715(b), no later than seven (7) days before

 the Fairness Hearing.

        29.     This Order shall become null and void, and shall be without prejudice to the rights

 of the Parties, all of whom shall be restored to their respective positions existing immediately

 before this Court entered this Order, if (a) the proposed Settlement is not finally approved by the

 Court, or does not become Final, pursuant to the terms of the Agreement or (b) the proposed

 Settlement is terminated in accordance with the Agreement or does not become effective as

 required by the terms of the Agreement for any other reason. In any such event, the proposed

 Settlement and Agreement shall become null and void and be of no further force and effect, and




                                                -10-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000891
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 249 of 325 PageID 8214



 neither the Agreement nor the Court’s orders, including this Order, shall be used or referred to

 for any purpose whatsoever.

        30.     Neither the Agreement, nor any of its terms or provisions, nor any of its exhibits,

 nor any of the negotiations or proceedings connected with it, nor this Order shall be construed as

 an admission or concession by any Defendant of the truth of any of the allegations in the

 Litigation, or of any liability, fault, or wrongdoing of any kind, or of the appropriateness of the

 certification of the Settlement Class for purposes other than for settlement. This Order shall not

 be construed or used as an admission, concession or declaration by or against any of the

 Released Parties of any fault, wrongdoing, breach, or liability.

        31.     The terms and provisions of the Agreement may be amended by agreement of the

 Parties in writing or with approval of the Court without further notice to the Settlement Class, if

 such changes are consistent with this Order and do not limit the rights of the Settlement Class.

 IT IS SO ORDERED:




                                                        Magistrate Judge Anthony E. Porcelli




                                                 -11-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000892
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 250 of 325 PageID 8215


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Subject:        Litigations updates
   Date:           Tuesday, June 21, 2016 4:51:00 PM



  You probably saw that the judge in TTA v Bucs signed the order referring to Magistrate
  Porcelli.

  The Judge in the Midwest v Oppenheim case declined to transfer to Porcelli because the parties had
  not consented and the magistrates had not consented. However, the judge then issued a show
  cause order giving us 14 days to explain why there is federal jurisdiction. That makes it unlikely she
  is going to enter any substantive orders, and basically means that yet another attempt by Wanca to
  interfere with our case has faltered.




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                               TTA10262018 000893
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 251 of 325 PageID 8216


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         RE: Preliminary Approval Order - TTA v. BLP.DOC
   Date:            Tuesday, June 21, 2016 4:53:07 PM



  I can try. I think it might be tomorrow AM though.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 4:52 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Preliminary Approval Order - TTA v. BLP.DOC

  That works.

  Do you think we can iron out the motion today?




  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 4:51 PM
  To: Jon Piper
  Subject: Preliminary Approval Order - TTA v. BLP.DOC

  My client asked for a small change in Paragraph 3 to reference preliminary certification and to correct a
  few times where “attorneys’ fees” was not the appropriate defined term. I think I am collecting
  signatures now.

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000894
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 252 of 325 PageID 8217


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         RE: Litigations updates
   Date:            Tuesday, June 21, 2016 5:09:32 PM



  Thanks Jon. I am working on the signatures and other things. Can we chat quickly in about a half
  hour?

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 4:55 PM
  To: Lally, Kathleen (CH)
  Subject: Litigations updates

  You probably saw that the judge in TTA v Bucs signed the order referring to Magistrate
  Porcelli.

  The Judge in the Midwest v Oppenheim case declined to transfer to Porcelli because the parties had
  not consented and the magistrates had not consented. However, the judge then issued a show
  cause order giving us 14 days to explain why there is federal jurisdiction. That makes it unlikely she
  is going to enter any substantive orders, and basically means that yet another attempt by Wanca to
  interfere with our case has faltered.

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000895
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 253 of 325 PageID 8218


   From:            Jon Piper
   To:              Kathleen.Lally@lw.com
   Subject:         RE: Litigations updates
   Date:            Tuesday, June 21, 2016 5:10:00 PM



  Ok. Unless you think we can file tonight, I may not be in my office however

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 5:09 PM
  To: Jon Piper
  Subject: RE: Litigations updates

  Thanks Jon. I am working on the signatures and other things. Can we chat quickly in about a half
  hour?

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 4:55 PM
  To: Lally, Kathleen (CH)
  Subject: Litigations updates

  You probably saw that the judge in TTA v Bucs signed the order referring to Magistrate
  Porcelli.

  The Judge in the Midwest v Oppenheim case declined to transfer to Porcelli because the parties had
  not consented and the magistrates had not consented. However, the judge then issued a show
  cause order giving us 14 days to explain why there is federal jurisdiction. That makes it unlikely she
  is going to enter any substantive orders, and basically means that yet another attempt by Wanca to
  interfere with our case has faltered.

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000896
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 254 of 325 PageID 8219


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         RE: Litigations updates
   Date:            Tuesday, June 21, 2016 5:15:57 PM



  I think we might be able to.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 5:14 PM
  To: Lally, Kathleen (CH)
  Subject: RE: Litigations updates

  Ok. Unless you think we can file tonight, I may not be in my office however

  From: Kathleen.Lally@lw.com [mailto:Kathleen.Lally@lw.com]
  Sent: Tuesday, June 21, 2016 5:09 PM
  To: Jon Piper
  Subject: RE: Litigations updates

  Thanks Jon. I am working on the signatures and other things. Can we chat quickly in about a half
  hour?

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 4:55 PM
  To: Lally, Kathleen (CH)
  Subject: Litigations updates

  You probably saw that the judge in TTA v Bucs signed the order referring to Magistrate
  Porcelli.

  The Judge in the Midwest v Oppenheim case declined to transfer to Porcelli because the parties had
  not consented and the magistrates had not consented. However, the judge then issued a show
  cause order giving us 14 days to explain why there is federal jurisdiction. That makes it unlikely she
  is going to enter any substantive orders, and basically means that yet another attempt by Wanca to
  interfere with our case has faltered.

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP


  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000897
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 255 of 325 PageID 8220


   From:           Jon Piper
   To:             Kathleen.Lally@lw.com
   Subject:        FW: TTA v Bucs - proposed orders
   Date:           Tuesday, June 21, 2016 5:21:00 PM



  Kate – there is a wrinkle in the MDFL ECF instructions, as usual. The information below suggests
  there is a possibility we may have a problem attaching the PAO as an exhibit. I think we should have
  a footnote in the motion that just says that we will separately submit a copy of the order in
  wordperfect format to the court’s email.

  ******************************************

  I found this in the MDFL CM/ECF FAQ, at https://www.flmd.uscourts.gov/cmecf/CMECF_FAQs.htm
  under “How do I file a proposed order?”

  If authorized, a proposed order shall be submitted as follows:

  An electronically submitted proposed order shall not be combined with the motion into one
  document. The proposed order must be submitted by e-mail and refer to the document number of
  the motion. The Judge’s email address can be found once the user logs into CM/ECF. Any proposed
  order must be submitted in a format compatible with WordPerfect. The judge will not accept a
  proposed order in PDF format.




   Ǥ
  ǡ  ǡ Ƭ  
  ͵ͳʹǤ͸ͷͺǤͷͷͲͲȋȌ
  ͵ͳʹǤ͸ͷͺǤͷͷʹ͹ȋ Ȍ
  ͵ͳʹǤ͸ͷͺǤͷͷͷͷȋȌ




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000898
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 256 of 325 PageID 8221


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Subject:         RE: TTA v Bucs - proposed orders
   Date:            Tuesday, June 21, 2016 5:29:25 PM



  OK. I am waiting for one last part of the signature page. I am fine with this, but I don’t have
  wordperfect.

  From: Jon Piper [mailto:jon@classlawyers.com]
  Sent: Tuesday, June 21, 2016 5:25 PM
  To: Lally, Kathleen (CH)
  Subject: FW: TTA v Bucs - proposed orders

  Kate – there is a wrinkle in the MDFL ECF instructions, as usual. The information below suggests
  there is a possibility we may have a problem attaching the PAO as an exhibit. I think we should have
  a footnote in the motion that just says that we will separately submit a copy of the order in
  wordperfect format to the court’s email.

  ******************************************

  I found this in the MDFL CM/ECF FAQ, at https://www.flmd.uscourts.gov/cmecf/CMECF_FAQs.htm
  under “How do I file a proposed order?”

  If authorized, a proposed order shall be submitted as follows:

  An electronically submitted proposed order shall not be combined with the motion into one
  document. The proposed order must be submitted by e-mail and refer to the document number of
  the motion. The Judge’s email address can be found once the user logs into CM/ECF. Any proposed
  order must be submitted in a format compatible with WordPerfect. The judge will not accept a
  proposed order in PDF format.




   Ǥ
  ǡ  ǡ Ƭ  
  ͵ͳʹǤ͸ͷͺǤͷͷͲͲȋȌ
  ͵ͳʹǤ͸ͷͺǤͷͷʹ͹ȋ Ȍ
  ͵ͳʹǤ͸ͷͺǤͷͷͷͷȋȌ

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                  TTA10262018 000899
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 257 of 325 PageID 8222


   From:            Kathleen.Lally@lw.com
   To:              Jon Piper
   Cc:              mark.mester@lw.com
   Subject:         Final Docs & Signature Page
   Date:            Tuesday, June 21, 2016 5:41:06 PM
   Attachments:     Detailed Class Notice - Buccaneers(7720796_6_NY).DOCX
                    Preliminary Approval Order - TTA v. BLP(7733121_2_NY) (2).DOC
                    Technology Training v. Bucs -- Proof of Claim(7720495_21_NY).DOCX
                    Technology Training, et al. v. Buccaneers -- DRAFT Settlement Agreement and Release(7719933_13_NY).DOCX
                    Settlement Agreement.pdf
                    2016_06_21_18_33_15.pdf



  Jon,

           Here are the final documents in word version (as I noted earlier, I made a clarifying change in
  the notice to eliminate the “group and individual game” language we had taken out of the settlement)
  as well as our signature pages. I will give you a call shortly.

  Kate

  Kathleen P. Lally

  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  Direct Dial: +1.312.777.7005
  Fax: +1.312.993.9767
  Email: kathleen.lally@lw.com
  http://www.lw.com

  This email may contain material that is confidential, privileged and/or attorney work product for the sole
  use of the intended recipient. Any review, reliance or distribution by others or forwarding without
  express permission is strictly prohibited. If you are not the intended recipient, please contact the
  sender and delete all copies.

  Latham & Watkins LLP




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                              TTA10262018 000900
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 258 of 325 PageID 8223

               UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

        If You Received A Facsimile Advertising Allegedly Sent By Or On Behalf
        Of BLP In 2009 Or 2010, You May Be Part Of A Class Action Settlement
                                         IMPORTANT
                              PLEASE READ THIS NOTICE CAREFULLY
          THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION
           LAWSUIT AND, IF YOU ARE A MEMBER OF THE SETTLEMENT
           CLASS, CONTAINS IMPORTANT INFORMATION ABOUT YOUR
                      RIGHTS UNDER THE SETTLEMENT 1
        A federal court directed this notice. This is not a solicitation from a lawyer. You are not being sued.

           x   A Settlement has been reached in a class action lawsuit alleging that the Buccaneers Limited
               Partnership (“BLP”) improperly sent advertisements regarding tickets for Tampa Bay Buccaneer
               games by facsimile. BLP denies the allegations in the lawsuit, and the Court has not decided who
               is right.

x   Settlement Class Members who submit Valid Claims will be entitled to an Award.

x   Your legal rights are affected whether you act or do not act. Read this notice carefully.

                              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
        SUBMIT A CLAIM          Submit a Claim Form seeking payment.
        FORM                    Give up your right to be part of another lawsuit, arbitration or proceeding
        (________, 201_)        against BLP for the same legal claims resolved by this Settlement.
        OPT OUT OF THE          Request to be excluded and receive no benefits from the Settlement. This is the
        SETTLEMENT              only option that allows you to start or continue your own lawsuit against BLP
        (________, 201_)        for the claims at issue in the Settlement.

        OBJECT                  Remain in the Settlement and write to the Court about why you do not like the
        (________, 201_)        Settlement. If you would like benefits from the Settlement, you will need to file
                                a Valid Claim.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        GO TO A HEARING         Remain in the Settlement and ask to speak in Court about the fairness of the
        (________, 201_)        Settlement.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.
        DO NOTHING              Get no benefits.
                                Give up your right to be part of another lawsuit, arbitration or proceeding
                                against BLP for the same legal claims resolved by this Settlement.

x   These rights and options—and the deadlines to exercise them—are explained in this notice.
x   The Court still has to decide whether to approve the Settlement. If it does, and after any appeals are
    resolved, benefits will be distributed to those who submit qualifying claim forms. Please be patient.


    1
     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Settlement
    Agreement and Release (“Settlement Agreement”) available from Class Counsel or by visiting the Settlement
    Website. If this notice conflicts with the Settlement Agreement, the Settlement Agreement will control.
                            QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                   TTA10262018 000901
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 259 of 325 PageID 8224




                                             WHAT THIS NOTICE CONTAINS


  BASIC INFORMATION .................................................................................................................. PAGE 3
         1. Why is there a notice?
         2. What is this litigation about?
         3. What is the Telephone Consumer Protection Act?
         4. Why is this a class action?
         5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT............................................................................................ PAGE 4
         6. Who is included in the Settlement?
         7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS .................................................................................................... PAGE 4-5
         8. What does the Settlement provide?
         9. How do I file a Claim?
         10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT ................................................................... PAGE 5-6
        11. How do I get out of the Settlement?
        12. If I do not exclude myself, can I sue the Defendant for the same thing later?
        13. What am I giving up to stay in the Settlement Class?
        14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU ........................................................................................... PAGE 6
        15. Do I have a lawyer in the case?
        16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT ............................................................................................ PAGE 6-7
        17. How do I tell the Court if I do not like the Settlement?
        18. What is the difference between objecting and asking to be excluded?

  THE FAIRNESS HEARING .......................................................................................................... PAGE 7-8
         19. When and where will the Court decide whether to approve the Settlement?
         20. Do I have to attend the hearing?
         21. May I speak at the hearing?

  IF YOU DO NOTHING ..................................................................................................................... PAGE 8
         22. What happens if I do nothing at all?

  GETTING MORE INFORMATION ................................................................................................... PAGE 8
        23. How do I get more information?




                              QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                                     2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                                  TTA10262018 000902
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 260 of 325 PageID 8225


                                     BASIC INFORMATION
 1. Why is there a notice?

This Notice is to inform you of the proposed Settlement of a class action lawsuit and about all of your
rights and options before the Court decides whether to approve it. This Notice describes the lawsuit,
the proposed Settlement, your legal rights, what benefits are available and who can get them.
__________________ of the United States District Court for the Middle District of Florida is
overseeing the proposed Settlement in the matter of [ ] (the “Litigation”). The proposed Settlement
will resolve the claims made against BLP in the Litigation. The people who sued are called the
“Plaintiffs.” BLP is the “Defendant.”

 2. What is this Litigation about?

The Litigation alleges that in 2009 and 2010 BLP improperly sent advertisements by facsimile and
seeks actual damages, as well as statutory damages under the Telephone Consumer Protection Act of
1991, 47 U.S.C. § 227 (“TCPA”) on behalf of a proposed class of all persons who received one or
more facsimile advertisements from or on behalf of BLP in 2009 and 2010.
BLP denies each and every allegation of wrongdoing, liability and damages that were or could have
been asserted in the Litigation and further denies that the claims in the Litigation would be
appropriate for class treatment if the Litigation were to proceed through trial.
The Settlement resolves the lawsuit. The Court has not decided who is right.

 3. What is the Telephone Consumer Protection Act?

The TCPA is a federal law that restricts telephone solicitations and the use of certain automated
telephone equipment, such as automatic dialing systems, artificial or prerecorded voice messages,
SMS text messages, and fax machines for advertising and certain other purposes.

 4. Why is this a class action?

In a class action, one or more people called “Class Representatives” (in this case, Plaintiffs
Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family
Chiropractic) sue on behalf of themselves and other similarly situated people. Together, all the
people with similar claims are members of a “Settlement Class.”

 5. Why is there a Settlement?

The Court has not decided in favor of Plaintiffs or BLP. Instead, both sides have agreed to a
settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
the Settlement is approved by the Court, Settlement Class Members will receive the benefits
described in this notice. The proposed Settlement does not mean that any law was broken or that
BLP did anything wrong. BLP denies all legal claims in this case. Plaintiffs and their lawyers think
the proposed Settlement is best for everyone who is affected.


                       QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              3
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000903
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 261 of 325 PageID 8226


                          WHO IS PART OF THE SETTLEMENT
 6. Who is included in the Settlement?

The Settlement includes all persons who, in 2009 or 2010, received one or more facsimile
advertisements sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.
These people are called the “Settlement Class.”

Excluded from the Settlement Class are (a) BLP and its respective parents, subsidiaries, divisions,
affiliates, associated entities, business units, predecessors in interest, successors, successors in
interest and representatives and each of their respective immediate family members; (b) Class
Counsel; and (c) the Judges who have presided over the Litigation and any related cases.

 7. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, call the toll free number, 1-8XX-XXX-XXXX, visit the Settlement Website,
www.__________, or send questions to the Settlement Administrator at ________________, PO Box
XXXX, [City], [State] XXXXX-XXXX. You may also call Class Counsel at the number listed in
Question 17.

                               THE SETTLEMENT BENEFITS
 8. What does the Settlement provide?

BLP has agreed to pay up to $19.5 million to create a “Settlement Fund.” The Settlement Fund will
be used to pay Awards, the Attorneys’ Fee Awards, and Incentive Awards to Plaintiffs. Awards will
be distributed to Settlement Class Members who submit Valid Claims. Each Settlement Class
Member who received one or more unsolicited facsimile advertisements sent by or on behalf of BLP
and who submit a Valid Claim shall be eligible to receive up to: (i) $350 for the first such facsimile;
(ii) $100 for the second such facsimile; (iii) $75 for the third such facsimile; (iv) $20 for the fourth
such facsimile; and (v) $20 for the fifth such facsimile.

 9. How do I file a Claim?

To receive a payment, you must submit a Valid Claim. To submit a Valid Claim, you must timely
and fully complete and submit a Claim Form by mail on or before Month DD, 201_. Claim Forms
may be obtained on the Settlement Website, www.______________________.
You can submit your Claim Form via regular mail. Claim Forms submitted by mail must be
postmarked on or before Month Day, 2016 to:
                                   ________ Settlement Administrator
                                             PO Box XXX
                                      City, State XXXXX-XXXX
Please read the Claim Form carefully and provide all the information required.



                       QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              4
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000904
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 262 of 325 PageID 8227



 10. When will I receive my payment?

Payments for Valid Claims will be made only after the Court enters a Final Order and Judgment
granting approval of the Settlement and after any appeals are resolved (see “Fairness Hearing”
below). If there are appeals, resolving them can take time. Please be patient.

                 EXCLUDING YOURSELF FROM THE SETTLEMENT

 11. How do I get out of the Settlement?

If you want to keep any right you might have to sue BLP about the issues in this case and if you do
not want benefits from the Settlement, then you must take steps to exclude yourself from the
Settlement. This is called “opting-out” of the Settlement Class.
To exclude yourself from the Settlement, you must send a letter or other written document by mail to:
                                  __________ Settlement Administrator
                                            PO Box XXXX
                                      City, State XXXXX-XXXX
Your request to be excluded from the Settlement must be personally signed by you and contain a
statement that you are a member of the Settlement Class but desire to be excluded from it.
Your exclusion request must be postmarked no later than Month Day, 2016. You cannot ask to be
excluded on the phone, by email or in any other manner.
You may opt-out of the Settlement Class only for yourself. So-called “mass” or “class” opt outs,
whether filed by third parties on behalf of a “mass” or “class” of members of the Settlement Class or
multiple members of the Settlement Class where no personal statement has been signed by each and
every individual member of the Settlement Class, are not allowed.

 12. If I do not exclude myself, can I sue the Defendant for the same thing later?

No. Unless you exclude yourself, you give up any right you might have to sue BLP for legal claims
that the Settlement resolves. You must exclude yourself from the Settlement Class in order to try to
maintain your own lawsuit. If you start your own lawsuit, you will have to hire your own lawyer and
you will have to prove your claims.

 13. What am I giving up to stay in the Settlement Class?

Unless you exclude yourself from the Settlement, you cannot sue or be part of any other lawsuit
against BLP about the issues in this case, including any existing litigation, arbitration, or proceeding.
Unless you exclude yourself, all of the decisions and judgments by the Court will bind you. If you
file a Claim Form for benefits or do nothing at all, you will be releasing BLP from all of the claims
described and identified in Section [ ] of the Settlement Agreement.
The Settlement Agreement is available by visiting the Settlement Website [WEBSITE], calling [SA
Number] or writing to [SA ADDRESS]. The Settlement Agreement provides more detail regarding
the release and describes the released claims with specific descriptions in necessary, accurate legal

                       QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                              5
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000905
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 263 of 325 PageID 8228


terminology, so read it carefully. You can talk to the law firm seeking to represent the Settlement
Class and listed in Question 15 for free or you can, at your own expense, talk to your own lawyer if
you have any questions about the released claims or what they mean.

 14. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the
settlement.

                          THE LAWYERS REPRESENTING YOU
 15. Do I have a lawyer in the case?

The Court has appointed Phillip A. Bock, Jonathan B. Piper, Daniel J. Cohen of Bock, Hatch, Lewis
& Oppenheim, LLC as “Class Counsel” to represent all members of the Settlement Class.
You will not be charged for these lawyers’ services. The Attorneys’ Fee Awards will be paid directly
from the Settlement Fund. If you want to be represented by another lawyer, you may hire one to
appear in Court for you at your own expense.

 16. How will the lawyers be paid?

Class Counsel intend to request up to twenty-five percent (25%) ($4,875,000) of the Settlement Fund
for attorneys’ fees and reasonable, actual out-of-pocket expenses incurred in the Litigation. The fees
and expenses awarded by the Court will be paid out of the Settlement Fund. The Court will decide
the amount of fees and expenses to award.
Plaintiffs will apply for Incentive Awards in an amount to be paid from the Settlement Fund.
Plaintiff Technology Training Associates will apply for an award of $20,000 and Plaintiff Larry E.
Schwanke, D.C. d/b/a Back to Basics Family Chiropractic will apply for $3,000.

                           OBJECTING TO THE SETTLEMENT
 17. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you
can object to any part of the Settlement. To object, you must submit a letter or other written
document that includes the following:
   1) A heading that includes the case name and case number - [ ].
   2) Your name, address, telephone number and, if represented by counsel, the name, bar number,
      address and telephone number of your counsel;
   3) A signed declaration stating that you are a member of the Settlement Class and in 2009 and/or
      2010, received one or more facsimile advertisements sent by or on behalf of BLP;
   4) A statement of all your objections to the Settlement; and
   5) A statement of whether you intend to appear at the Fairness Hearing, either with or without
      counsel, and if with counsel, the name, bar number, address, and telephone number of your
      counsel who will attend.
                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                             6
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000906
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 264 of 325 PageID 8229


You must file your objection with the Court and mail or email your objection to each of the following
postmarked or emailed by Month Day, 2016:

   Settlement Administrator          Class Counsel                    Defendant’s Counsel

                                     Phillip A. Bock                  Mark S. Mester
                                     Jonathan B. Piper                mark.mester@lw.com
                                     Daniel J. Cohen                  Kathleen P. Lally
                                     Bock, Hatch, Lewis &             kathleen.lally@lw.com
                                     Oppenheim, LLC                   Latham & Watkins LLP
                                     134 North La Salle Street,       330 N. Wabash Avenue
                                     Suite 1000                       Suite 2800
                                     Chicago, Illinois 60602          Chicago, Illinois 60611
                                     Phone: _______________
                                     Email: _______________

 18. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you do not like something about the Settlement. You can
object to the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court
that you do not want to be part of the Settlement. If you exclude yourself, you have no basis to object
to the Settlement because it no longer affects you.

                                 THE FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Fairness Hearing”).

 19. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Fairness Hearing on Month Day, 2016 at __:__ _m, at the [address]. The
hearing may be moved to a different date or time without additional notice. At this hearing, the Court
will consider whether the Settlement is fair, reasonable, and adequate. The Court will also consider
the requests by Class Counsel for Attorneys’ Fee Award and for Inventive Awards to the Class
Representatives. If there are objections, the Court will consider them at that time. After the hearing,
the Court will decide whether to approve the Settlement. It is unknown how long these decisions will
take.

 20. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend
the hearing at your own expense. If you send an objection, you do not have to come to Court to talk
about it. As long as you submitted your written objection on time, to the proper addresses, and it
complies with the other requirements set forth above, the Court will consider it. You also may pay
your own lawyer to attend the hearing, but it is not necessary.




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                             7
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000907
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 265 of 325 PageID 8230




 21. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, your filed
objection must include a statement of whether you intend to appear at the Fairness Hearing (See
question 17 above).
You cannot speak at the hearing if you exclude yourself from the Settlement.

                                    IF YOU DO NOTHING
 22. What happens if I do nothing at all?

If you are a member of the Settlement Class and do nothing, you will not get benefits from the
Settlement. And, unless you exclude yourself, you will be bound by the judgment entered by the Court.
This means you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
lawsuit or proceeding against BLP about the claims at issue in this case.

                              GETTING MORE INFORMATION
 23. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. For
a complete, definitive statement of the settlement terms visit the Settlement Website at ___________,
write with questions to the Settlement Administrator at ___________ Settlement Administrator, PO
Box XXXX, City, State XXXXX-XXXX, or call the toll-free number, 1-8XX-XXX-XXXX.




                      QUESTIONS? CALL 1-8XX-XXX-XXXX OR GO TO [WEBSITE]
                                             8
  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000908
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 266 of 325 PageID 8231



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 TECHNOLOGY TRAINING                           )
 ASSOCIATES, INC. and LARRY E.                 )
 SCHWANKE, D.C. d/b/a/ BACK TO                 )
 BASICS FAMILY CHIROPRACTIC,                   )
 individually and as the representatives of a  )          Case No. 8:16-cv-01622-MSS-AEP
 class of similarly-situated persons,          )
                                     Plaintiffs,
                                               )               Judge Mary S. Scriven
         v.                                    )        Magistrate Judge Anthony E. Porcelli
                                               )
 BUCCANEERS LIMITED                            )
 PARTNERSHIP,                                  )
                                    Defendant. )

                            PRELIMINARY APPROVAL ORDER

        Having fully considered the Motion For Preliminary Approval Of Class Action

 Settlement (the “Motion”) of Plaintiffs Technology Training Associates, Inc. and Larry E.

 Schwanke, D.C. d/b/a Back to Basics Family Chiropractic (collectively, “Plaintiffs”), the parties’

 arguments and submissions concerning the Motion, and the applicable facts and law, the Court

 hereby finds and orders as follows:

        1.      Except as otherwise provided below, all capitalized terms used in this Preliminary

 Approval Order shall have the meanings and/or definitions given them in the Settlement

 Agreement and Release (“Agreement”).

        2.      The Court preliminarily approves the Agreement subject to the Fairness Hearing,

 the purpose of which will be to decide whether to grant final approval to the Settlement

 Agreement reached by the Parties (the “Settlement”). The Court finds that the Agreement, the

 Settlement set forth therein and all exhibits attached thereto or to Plaintiffs’ Motion For

 Preliminary Approval Of Class Action Settlement are fair, reasonable, and adequate, entered into

 in good faith, free of collusion to the detriment of the Settlement Class and within the range of




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000909
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 267 of 325 PageID 8232



 possible judicial approval to warrant sending notice of the Litigation and the proposed

 Settlement to the Settlement Class and to hold a full hearing on the proposed Settlement.

        3.      For settlement purposes only, conditioned upon final certification of the proposed

 class and upon Final Judgment, the Court preliminarily certifies the following class:

        All persons who, in 2009 or 2010, received one or more facsimile advertisements
        sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.

        Specifically excluded from the Settlement Class are the following Persons: (i)
        BLP and its respective parents, subsidiaries, divisions, affiliates, associated
        entities, business units, predecessors in interest, successors, successors in interest
        and representatives and each of their respective immediate family members; (ii)
        Class Counsel; and (iii) the judges who have presided over the Litigation and any
        related cases.

        4.      The Court recognizes that Defendant Buccaneers Limited Partnership (“BLP”)

 reserves all of its defenses and objections against and rights to oppose any request for class

 certification in the event that the proposed Settlement does not become Final for any reason.

 BLP also reserves all its defenses to the merits of the claims asserted in the event the Settlement

 does not become Final for any reason.

        5.      For settlement purposes only, the Court preliminarily appoints Plaintiffs as

 representative of the Settlement Class.

        6.      For settlement purposes only, the Court preliminarily appoints the following

 attorney to act as Class Counsel for the Settlement Class:

                       Phillip A. Bock
                       Jonathan B. Piper
                       Daniel J. Cohen
                       Bock, Hatch, Lewis & Oppenheim, LLC
                       134 North La Salle Street, Suite 1000
                       Chicago, Illinois 60602
                       Telephone: (312) 658-5500
                       Facsimile: (312) 658-5555




                                                 -2-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000910
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 268 of 325 PageID 8233



        7.     The Court appoints the Settlement Administrator designated by the Parties, who

 will be an agent of the Court and subject to the Court’s supervision and direction as

 circumstances may require.

        8.     The Settlement Class Notice Program shall be effectuated as follows:

               a. Within ten (10) Days of the entry of this Order, the Parties shall provide to the

                   Settlement Administrator records identifying the fax numbers to which the

                   facsimile advertisements offering tickets for Tampa Bay Buccaneer games

                   were sent.     The Settlement Administrator will then use these records to

                   determine the mailing addresses for as many members of the Settlement Class

                   as possible.

               b. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will mail the Mailed Notice to all such members of the

                   Settlement Class whose addresses were derived as part of the process

                   described in the paragraph above.

               c. No later than sixty (60) Days after the entry of this Order, the Settlement

                   Administrator will also cause notice to be published in a manner that satisfies

                   due process when considered in conjunction with the mailed notice portion of

                   the Settlement Class Notice Program discussed in the paragraph above.

               d. The Settlement Administrator will maintain the Settlement Website in

                   accordance with the Agreement.

        9.     The form and content of the Class Notice are fair, reasonable and adequate, and

 notice shall be disseminated to the Settlement Class in accordance with the Agreement and as

 due process and Rule 23 of the Federal Rules of Civil Procedure require.



                                               -3-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000911
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 269 of 325 PageID 8234



        10.     The Court finds that the Settlement Class Notice Program is reasonably

 calculated, under the circumstance, to apprise the Settlement Class: (a) of the pendency of the

 Litigation and the essential terms of the Settlement; (b) of the procedures for allocating the

 Settlement Fund; (c) of any requested amounts for Attorneys’ Fee Award and Incentive Awards;

 (d) of right of members of the Settlement Class to exclude themselves from the Settlement Class

 and the proposed Settlement; (e) that any judgment, whether favorable or not, will bind all

 members of the Settlement Class who do not request exclusion; (f) that any member of the

 Settlement Class who does not request exclusion may object to the Settlement, the request for

 Attorneys’ Fee Award and/or Incentive Awards and, if he or she desires, enter an appearance

 personally or through counsel; (g) the time and place of the Final Approval Hearing; and (h)

 prominently display the address of Class Counsel and the Settlement Administrator as well as the

 procedure for making inquiries. The Court further finds that the notices are written in plain

 English and are readily understandable by members of the Settlement Class.

        11.     The Court finds the Settlement Class Notice Program: (i) is the best practicable

 notice; (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of

 the pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        12.     No later than seven (7) days before the Fairness Hearing, the Settlement

 Administrator shall file a declaration with the Court attesting to the: (a) completion of the

 Settlement Class Notice Program and (b) number of valid claims, opt-outs, and objections.

        13.     The Court approves the Claim Form in substantially the same form as the Claim

 Form attached to the Agreement. Any member of the Settlement Class who wishes to receive



                                                 -4-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000912
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 270 of 325 PageID 8235



 benefits under the Agreement must sign and return a complete and timely Claim Form in

 compliance with the process set forth in the Agreement, and such Claim Form shall be

 postmarked no later than one hundred twenty (120) days after the entry of this Order. Any

 Settlement Class Member who does not submit a complete and timely Claim Form in compliance

 with the Agreement shall not be entitled to any benefits under the Settlement, but nonetheless

 shall be barred by the release provisions of the Agreement and the Final Judgment and shall be

 deemed to have released the Released Parties from the Released Claims.

        14.     Any member of the Settlement Class who wishes to opt out or exclude himself or

 herself from the Settlement Class must submit an appropriate, timely request for exclusion sent

 to the Settlement Administrator at the address on the Notice and to be postmarked no later than

 one hundred twenty (120) days after the entry of this Order (the “Opt-Out and Objection Date”).

 The opt-out request must be personally signed by the member of the Settlement Class requesting

 exclusion, contain a statement that indicates his or her desire to be excluded from the Settlement

 Class and contain a statement that he or she is otherwise a member of the Settlement Class. A

 timely and valid request to opt out of the Settlement Class shall preclude the person opting out

 from participating in the proposed Settlement and he or she will be unaffected by the Agreement.

 The Settlement Administrator shall compile a list of all members of the Settlement Class who

 properly and timely submit an opt-out request (the “Opt-Out List”).

        15.     Any member of the Settlement Class who does not submit a timely and valid

 written request for exclusion shall be bound by all subsequent proceedings, orders and judgments

 in this Litigation, regardless of whether he or she currently is, or subsequently becomes, a

 plaintiff in any other lawsuit, arbitration or other proceeding against any of the Released Parties

 asserting any of the Released Claims.



                                                 -5-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000913
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 271 of 325 PageID 8236



        16.     The Settlement Administrator shall provide the Opt-Out List to Class Counsel and

 BLP Counsel no later seven (7) days after the Opt-Out and Objection Date and shall file the Opt-

 Out List along with an affidavit attesting to the completeness and accuracy thereof with the

 Court no later than five (5) days thereafter, or another such date as the Parties may agree.

        17.     Any Settlement Class Member who does not properly and timely submit an opt-

 out request and who wishes to object to the fairness, reasonableness or adequacy of the

 Agreement or the proposed Settlement or who wishes to object to the award of Attorneys’ Fee

 Award or Plaintiffs’ Incentive Awards must file with the Court and serve on Class Counsel and

 Defendant’s Counsel, postmarked no later than the Opt-Out and Objection Date, a written

 statement of the objection signed by the Settlement Class Member containing all of the following

 information:

                a. The name, address, telephone number of the Person objecting and, if

                    represented by counsel, of his/her counsel;

                b. A signed declaration stating that he or she is a member of the Settlement Class

                    and in 2009 and/or 2010, received one or more facsimile advertisements sent

                    by or on behalf of BLP;

                c. A statement of all objections to the Settlement; and

                d. A statement of whether he or she intends to appear at the Fairness Hearing,

                    either with or without counsel, and if with counsel, the name of his or her

                    counsel who will attend. Any Settlement Class Member who fails to file and

                    serve a timely written objection and notice of his or her intent to appear at the

                    Fairness Hearing pursuant to this Paragraph and as detailed in the Class

                    Notice shall not be permitted to object to the approval of the Settlement at the



                                                 -6-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000914
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 272 of 325 PageID 8237



                     Fairness Hearing and shall be foreclosed from seeking any review of the

                     Settlement or the terms of the Settlement Agreement by appeal or other

                     means.

           18.    Any objections must be appropriately filed with the Court no later than the Opt-

 Out and Objection Date, or alternatively they must be mailed to the Court at the address below

 and postmarked no later than the Opt-Out/Objection Deadline.

                  Clerk of Court
                  United States District Court for the Middle District of Florida
                  801 North Florida Avenue
                  Tampa, Florida 33602
                  Attention: “Technology Training Associates, Inc. v. Buccaneers Limited
                  Partnership, Case No. 8:16-cv-01622-MSS-AEP.”

           A copy of the objection, postmarked no later than the Opt-Out and Objection Date, must

 also be mailed to the Settlement Administrator at the post office box described in the Mailed

 Notice.

           19.    No person shall be heard and no paper or brief submitted by any objector shall be

 received or considered by the Court unless such person has filed with the Clerk of Court and

 timely mailed to the Settlement Administrator, as provided above, the concise written statement

 of objections as described above, together with copies of any supporting materials, papers or

 briefs. Any Settlement Class Member who does not file a written objection in the time and

 manner described above shall be: (a) deemed to have waived and forfeited any objections to the

 proposed Settlement; (b) foreclosed from raising any objection to the proposed Settlement at the

 Fairness Hearing; (c) bound by all of the terms of the Agreement and by all proceedings, orders

 and judgments by the Court; and (d) foreclosed from seeking any adjudication or review of the

 Settlement by appeal or otherwise.




                                                 -7-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         TTA10262018 000915
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 273 of 325 PageID 8238



          20.   Any objecting Settlement Class Member who intends to appear at the Fairness

 Hearing, either with or without counsel, must also file a notice of intention to appear with the

 Court postmarked no later than the Opt-Out/Objection Deadline, which notice shall be filed with,

 or mailed to, the Clerk of the Court, with copy to the Settlement Administrator, as set forth

 above.

                a. If the objecting Settlement Class Member intends to appear at the Fairness

                    Hearing through counsel, he or she must also identify any attorney

                    representing the objector who will appear at the Fairness Hearing and include

                    the attorney(s) name, address, phone number, e-mail address and state bar(s)

                    to which counsel is admitted. Any attorney hired by a Settlement Class

                    Member for the purpose of objecting to the Agreement or to the proposed

                    Settlement or to the Attorneys’ Fee Award will be at the Settlement Class

                    Member’s own expense; and

                b. If the objecting Settlement Class Member intends to request the Court allow

                    the Class Member to call witnesses at the Fairness Hearing, the objecting

                    Class Member must provide a list of any such witnesses together with a brief

                    summary of each witness’s expected testimony no later than the Opt-

                    Out/Objection Deadline.    If a witness is not identified in the notice of

                    appearance, such witness shall not be permitted to object or appear at the

                    Fairness Hearing.

          21.   The Settlement Administrator will establish a post office box to be used for

 receiving requests for exclusion or objections, Claim Forms and any other communications

 relating to this Settlement.



                                               -8-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000916
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 274 of 325 PageID 8239



        22.     The Court preliminarily enjoins all members of the Settlement Class unless and

 until they have timely excluded themselves from the Settlement Class from (a) filing,

 commencing, prosecuting, intervening in or participating as plaintiff, claimant or class member

 in any other lawsuit or administrative, regulatory, arbitration or other proceeding in any

 jurisdiction based on, relating to or arising out of the claims and causes of action or the facts and

 circumstances giving rise to the Litigation and/or the Released Claims; (b) filing, commencing,

 participating in or prosecuting a lawsuit or administrative, regulatory, arbitration or other

 proceeding as a class action on behalf of any member of the Settlement Class who has not timely

 excluded himself or herself (including by seeking to amend a pending complaint to include class

 allegations or seeking class certification in a pending action), based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims; and (c) attempting to effect Opt-Outs of a class of individuals in any

 lawsuit or administrative, regulatory, arbitration or other proceeding based on, relating to or

 arising out of the claims and causes of action or the facts and circumstances giving rise to the

 Litigation and/or the Released Claims. Any Person who knowingly violates such injunction shall

 pay the attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel

 as a result of the violation. This Order is not intended to prevent members of the Settlement

 Class from participating in any action or investigation initiated by a state or federal agency.

        23.     A hearing to determine (a) whether the Settlement Class should be finally

 certified pursuant to Rule 23 of the Federal Rules of Civil Procedure and (b) whether the

 proposed Settlement is fair, reasonable and adequate (the “Fairness Hearing”) shall be conducted

 in the United States Courthouse, United States District Court for the Middle District of Florida,




                                                  -9-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000917
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 275 of 325 PageID 8240



 Tampa Division, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa,

 Florida, Courtroom ____, commencing on ______ ___, 201_, at ______ _.m.

        24.     The Court may reschedule the Fairness Hearing without further written notice. If

 the Fairness Hearing is rescheduled from the currently scheduled date, information regarding a

 rescheduled Fairness Hearing will be posted on the Court’s docket.

        25.     Papers in support of the final approval of the Settlement, including responses to

 objections, shall be filed with the Court no later than seven (7) days before the Fairness Hearing.

        26.      An application of Class Counsel for an award of fees and expenses shall be filed

 with the Court no later than fourteen (14) days before the Opt-Out and Objection Date.

        27.     All discovery and other pre-trial proceedings in this Litigation are stayed and

 suspended pending the Fairness Hearing, except such actions as may be necessary to implement

 the Agreement and this Order.

        28.      BLP shall file proof of compliance with the notice requirements of The Class

 Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §1715(b), no later than seven (7) days before

 the Fairness Hearing.

        29.     This Order shall become null and void, and shall be without prejudice to the rights

 of the Parties, all of whom shall be restored to their respective positions existing immediately

 before this Court entered this Order, if (a) the proposed Settlement is not finally approved by the

 Court, or does not become Final, pursuant to the terms of the Agreement or (b) the proposed

 Settlement is terminated in accordance with the Agreement or does not become effective as

 required by the terms of the Agreement for any other reason. In any such event, the proposed

 Settlement and Agreement shall become null and void and be of no further force and effect, and




                                                -10-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000918
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 276 of 325 PageID 8241



 neither the Agreement nor the Court’s orders, including this Order, shall be used or referred to

 for any purpose whatsoever.

        30.     Neither the Agreement, nor any of its terms or provisions, nor any of its exhibits,

 nor any of the negotiations or proceedings connected with it, nor this Order shall be construed as

 an admission or concession by any Defendant of the truth of any of the allegations in the

 Litigation, or of any liability, fault, or wrongdoing of any kind, or of the appropriateness of the

 certification of the Settlement Class for purposes other than for settlement. This Order shall not

 be construed or used as an admission, concession or declaration by or against any of the

 Released Parties of any fault, wrongdoing, breach, or liability.

        31.     The terms and provisions of the Agreement may be amended by agreement of the

 Parties in writing or with approval of the Court without further notice to the Settlement Class, if

 such changes are consistent with this Order and do not limit the rights of the Settlement Class.

 IT IS SO ORDERED:




                                                        Magistrate Judge Anthony E. Porcelli




                                                 -11-
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000919
     Case 8:13-cv-01592-AEP Document 258-7 OF
                                  PROOF     Filed 11/15/19 Page 277 of 325 PageID 8242
                                               CLAIM
                  Technology Training Associates, Inc., et al. v Buccaneers Limited Partnership
                                              Case No. XXXXXXXXX

                                C/O [SETTLEMENT ADMINISTRATOR ADDRESS]
                                Your Signed Claim Form Must Be Completed, Mailed
                                 And Postmarked No Later Than [________, 201_].
                            If You Do Not Submit A Claim Form By [________, 201_], You
                             Will Not Receive The Benefits Described In The Class Notice.
                                       Please Read This Entire Form Carefully.

To be eligible to receive payment under the proposed Settlement Agreement you must complete all steps to claim a share
of the settlement fund:
1.   Fax Number(s):     ___ ___ ___-___ ___ ___-___ ___ ___ ___
      _____________________________________________________________________________________________
     List all numbers on which you may have received faxes sent by or on behalf of BLP. Attach an additional sheet if
     necessary. The Settlement Administrator will verify that the fax number(s) appears in the existing records related to
     the case before approving your claim. If you believe you received more than one fax to the number(s) listed above,
     you may indicate how many you believe you received at each number in parenthesis next to each number.
2.   You Must Provide Your Contact Information.
     Name:
     Company:
     Address:
     City/State/Zip Code:
3.   Requested Information If The Settlement Administrator Needs To Contact You:
     Daytime Phone Number:                                     Email Address:
4.   You Must Verify Ownership Of The Fax Number(s) Listed In #1 Above (select (a) or (b) and sign your name):
     (a) The fax number(s) identified above or attached to this Proof of Claim was/were registered to me or a company I
     owned or operated in 2009 or 2010.
     _______________________________________________________________________________________
       (Sign your name here)

                                OR

     (b) The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not registered to me
     or a company I owned or operated throughout 2009 and 2010. Explain when you obtained the fax number(s)
     identified in No. 1 above and how you received the faxes at issue:
     ________________________________________________________________________________________
     ______________________________________________________________________________________________
        (Sign your name here)
     5. Certification (please sign below):
     PURSUANT TO 28 U.S. § 1746, I HEREBY STATE UNDER PENALTY OF PERJURY THAT I/MY
     COMPANY OWNED AND/OR USED THE FAX NUMBER(S) SPECIFIED ABOVE. I FURTHER STATE
     THAT THE INFORMATION IN THIS CLAIM FORM IS TRUE AND CORRECT.

     Signature:                                                 Date:
     Print Name:
Partial records exist of faxes allegedly sent by or on behalf of BLP, and BLP has the right to audit this claim form
and verify your statements and dispute any claims that are based on inaccurate responses. TTA10262018 000920
        CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
If theCase   8:13-cv-01592-AEP
       Settlement                   Document
                  is granted Final Approval and258-7   Filedis 11/15/19
                                                your claim                Page
                                                               accepted, you will278 of 325aPageID
                                                                                  be mailed          8243
                                                                                             check representing
your share of the Settlement Fund. This process takes time, so please be patient. Please keep a copy of your
completed Claim Form for your records and ensure that you keep your current address on file with the Settlement
Administrator.




       CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        TTA10262018 000921
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 279 of 325 PageID 8244



                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is entered into between Plaintiffs Technology

 Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic

 and Defendant Buccaneers Limited Partnership in order to effect a full and final settlement and

 dismissal with prejudice of all claims against Buccaneers Limited Partnership as alleged in the

 case captioned Technology Training Associates, Inc., et al. v. Buccaneers Limited Partnership,

 Case No. 8:16-cv-01622-MSS-AEP (M.D. Fla. 2016) on the terms set forth below and to the full

 extent reflected herein, subject to approval of the Court. Capitalized terms shall have the

 meaning ascribed to them in Section II of this Settlement Agreement.

                                        I.     RECITALS

        A.      On or about May 6, 2016, Plaintiff Technology Training Associates, Inc. filed a

 complaint in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida alleging that in 2009 and 2010 BLP improperly sent advertisements by facsimile.

 Technology Training Associates, Inc. sought actual damages and statutory damages under the

 TCPA on behalf of itself and a proposed class of “[a]ll persons who, from July 1, 2009, to

 present, were sent one or more facsimile advertisements offering group or individual game

 tickets for Tampa Bay Buccaneer games, but not stating on the first page that the fax recipient

 may make a request to the sender not to send any future ads and that failure to comply, within 30

 days, with such a request is unlawful.”

        B.      The complaint filed by Technology Training Associates, Inc. addressed similar

 conduct and sought to represent essentially the same class as a case pending in the United States

 District Court for the Middle District of Florida before Magistrate Judge Anthony E. Porcelli,

 captioned Cin-Q Automobiles, Inc., et al. v. Buccaneers Limited Partnership, et al., Case No.

 8:13-cv-01592-AEP (“Cin-Q”). The parties in Cin-Q had been engaged in mediation and



 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000922
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 280 of 325 PageID 8245



 attempting to reach a settlement for more than eight (8) months, but had been unsuccessful.

 Indeed, on April 18, 2016, BLP had filed a motion for a settlement conference in Cin-Q, offering

 to waive the mediation privilege, relying on the Court’s supervisory authority under Fed. R. Civ.

 P. 23(g) and requesting that the Court or its designee hold a settlement conference. The Cin-Q

 plaintiffs and their counsel, however, opposed any settlement conference before the Court or its

 designee, insisted that the mediator in the prior mediation declare an impasse (which he did) and

 flatly refused to waive the mediation privilege.

        C.      After the complaint on behalf of Technology Training Associates, Inc. was filed,

 Class Counsel contacted BLP Counsel and indicated that they were aware of and had reviewed

 the motion for a settlement conference filed by BLP in Cin-Q and understood that Cin-Q’s

 counsel had opposed that motion and had filed a notice of impasse. Class Counsel then asked if

 BLP would have any interest in an early mediation of the new case, pointing out that the parties

 in that case would apparently be required to engage in alternative dispute resolution under the

 applicable court rules. The Parties agreed to a mediation and scheduled an initial mediation

 session for May 19, 2016.

        D.      Prior to the May 19, 2016 mediation, however, Plaintiff Technology Training

 Associates, Inc. dismissed, without prejudice, the complaint filed in Hillsborough County,

 Florida due to efforts by counsel for the plaintiffs in Cin-Q to interfere with the Parties’

 mediation and settlement discussion. Class Counsel indicated to BLP, however, that they were

 maintaining the claims and that they intended to formally re-file that complaint once settlement

 discussions had concluded, whether or not those discussions resulted in a settlement.




                                                    2
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000923
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 281 of 325 PageID 8246



        E.      Thereafter, the Parties participated in a full-day mediation on May 19, 2016 in

 Tampa, Florida before mediator Peter Grilli. The Parties were not able to reach a settlement

 during that mediation, but made progress and agreed to continue negotiations.

        F.      The Parties continued their settlement discussions in a second full-day mediation

 session on June 1, 2016 in Tampa, Florida with Mr. Grilli. At the end of that mediation session,

 the Parties had reached an agreement in principle that would resolve the claims in Plaintiffs’

 Complaint on a class-wide basis, subject to finalization of a mutually-agreeable settlement

 agreement and subject to court approval.

        G.      On or about June 20, 2016, Plaintiffs filed their Complaint in the United States

 District Court for the Middle District of Florida, alleging that in 2009 and 2010 BLP improperly

 sent advertisements by facsimile, seeking actual damages, as well as statutory damages under the

 TCPA on behalf of themselves and a proposed class of “[a]ll persons who, in 2009 or 2010,

 received one or more facsimile advertisements sent by or on behalf of BLP and offering tickets

 for Tampa Bay Buccaneer games.”

        H.      BLP denies all material allegations in the Litigation and have asserted a variety of

 affirmative defenses. BLP specifically denies that it has engaged in any wrongdoing whatsoever,

 that it has any liability in connection with the claims asserted or that could have been asserted in

 the Litigation and further deny that the claims in the Litigation can properly be maintained as a

 class action, other than for the purposes of settlement.

        I.      Plaintiffs and Class Counsel have conducted an examination of the facts and

 documents relating to the Litigation, including documents and information produced by BLP

 prior to and during mediation, and have concluded that this Settlement provides substantial

 benefits to Plaintiffs and the Settlement Class and resolves all issues that were or could have




                                                   3
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000924
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 282 of 325 PageID 8247



 been raised in the Litigation without prolonged litigation and the risks and uncertainties inherent

 in litigation. Plaintiffs, Class Counsel and Mr. Grilli have further concluded that this Settlement

 is fair, reasonable, adequate and in the best interest of the Settlement Class.

        J.      BLP denies each and every allegation of wrongdoing, liability and damages that

 were or could have been asserted in the Litigation and further deny that the claims in the

 Litigation would be appropriate for class treatment if the Litigation were to proceed through

 litigation and trial. Nonetheless, without admitting or conceding any wrongdoing, liability or

 damages or the appropriateness of Plaintiffs’ claims or similar claims for class treatment, BLP

 consents to the Settlement solely to avoid the expense, inconvenience and inherent risk of

 litigation as well as continued disruption of their business operations.

        K.      Nothing in this Settlement or Settlement Agreement shall be construed as an

 admission or concession by BLP of the truth of any allegations raised in the Litigation or of any

 fault, wrongdoing, liability or damages of any kind.

        L.      This Settlement Agreement, its terms, documents related to it and the negotiations

 or proceedings connected with it shall not be offered or received into evidence in the Litigation

 or in any other action or proceeding to establish any liability or admission by BLP.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,

 promises and general releases set forth below and subject to preliminary and final approval of the

 Court, the Parties hereby agree as follows:

                                      II.      DEFINITIONS

        As used herein, the following terms have the meanings set forth below.

        A.      “Attorneys’ Fee Award” means the Court-approved award to Class Counsel as

 defined in Section VI, Paragraph A and payable from the Net Settlement Fund.




                                                   4
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000925
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 283 of 325 PageID 8248



           B.   “Available Award Total” means the amount of money in the Net Settlement Fund

 available to pay such Awards.

           C.   “Award” means the cash compensation that Settlement Class Members who

 submit Valid Claims shall be entitled to receive as detailed in Sections IV and VIII and payable

 from the Net Settlement Fund.

           D.   “BLP” shall mean Defendant Buccaneers Limited Partnership.

           E.   “BLP Counsel” means Latham & Watkins LLP and Holland & Knight.

           F.   “CAFA Notices” means the notice of this settlement to be served upon State and

 Federal regulatory authorities as required by the Class Action Fairness Act of 2005, 28 U.S.C.

 § 1715.

           G.   “Claim Deadline” means the date by which Class Members must submit Claims

 Forms to be eligible for the benefits described herein, which date will be specified in the Class

 Notice.

           H.   “Claim Form” means the claim form that Settlement Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which shall be without material alteration from Exhibit A. Claim Forms will be

 processed after the Effective Date.

           I.   “Class Counsel” means Phillip A. Bock, Jonathan B. Piper and Daniel J. Cohen of

 Bock, Hatch, Lewis & Oppenheim, LLC.

           J.   “Class Notice” means the Court-approved forms of notice to the Settlement Class,

 which will notify members of the Settlement Class of entry of the Preliminary Approval Order

 and the scheduling of the Fairness Hearing, among other things.

           K.   “Court” means the United States District Court for the Middle District of Florida.




                                                  5
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000926
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 284 of 325 PageID 8249



         L.     “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. Furthermore, when

 computing any period of time prescribed or allowed by this Settlement Agreement, the last day

 of the period so computed shall be included, unless it is a Saturday, a Sunday or a Federal or

 State of Florida legal holiday, in which event the period runs until the end of the next day which

 is not a Saturday, Sunday or Federal or State of Florida legal holiday.

         M.     “Effective Date” means the date defined in Section XIII.

         N.     “Fairness Hearing” means the hearing at which the Court orders final approval of

 the Settlement.

         O.     “Final” means final as defined in Section XIII, Paragraph B.

         P.     “Final Order and Judgment” means a final order entered by the Court after the

 Fairness Hearing, granting approval of the Settlement as further described in Section XI.

         Q.     “Incentive Award” means the Court-approved award, if any, to the individual

 class representative as defined in Section VI, Paragraph B and payable from the Net Settlement

 Fund.

         R.     “Litigation” means the action captioned Technology Training Associates, Inc., et

 al. v. Buccaneers Limited Partnership, Case No. 8:16-cv-01622-MSS-AEP (M.D. Fla. 2016).

         S.     “Mailed Notice” shall mean the notice of the settlement provided to the

 Settlement Class by first class mail, postage pre-paid, which shall be without material alteration

 from Exhibit B.

         T.     “Net Settlement Fund” means the Settlement Fund, less the amounts paid for the

 Attorneys’ Fee Award and Incentive Awards, as described in more detail in Section IV.




                                                  6
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000927
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 285 of 325 PageID 8250



         U.       “Notice And Administration Costs” means the reasonable and authorized costs

 and expenses of the Settlement Class Notice Program and all reasonable and authorized costs and

 expenses incurred by the Settlement Administrator or BLP in administering the Settlement,

 including but not limited to costs and expenses associated with assisting members of the

 Settlement Class, processing claims, escrowing funds, issuing and mailing the benefits provided

 by the Settlement and other reasonable and authorized fees and expenses of the Settlement

 Administrator.

         V.       “Notice Date” means the first day on which the Settlement Administrator begins

 disseminating the Class Notice.

         W.       “Opt-Out” shall refer to a member of the Settlement Class who properly and

 timely submits a request for exclusion from the Settlement Class as set forth in Section IX,

 Paragraph B. An Opt-Out may rescind a request for exclusion by submitting a Claim Form to

 the Settlement Administrator to obtain benefits under the Settlement.

         X.       “Opt-Out List” shall refer to the list compiled by the Settlement Administrator

 identifying those who properly and timely submit a request for exclusion from the Settlement

 Class and become Opt-Outs.

         Y.       “Opt-Out and Objection Date” means the date by which a request for exclusion

 must be filed with the Settlement Administrator in order for a member of the Settlement Class to

 be excluded from the Settlement Class, and the date by which Settlement Class Members must

 file objections, if any, to the Settlement.

         Z.       “Parties” means Plaintiffs and Settlement Class Members together with BLP.

 Plaintiffs and Settlement Class Members shall be collectively referred to as one “Party,” with

 BLP as the other “Party.”




                                                   7
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000928
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 286 of 325 PageID 8251



        AA.     “Person” means an individual, corporation, partnership, limited partnership,

 limited liability company, association, member, joint stock company, estate, legal representative,

 trust, unincorporated association, any business or legal entity and such individual’s or entity’s

 spouse, heirs, predecessors, successors, representatives and assignees.

        BB.     “Plaintiffs” means Technology Training Associates, Inc. and Larry E. Schwanke,

 D.C. d/b/a Back to Basics Family Chiropractic.

        CC.     “Preliminary Approval Date” means the date the Preliminary Approval Order has

 been executed and entered by the Court and received by counsel for the Parties.

        DD.     “Preliminary Approval Order” means the order defined in Section X and entered

 by the Court preliminary approving the Settlement.

        EE.     “Release” means the release and discharge, as of the Effective Date, by Plaintiffs

 and all Settlement Class Members (and their respective present, former and future administrators,

 agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and successors),

 who have not excluded themselves from the Settlement Class, of the Released Persons and shall

 include the agreement and commitment by Plaintiffs and all Settlement Class Members to not

 now or hereafter initiate, maintain or assert against the Released Persons or any of them any and

 all causes of action, claims, rights, demands, actions, claims for damages, equitable, legal and/or

 administrative relief, interest, demands or rights, including without limitation, claims for

 damages of any kind, including those in excess of actual damages, whether based on federal,

 state or local law, statute, ordinance, regulation, contract, common law or any other sources that

 have been, could have been, may be or could be alleged or asserted now or in the future by

 Plaintiffs or any Settlement Class Members against the Released Persons, or any of them, in the

 Litigation or in any other court action or before any administrative body (including any




                                                  8
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000929
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 287 of 325 PageID 8252



 regulatory entity or organization), tribunal, arbitration panel or other adjudicating body arising

 out of or related to the Released Claims.

        FF.     “Released Claims” means any and all claims, actions, causes of action, rights,

 demands, suits, debts, liens, contracts, agreements, offsets or liabilities, including but not limited

 to statutory consumer protection claims, tort claims, conversion claims, negligence claims,

 claims for breach of contract, breach of the duty of good faith and fair dealing, breach of

 statutory duties, actual or constructive fraud, misrepresentations, fraudulent inducement,

 statutory and consumer fraud, breach of fiduciary duty, unfair business or trade practices,

 conversion, restitution, rescission, compensatory and punitive damages, injunctive or declaratory

 relief, attorneys’ fees, interests, costs, penalties and any other claims, whether known or

 unknown, alleged or not alleged in the Litigation, suspected or unsuspected, contingent or

 matured, under federal, state or local law, which Plaintiffs and/or any Settlement Class Member

 had, now have or may in the future have with respect to any conduct, act, omissions, facts,

 matters, transactions or oral or written statements or occurrences on or prior to the Preliminary

 Approval Date arising from or relating to facsimile advertisements offering tickets for Tampa

 Bay Buccaneer games sent in 2009 or 2010 by and/or on behalf of the Released Persons,

 FaxQom and/or any entities hired directly or indirectly by FaxQom to the Releasing Persons,

 including, without limitation, the causes of action and allegations made by Plaintiffs in the

 Litigation as well as claims and allegations that the Released Persons violated any consumer

 protection, deceptive trade practices acts, privacy laws, the TCPA and/or and common law of

 any state or the District of Columbia.

        GG.     “Released Persons” means BLP, its affiliates, past, present and future direct and

 indirect predecessors, successors, assigns, parents, subsidiaries, affiliates, joint venturers,




                                                    9
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000930
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 288 of 325 PageID 8253



 partnerships, limited liability companies, corporations, unincorporated entities, divisions, groups,

 directors, officers, shareholders, members, employees, partners, agents, insurers and attorneys.

 Released Persons does not include FaxQom or any entities hired by FaxQom to send facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games.

        HH.     “Releasing Persons” means Plaintiffs and all Settlement Class Members, and the

 respective present, former and future administrators, agents, assigns, attorneys, executors, heirs,

 partners, predecessors-in-interest and successors of each of Plaintiffs and Settlement Class

 Members.

        II.     “Settlement” means the settlement set forth in this Settlement Agreement.

        JJ.     “Settlement Administrator” means the independent professional service company

 to be selected by the Parties, subject to approval of the Court, which will administer Class

 Notice, administer the Settlement in accordance with this Settlement Agreement, maintain the

 Settlement Website and engage in any other tasks directed by the Court, Class Counsel or BLP

 Counsel.

        KK.     “Settlement Agreement” or “Agreement” means this Settlement Agreement and

 Release, including all exhibits hereto.

        LL.      “Settlement Class” means all Persons who fall within the definition of the class

 identified in Section III, Paragraph A.

        MM. “Settlement Class Members” means all Persons in the Settlement Class who do

 not exclude themselves (i.e., become Opt-Outs) pursuant to Section IX, Paragraph A.

        NN.     “Settlement Class Notice Program” means the process devised by the Parties and

 the Settlement Administrator, and approved by the Court, for notifying the Settlement Class of

 the Settlement and Settlement Agreement.




                                                  10
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000931
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 289 of 325 PageID 8254



          OO.      “Settlement Fund” means $19,500,000 as described in more detail in Section IV.

          PP.     “Settlement Website” means the dedicated website created and maintained by the

 Settlement Administrator, which will contain relevant documents and information about the

 Settlement, including this Settlement Agreement, the Class Notice and the Claim Form.

          QQ.      “TCPA” means the Telephone Consumer Protection Act of 1991, 47 U.S.C.

 § 227.

          RR.      “Valid Claim” means a timely and fully completed Claim Form submitted by a

 Settlement Class Member as more fully described in Section VIII.

          SS.     The plural of any defined term includes the singular, and vice versa, as made

 necessary in context.

                  III.    PROPOSED CLASS FOR SETTLEMENT PURPOSES

          A.       Pursuant to Fed. R. Civ. P. 23, the Parties hereto agree to certification, for

 settlement purposes only, of the following Settlement Class:

          All persons who, in 2009 or 2010, received one or more facsimile advertisements
          sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneer games.

          Specifically excluded from the Settlement Class are the following Persons:

          (i)      BLP and its respective parents, subsidiaries, divisions, affiliates,
                   associated entities, business units, predecessors in interest, successors,
                   successors in interest and representatives and each of their respective
                   immediate family members;

          (ii)     Class Counsel; and

          (iii)   The judges who have presided over the Litigation and any related cases.

          B.       Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the entry of an order preliminarily certifying

 the Settlement Class, appointing Plaintiffs as representative of the Settlement Class and

 appointing the following as counsel for the Settlement Class:


                                                     11
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                               TTA10262018 000932
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 290 of 325 PageID 8255



                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        C.      Solely for the purpose of implementing this Settlement Agreement and

 effectuating the Settlement, the Parties stipulate to the Court entering an order preliminarily

 finding that Plaintiffs and Class Counsel are adequate representatives of the Settlement Class.

        D.      In the event that the Settlement Agreement is terminated pursuant to its terms or is

 not approved in any material respect (including with respect to the Settlement Class Notice

 Program) by the Court, or such approval is reversed, vacated or modified in any material respect

 by the Court or by any other court, the certification of the Settlement Class shall be deemed

 vacated, the Litigation shall proceed as if the Settlement Class had never been certified and no

 reference to the Settlement Class, this Settlement Agreement or any other Settlement documents,

 shall be made for any purpose in the Litigation or in any other action or proceeding.

                              IV.     BENEFITS TO THE CLASS

        A.      Pursuant to the terms and conditions set forth in this Agreement, BLP agrees to

 fund a Settlement Fund of up to $19,500,000, which will be used to pay all Awards, Attorneys’

 Fee Awards and Incentive Awards.

        B.      Subject to the terms of this Agreement, Settlement Class Members who received

 one or more unsolicited facsimile advertisements sent by or on behalf of BLP and who submit a

 Valid Claim shall be eligible to receive up to:

                (i)     $350 for the first such facsimile;

                (ii)    $100 for the second such facsimile;



                                                   12
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000933
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 291 of 325 PageID 8256



                (iii)   $75 for the third such facsimile;

                (iv)    $20 for the fourth such facsimile; and

                (v)     $20 for the fifth such facsimile.

        C.      No later than seven (7) Days after the Parties have resolved any disputes

 regarding rejected claims, the Settlement Administrator will provide Class Counsel and BLP

 Counsel with a report identifying the total of the Awards and the amount of money in the Net

 Settlement Fund available to pay such Awards (“Available Award Total”). If the Awards exceed

 the Available Award Total, the Awards to the Settlement Class Members who submitted Valid

 Claims will be reduced on a pro rata basis until the Awards equal the Available Award Total.

        D.      Without admitting wrongdoing or liability and solely to avoid the cost and

 disruption of further litigation, BLP further agrees to not send any unsolicited, facsimile

 advertisements that do not otherwise comply with the TCPA.

                               V.     THE SETTLEMENT FUND

        A.      BLP shall have no obligation to make any payments under this Settlement

 Agreement until the Court enters a Preliminary Approval Order. Once the Court enters a

 Preliminary Approval Order, BLP shall pay reasonable Notice and Administration Costs arising

 under this Settlement Agreement by making such payments directly to the Settlement

 Administrator (or to such other party incurring such costs) as those costs are incurred and

 payment becomes due.

        B.      Within forty-five (45) Days of the Effective Date, BLP will cause an amount

 sufficient to cover all Valid Claims, Attorneys’ Fees and Costs and Incentive Awards, but not to

 exceed $19,500,000, to be transferred into an interest-bearing bank account (the “Settlement

 Account”) designated by the Settlement Administrator. Any interest that accrues on the

 Settlement Fund in the Settlement Account will be added to the Settlement Fund.


                                                  13
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000934
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 292 of 325 PageID 8257



        C.      Any amounts remaining in the Settlement Fund following disbursement of all

 Awards, Attorneys’ Fee Award and Incentive Awards shall revert in full to BLP.

        D.      Under no circumstances shall BLP be obligated to pay more under this Settlement

 Agreement than $19,500,000 to the Settlement Fund, excluding costs for Notice and

 Administration Costs.

         VI.     ATTORNEYS’ FEES AND COSTS AND INCENTIVE AWARDS

        A.      Class Counsel will apply to the Court for an aggregate award of attorneys’ fees

 and reimbursement of costs in an amount not to exceed in total 25% of the Settlement Fund and

 to be paid from the Settlement Fund. BLP will not oppose Class Counsel’s application for said

 award of fees, costs and expenses. Class Counsel agree that once BLP has funded the Settlement

 Fund, BLP’s obligations to Class Counsel shall be fully satisfied and discharged, Class Counsel

 shall have no further or other claim against BLP, including but not limited to any attorneys’ lien

 claim, and that BLP shall have fully discharged their obligation to pay fees, costs and expenses

 to any lawyers claiming to represent the interests of the Settlement Class.

        B.      Plaintiffs will apply for Incentive Awards in an amount to be paid from the

 Settlement Fund. Plaintiff Technology Training Associates shall apply for an award of $20,000

 and Plaintiff Larry E. Schwanke, D.C. d/b/a Back to Basics Family Chiropractic shall apply for

 $3,000. Plaintiffs agree that once BLP has funded the Settlement Fund and paid Notice and

 Administration Costs, BLP’s obligations to Plaintiffs and the Settlement Class shall be fully

 satisfied and discharged, and Plaintiffs and the Settlement Class shall have no further or other

 claim against BLP.

        C.      Any order or proceedings relating to the applications for the Attorneys’ Fee

 Award and the Incentive Awards, or any appeal from any order relating thereto or reversal or




                                                 14
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000935
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 293 of 325 PageID 8258



 modification thereof, will not operate to terminate or cancel this Agreement or affect or delay the

 finality of Final Order and Judgment approving the Settlement Agreement and the Settlement.

                         VII.   SETTLEMENT CLASS NOTICE PROGRAM

        A.        The Parties agree the following Settlement Class Notice Program provides

 reasonable notice to the Settlement Class.

        B.        BLP will bear all Notice and Administration Costs.

        C.        Prior to the hearing on Preliminary Approval, the Parties will submit an agreed-

 upon administrator to serve as the Settlement Administrator and will request that the Court

 appoint that Settlement Administrator. Once approved by the Court, the Settlement

 Administrator will be an agent of the Court and will be subject to the Court’s supervision and

 direction as circumstances may require. The Settlement Administrator will be responsible for

 administering:

                  (i)       The CAFA Notice as required by statute;

                  (ii)      The Settlement Class Notice Program as set forth below;

                  (iii)     The Settlement Website; and

                  (iv)      The claims’ process set forth in Section VIII as well as any

        additional processes agreed to by Class Counsel and BLP Counsel and subject to

        the Court’s supervision and direction as circumstances may require.

        D.        Within ten (10) Days of the Preliminary Approval Date, the Parties shall provide

 to the Settlement Administrator records identifying the fax numbers to which the facsimile

 advertisements offering tickets for Tampa Bay Buccaneer games were sent. The Settlement

 Administrator will then use these records to determine the mailing addresses for as many

 members of the Settlement Class as possible. The Parties will work cooperatively with the

 Settlement Administrator to mutually-agree upon the most practicable methods under the


                                                     15
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000936
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 294 of 325 PageID 8259



 circumstances by which the addresses of the members of the Settlement Class can be derived.

 The mailing addresses will be updated with the National Change of Address Database

 maintained by the United States Postal Service before mailing.

          E.    No later than 30 Days after the Preliminary Approval Date, the Settlement

 Administrator shall create the Settlement Website. The Settlement Website shall provide

 information and relevant documents related to this Settlement, including but not limited to, the

 following: applicable deadlines; Mailed Notice; a downloadable Claim Form that may be

 submitted by U.S. Mail; FAQs and answers; orders of the Court pertaining to the Settlement; this

 Agreement; and contact address for questions. Class Counsel and the BLP Counsel shall agree

 on all information and documents to be posted on the Settlement Website. The Claim Form shall

 be removed from the Settlement Website five (5) Days after the Claim Deadline has passed. The

 Settlement Website will be deactivated at a time agreed upon by the Parties.

          F.    No later than sixty (60) Days after the Preliminary Approval Date, the Settlement

 Administrator will mail the Court-approved Mailed Notice (Exhibit B) to all members of the

 Settlement Class whose addresses were derived as part of the process described in Paragraph D

 above.

          G.    No later than sixty (60) Days after the Preliminary Approval Date, the Settlement

 Administrator will cause notice to be published in a manner that satisfies due process when

 considered in conjunction with the mailed notice portion of the Settlement Class Notice Program

 discussed in Paragraphs D and F above.

          H.    Prior to the Fairness Hearing, the Settlement Administrator shall provide to the

 Court documentation reflecting that the Settlement Class Notice Program has been executed in

 accordance with the Settlement Agreement and Preliminary Approval Order.




                                                 16
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000937
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 295 of 325 PageID 8260



         I.     The Settlement Administrator, Class Counsel or any Person acting on behalf of

 Class Counsel shall not provide or publish any form of notice other than the agreed-upon Class

 Notice without prior written approval of the content of any such notice by BLP Counsel.

 VIII.   CLAIMS PROCESS AND PAYMENTS TO SETTLEMENT CLASS MEMBERS

         A.     Class Notice shall be sent to all Settlement Class Members for whom the

 Settlement Administrator is able to determine a mailing address.

         B.     To file a Valid Claim, Settlement Class Members must:

                (i)     Complete a Claim Form, providing all of the information required

         by the Settlement Agreement and the Claim Form;

                (ii)    Sign the Claim Form under penalty of perjury; and

                (iii)   Return the completed and signed Claim Form to the Settlement

         Administrator on or before the Claim Deadline.

 Only Settlement Class Members who submit Valid Claims shall be entitled to an Award.

         C.     The Settlement Administrator shall be responsible for reviewing all claims to

 determine their validity.

                (i)     Any claim that is not substantially in compliance with the

         instructions on the Claim Form or the terms of this Settlement Agreement or is

         postmarked later than the Claim Deadline shall be rejected.

                (ii)    Following the Claim Deadline, the Settlement Administrator shall

         provide a report of any rejected claims to BLP Counsel and Class Counsel. If

         Class Counsel do not agree with the rejection of a claim, they shall bring it to the

         attention of BLP Counsel, and the Parties shall meet and confer and attempt, in

         good faith, to resolve any dispute regarding the rejected claim. Following their

         meet and confer, the Parties will provide the Settlement Administrator with their


                                                  17
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000938
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 296 of 325 PageID 8261



        positions regarding the disputed, rejected claim. The Settlement Administrator,

        after considering the positions of the Parties and, if appropriate, seeking any

        additional information from the Settlement Class Member, will make the final

        decision in its sole discretion, subject only to review by the Court.

        D.      BLP shall have the right to audit Claim Forms for validity and fraud. In the event

 that BLP determines that a Claim Form is invalid or fraudulent and should be rejected, they shall

 bring it to the attention of Class Counsel, and the Parties shall meet and confer and attempt, in

 good faith, to resolve any dispute regarding the rejected claim. Following their meet and confer,

 the Parties will provide the Settlement Administrator with their positions regarding the disputed,

 rejected claim. The Settlement Administrator, after considering the positions of the Parties and,

 if appropriate, seeking any additional information from the Settlement Class Member, will make

 the final decision in its sole discretion, subject only to review by the Court.

        E.      At any time during the claims’ process, if the Settlement Administrator has a

 reasonable suspicion of fraud, the Settlement Administrator shall immediately notify both Class

 Counsel and BLP Counsel of that fact and the basis for its suspicion. Class Counsel and BLP

 Counsel shall endeavor to reach an agreed-upon solution to any suspected fraud and, if

 necessary, BLP may suspend the claims process, and the Parties will promptly seek assistance

 from the Court.

        F.      As soon as practicable after the Effective Date, the Settlement Administrator shall

 cause the Awards in the form of checks to be distributed to members of the Settlement Class, and

 shall remit the Attorneys’ Fee Award and Incentive Award as approved by the Court.

                       IX.      OBJECTIONS AND OPT-OUT RIGHTS

        A.      Any Settlement Class Member who intends to object must do so on or before the

 Opt-Out and Objection Date. In order to object, the Settlement Class Member must include in


                                                  18
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000939
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 297 of 325 PageID 8262



 the objection submitted to the Court and served on Class Counsel and BLP Counsel the

 following:

                (i)     The name, address, telephone number of the Person objecting and,

        if represented by counsel, of his/her counsel;

                (ii)    A signed declaration stating that he or she is a member of the

        Settlement Class and in 2009 and/or 2010, received one or more facsimile

        advertisements sent by or on behalf of BLP;

                (iii)   A statement of all objections to the Settlement; and

                (iv)    A statement of whether he or she intends to appear at the Fairness

        Hearing, either with or without counsel, and if with counsel, the name of his or

        her counsel who will attend. Any Settlement Class Member who fails to file and

        serve a timely written objection and notice of his or her intent to appear at the

        Fairness Hearing pursuant to this Paragraph and as detailed in the Class Notice

        shall not be permitted to object to the approval of the Settlement at the Fairness

        Hearing and shall be foreclosed from seeking any review of the Settlement or the

        terms of the Settlement Agreement by appeal or other means.

        B.      A member of the Settlement Class who wishes to opt out of the Settlement Class

 must complete and send to the Settlement Administrator a request for exclusion that is post-

 marked no later than the Opt-Out and Objection Date. The request for exclusion must be

 personally signed by the member of the Settlement Class requesting exclusion, contain a

 statement that indicates his or her desire to be excluded from the Settlement Class and contain a

 statement that he or she is otherwise a member of the Settlement Class. A member of the

 Settlement Class may opt-out on an individual basis only. So-called “mass” or “class” opt-outs,




                                                 19
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000940
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 298 of 325 PageID 8263



 whether filed by third parties on behalf of a “mass” or “class” of class members or multiple class

 members where no personal statement has been signed by each and every individual class

 members, shall not be allowed.

        C.      Except for those members of the Settlement Class who timely and properly file a

 request for exclusion, all members of the Settlement Class will be deemed to be Settlement Class

 Members for all purposes under the Settlement Agreement, and upon the Effective Date, will be

 bound by its terms, regardless of whether they file a Claim Form or receive any monetary relief.

        D.      Any member of the Settlement Class who properly opts out of the Settlement

 Class shall not: (i) be bound by any orders or judgments entered in the Litigation or relating to

 the Settlement; (ii) be entitled to relief under, or be affected by, the Settlement Agreement;

 (iii) gain any rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any

 aspect of the Settlement.

        E.      The Settlement Administrator shall provide Class Counsel and BLP Counsel with

 the Opt-Out List within seven (7) Days after the Opt-Out and Objection Date.

          X.      PRELIMINARY APPROVAL PROCESS AND CLASS NOTICE

        After execution of this Settlement Agreement, Class Counsel shall promptly move the

 Court for a Preliminary Approval Order preliminarily approving the Settlement and the

 Settlement Class Notice Program. The Preliminary Approval Order will:

        A.      Preliminarily approve this Settlement Agreement.

        B.      Preliminarily certify the Settlement Class.

        C.      Find that the proposed Settlement is sufficiently fair, reasonable and adequate to

 warrant providing notice to the Settlement Class, which notice will: (i) describe the essential

 terms of the Settlement; (ii) disclose any special benefits or incentives to the Class

 Representatives; (iii) provide information regarding the Attorneys’ Fee Award; (iv) indicate the


                                                  20
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000941
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 299 of 325 PageID 8264



 time and place of the hearing to consider final approval of the Settlement, and the method for

 objection to and/or opting out of the Settlement; (v) explain the procedures for allocating and

 distributing the Settlement Fund; and (vi) prominently display the address of Class Counsel and

 the procedure for making inquiries.

        D.      Schedule a Fairness Hearing on final approval of this Settlement and Settlement

 Agreement to consider the fairness, reasonableness and adequacy of the proposed Settlement and

 whether it should be finally approved by the Court.

        E.      Appoint the Settlement Administrator.

        F.      Approve the Class Notice, and direct the Settlement Administrator to disseminate

 the Class Notice in accordance with the Settlement Class Notice Program.

        G.      Find that the Settlement Class Notice Program: (i) is the best practicable notice;

 (ii) is reasonably calculated, under the circumstances, to apprise the Settlement Class of the

 pendency of the Litigation and of their right to object to or to exclude themselves from the

 proposed settlement; (iii) is reasonable and constitutes due, adequate and sufficient notice to all

 Persons entitled to receive notice; and (iv) meets all requirements of applicable law.

        H.      Require the Settlement Administrator to file proof of compliance with the

 Settlement Class Notice Program at or before the Fairness Hearing.

        I.      Approve the Claim Form and set a Claim Deadline.

        J.      Require any member of the Settlement Class who wishes to exclude himself or

 herself from the Settlement Class to submit an appropriate, timely request for exclusion,

 postmarked no later than the Opt-Out and Objection Date, or as the Court may otherwise direct,

 to the Settlement Administrator at the address on the Class Notice.




                                                  21
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000942
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 300 of 325 PageID 8265



        K.      Order that any member of the Settlement Class who does not submit a timely,

 written request for exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be bound

 by all proceedings, orders and judgments in the Litigation, even if such Settlement Class

 Member has previously initiated or subsequently initiates individual litigation or other

 proceedings encompassed by the Release.

        L.      Require any Settlement Class Member who does not become an Opt-Out and who

 wishes to object to the fairness, reasonableness or adequacy of this Settlement or Settlement

 Agreement to file with the Court and serve on Class Counsel and BLP Counsel no later than the

 Opt-Out and Objection Date, or as the court may otherwise direct, a statement of the objection

 signed by the Settlement Class Member containing all of the following information:

                (i)     The objector’s name, address, telephone number and, if

        represented by counsel, of his/her counsel;

                (ii)    A declaration stating that he or she is a member of the Settlement

        Class and received one or more unsolicited facsimile advertisements offering

        tickets for Tampa Bay Buccaneer games;

                (iii)   A statement of all objections to the Settlement; and

                (iv)    A statement of whether the objector intends to appear at the

        Fairness Hearing, either with or without counsel, and if with counsel, the name of

        counsel who will attend.

        M.      Order that any response to an objection shall be filed with the Court no later than

 seven (7) Days prior to the Fairness Hearing.




                                                 22
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                          TTA10262018 000943
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 301 of 325 PageID 8266



        N.      Specify that any Settlement Class Member who does not file a timely written

 objection to the Settlement or who fails to otherwise comply with applicable requirements shall

 be foreclosed from seeking any adjudication or review of this Settlement by appeal or otherwise.

        O.      Require that any attorney, hired by a Settlement Class Member for the purpose of

 objecting to the proposed Settlement, the Attorneys’ Fee Award or the Incentive Award and who

 intends to make an appearance at the Fairness Hearing, shall provide to the Settlement

 Administrator (who shall forward it to Class Counsel and BLP Counsel) and file with the Clerk

 of the Court a notice of intention to appear no later than the Opt-Out and Objection Date or as

 the Court may otherwise direct.

        P.      Require any Settlement Class Member who files and serves a written objection

 and who intends to make an appearance at the Fairness Hearing to so state in their objection

 papers or as the Court otherwise may direct.

        Q.      Direct the Settlement Administrator to establish a post office box in the name of

 the Settlement Administrator to be used for receiving requests for exclusion and any other

 communications, and providing that only the Settlement Administrator, Class Counsel, BLP

 Counsel, the Court, the Clerk of the Court and their designated agents shall have access to this

 post office box, except as otherwise provided in this Settlement Agreement.

        R.      Direct that Class Counsel shall file their applications for the Attorneys’ Fee

 Award and Plaintiffs’ Incentive Award at least fourteen (14) Days prior to the Opt-Out and

 Objection Date.

        S.      Order the Settlement Administrator to provide the Opt-Out List to Class Counsel

 and BLP Counsel no later than seven (7) Days after the Opt-Out and Objection Date and then file




                                                 23
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000944
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 302 of 325 PageID 8267



 with the Court the Opt-Out List with an affidavit attesting to the completeness and accuracy

 thereof no later than five (5) Days thereafter or on such other date as the Parties may direct.

        T.      Preliminarily enjoin all members of the Settlement Class unless and until they

 have timely excluded themselves from the Settlement Class from (i) filing, commencing,

 prosecuting, intervening in or participating as plaintiff, claimant or class member in any other

 lawsuit or administrative, regulatory, arbitration or other proceeding in any jurisdiction based on,

 relating to or arising out of the claims and causes of action or the facts and circumstances giving

 rise to the Litigation and/or the Released Claims; (ii) filing, commencing, participating in or

 prosecuting a lawsuit or administrative, regulatory, arbitration or other proceeding as a class

 action on behalf of any member of the Settlement Class who has not timely excluded himself or

 herself (including by seeking to amend a pending complaint to include class allegations or

 seeking class certification in a pending action), based on, relating to or arising out of the claims

 and causes of action or the facts and circumstances giving rise to the Litigation and/or the

 Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any lawsuit

 or administrative, regulatory, arbitration or other proceeding based on, relating to or arising out

 of the claims and causes of action or the facts and circumstances giving rise to the Litigation

 and/or the Released Claims. Any Person who knowingly violates such injunction shall pay the

 attorneys’ fees and costs incurred by BLP, any other Released Person and Class Counsel as a

 result of the violation. This Settlement Agreement is not intended to prevent members of the

 Settlement Class from participating in any action or investigation initiated by a state or federal

 agency.

        U.      Contain any additional provisions agreeable to the Parties that might be necessary

 or advisable to implement the terms of this Settlement Agreement and the proposed settlement.




                                                  24
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000945
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 303 of 325 PageID 8268



                XI.     FINAL ORDER AND JUDGMENT AND RELEASES

        A.      If this Settlement Agreement (including any modification thereto made with the

 consent of the Parties as provided for herein) is approved by the Court following the Fairness

 Hearing scheduled by the Court in its Preliminary Approval Order, the Parties shall request the

 Court to enter a Final Order and Judgment pursuant to the Federal Rules of Civil Procedure and

 all applicable laws that, among other things:

                (i)     Finds that the Court has personal jurisdiction over Plaintiffs and all

        Settlement Class Members and that the Court has subject matter jurisdiction to

        approve this Settlement and Settlement Agreement and all exhibits thereto;

                (ii)    Certifies a Settlement Class solely for purposes of this Settlement;

                (iii)   Grants final approval to this Settlement Agreement as being fair,

        reasonable and adequate as to all Parties and consistent and in compliance with all

        requirements of due process and applicable law, as to and in the best interests of

        all Parties and directs the Parties and their counsel to implement and consummate

        this Settlement Agreement in accordance with its terms and provisions;

                (iv)    Declares this Settlement Agreement and the Final Order and

        Judgment to be binding on and have res judicata and preclusive effect in all

        pending and future lawsuits or other proceedings encompassed by the Release

        maintained by or on behalf of Plaintiffs and all Settlement Class Members, as well

        as their respective present, former and future administrators, agents, assigns,

        attorneys, executors, heirs, partners, predecessors-in-interest and successors;

                (v)     Finds that the Settlement Class Notice Program: (1) constituted

        the best practicable notice; (2) constituted notice that was reasonably calculated

        under the circumstances to apprise the Settlement Class of the pendency of the


                                                  25
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000946
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 304 of 325 PageID 8269



        Litigation, of their right to object to or exclude themselves from the proposed

        Settlement, of their right to appear at the Fairness Hearing and of their right to

        seek monetary and other relief; (3) constituted reasonable, due, adequate and

        sufficient notice to all Persons entitled to receive notice; and (4) met all

        requirements of due process and any other applicable law;

                 (vi)    Approves the Claim Form that was distributed to the Settlement

        Class;

                 (vii)   Finds that Class Counsel and Plaintiffs adequately represented the

        Settlement Class for purposes of entering into and implementing the Settlement

        and Settlement Agreement;

                 (viii) Dismisses the Litigation now pending before the Court on the

        merits and with prejudice and without fees or costs except as provided herein, in

        accordance with the terms of the Final Order and Judgment;

                 (ix)    Adjudges that Plaintiffs and the Settlement Class have

        conclusively compromised, settled, dismissed and released any and all Released

        Claims against BLP and the Released Persons;

                 (x)     Approves payment of the Attorneys’ Fee Award and Incentive

        Awards as determined by the Court;

                 (xi)    Without affecting the finality of the Final Order and Judgment for

        purposes of appeal, reserves jurisdiction over the Settlement Administrator, BLP,

        Plaintiffs and the Settlement Class Members as to all matters relating to the

        administration, consummation, enforcement and interpretation of the terms of the




                                                  26
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              TTA10262018 000947
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 305 of 325 PageID 8270



        Settlement, the Settlement Agreement and Final Order and Judgment and for any

        other necessary purposes;

               (xii)   Provides that upon the Effective Date, Plaintiffs and all Settlement

        Class Members, whether or not they return a Claim Form within the time and in

        the manner provided for, shall be barred from asserting any Released Claims

        against BLP and/or any Released Persons, and any such Settlement Class

        Members shall have released any and all Released Claims as against BLP and all

        Released Persons;

               (xiii) Determines that the Settlement Agreement and the Settlement

        provided for therein and any proceedings taken pursuant thereto are not and

        should not in any event be offered or received as evidence of, a presumption,

        concession or an admission of liability or of any misrepresentation or omission in

        any statement or written document approved or made by BLP or any Released

        Persons or of the suitability of these or similar claims to class treatment in active

        litigation and trial; provided, however, that reference may be made to this

        Settlement Agreement and the Settlement provided for therein in such

        proceedings solely as may be necessary to effectuate the Settlement Agreement;

               (xiv)   Bars and permanently enjoins all Settlement Class Members from

        (1) filing, commencing, prosecuting, intervening in or participating (as class

        members or otherwise) in any other lawsuit or administrative, regulatory,

        arbitration or other proceeding in any jurisdiction based on, relating to or arising

        out of the claims and causes of action or the facts and circumstances giving rise to

        the Litigation and/or the Released Claims; and (2) organizing Settlement Class




                                                  27
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000948
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 306 of 325 PageID 8271



        Members who have not excluded themselves from the Settlement Class into a

        separate class for purposes of pursuing as a purported class action any lawsuit or

        arbitration or other proceeding (including by seeking to amend a pending

        complaint to include class allegations or seeking class certification in a pending

        action) based on, relating to or arising out of the claims and causes of action or

        the facts and circumstances giving rise to the Litigation and/or the Released

        Claims, except that Settlement Class Members are not precluded from

        participating in any investigation or suit initiated by a state or federal agency;

               (xv)    States that any Person who knowingly violates such injunction

        shall pay the attorneys’ fees and costs incurred by BLP and/or any other Released

        Persons and Class Counsel as a result of the violation;

               (xvi)   Approves the Opt-Out List and determines that the Opt-Out List is

        a complete list of all members of the Settlement Class who have timely requested

        exclusion from the Settlement Class and, accordingly, shall neither share in nor be

        bound by the Final Order and Judgment, except for Opt-Outs who subsequently

        elect to submit Claim Forms during the Claim Period; and

               (xvii) Authorizes the Parties, without further approval from the Court, to

        agree to and adopt such amendments, modifications and expansions of this

        Settlement Agreement and all exhibits hereto as (1) shall be consistent in all

        material respects with the Final Order and Judgment; and (2) do not limit the

        rights of the Parties or Settlement Class Members.




                                                  28
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000949
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 307 of 325 PageID 8272



        B.      As of the Effective Date, the Releasing Persons are deemed to have fully released

 and forever discharged the Released Persons of and from all Released Claims by operation of

 entry of the Final Order and Judgment.

                (i)     Subject to Court approval, all Settlement Class Members who have

        not excluded themselves from the Settlement Class shall be bound by this

        Settlement Agreement and the Release and all of their claims shall be dismissed

        with prejudice and released, irrespective of whether they received actual notice of

        the Litigation or this Settlement.

                (ii)    Without in any way limiting the scope of the Release, this Release

        covers any and all claims for attorneys’ fees, costs or disbursements incurred by

        Class Counsel or any other counsel representing Plaintiffs or Settlement Class

        Members, or any of them, in connection with or related in any manner to the

        Litigation, the Settlement, the administration of such Settlement and/or the

        Released Claims as well as any and all claims for the Incentive Award to

        Plaintiffs and the Attorneys’ Fee Award to Class Counsel.

                (iii)   The Releasing Persons and the Released Persons expressly

        acknowledge that they are familiar with principles of law such as Section 1542 of

        the Civil Code of the State of California, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
        CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
        HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
        IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
        AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 Notwithstanding California or other law, the Releasing Persons and the Released Persons hereby

 expressly agree that the provisions, rights and benefits of Section 1542 and all similar federal or

 state laws, rights, rules or legal principles of any other jurisdiction that may be applicable herein


                                                  29
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000950
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 308 of 325 PageID 8273



 are hereby knowingly and voluntarily waived, released and relinquished to the fullest extent

 permitted by law solely in connection with unknown claims that are the same as, substantially

 similar to, or overlap the Released Claims, and the Releasing Persons and the Released Persons

 hereby agree and acknowledge that this is an essential term of the Releases. In connection with

 the Release, the Releasing Persons and the Released Persons acknowledge that they are aware

 that they may hereafter discover claims presently unknown and unsuspected or facts in addition

 to or different from those which they now know or believe to be true with respect to matters

 released herein, and that such claims, to the extent that they are the same as, substantially similar

 to, or overlap the Released Claims, are hereby released, relinquished and discharged.

                (iv)      Nothing in the Releases shall preclude any action to enforce the

        terms of this Settlement Agreement, including participation in any of the

        processes detailed herein.

        XII.     WITHDRAWAL FROM OR TERMINATION OF SETTLEMENT

        A.      Within fifteen (15) Days after the occurrence of any of the following events and

 upon written notice to counsel for all Parties, a Party shall have the right to withdraw from the

 Settlement and terminate this Settlement Agreement:

                (i)       If the Court declines to approve the Settlement Agreement as

        written or if on appeal the Court’s approval is reversed or modified;

                (ii)      If the Court materially alters any of the terms of the Settlement

        Agreement, except that a reduction in the Attorneys’ Fee Award or the Incentive

        Awards shall not be deemed to be a material alteration; or

                (iii)     If the Preliminary Approval Order or the Final Order and Judgment

        is not entered by the Court or is reversed or modified on appeal, or otherwise fails

        for any reason.


                                                   30
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000951
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 309 of 325 PageID 8274



        B.      If, at any time prior to Final Order and Judgment, legislation is enacted, a

 controlling judicial opinion is rendered or regulatory agency action is undertaken that would

 entitle BLP to summary judgment on Plaintiffs’ claims under the TCPA, then subject to Court

 approval, BLP shall have the right to withdraw from the Settlement and terminate this Settlement

 Agreement. For the purposes of this provision, the issuance of a retroactive waiver of 47 C.F.R.

 § 64.1200(a)(4)(iv) regarding the Federal Communication Commission’s opt-out notice

 requirement for faxes sent with the recipient’s prior express permission in favor of BLP would

 not be considered agency action that would entitle BLP to summary judgment on Plaintiffs’

 claims under the TCPA and would not trigger BLP’s right to terminate the Settlement.

        C.      In the event of a withdrawal pursuant to Paragraphs A or B above, any

 certification of a Settlement Class will be vacated, without prejudice to any Party’s position on

 the issue of class certification and the amenability of the claims asserted in the Litigation to class

 treatment, and the Parties shall be restored to their litigation position existing immediately before

 the execution of this Settlement Agreement.

        D.      If members of the Settlement Class properly and timely submit requests for

 exclusion from the Settlement Class thereby becoming Opt-Outs in a number exceeding the

 number submitted to the Court under seal by the Parties, then BLP may elect in their sole

 discretion to withdraw from the Settlement and terminate this Settlement Agreement. In that

 event, all of BLP’s obligations under this Agreement shall cease to be of any force and effect; the

 certification of the Settlement Class shall be vacated without prejudice to BLP’s position on the

 issue of class certification; and BLP shall be restored to their litigation position existing

 immediately before the execution of this Settlement Agreement.




                                                   31
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000952
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 310 of 325 PageID 8275



                (i)     In order to elect to withdraw from the Settlement and terminate

        this Settlement Agreement on the basis set forth above, BLP must notify Class

        Counsel in writing of their election to do so within fourteen (14) Days after the

        Opt-Out List has been served on the Parties.

                (ii)    In the event that BLP exercises such right, Class Counsel shall

        have, at their discretion, fourteen (14) Days or such longer period as agreed to by

        the Parties to address the concerns of the Opt-Outs. If through such efforts the

        total number on the Opt-Out List subsequently becomes and remains fewer than

        the number submitted to the Court under seal at the time of filing the Motion For

        Preliminary Approval, BLP shall withdraw their election to withdraw from the

        Settlement and terminate the Settlement Agreement. In no event, however, shall

        BLP have any further obligation under this Agreement to any Opt-Out unless he

        or she withdraws his or her request for exclusion.

                (iii)   For purposes of this Paragraph, Opt-Outs shall not include

        (1) Persons who are specifically excluded from the Settlement Class definition;

        (2) Opt-Outs who elect to withdraw their request for exclusion; and (3) Opt-Outs

        who agree to sign an undertaking that they will not pursue an individual claim,

        class claim or any other claim that would otherwise be a Released Claim as

        defined in this Settlement Agreement.

        E.      In the event of withdrawal by any Party in accordance with the terms set forth in

 this Section, the Settlement Agreement shall be null and void, shall have no further force and

 effect with respect to any Party in the Litigation and shall not be offered in evidence or used in

 any litigation for any purpose, including the existence, certification or maintenance of any




                                                  32
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000953
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 311 of 325 PageID 8276



 proposed or existing class or the amenability of these or similar claims to class treatment. In the

 event of such withdrawal, this Settlement Agreement and all negotiations, proceedings,

 documents prepared and statements made in connection herewith shall be without prejudice to

 BLP, Plaintiffs and the Settlement Class Members and shall not be deemed or construed to be an

 admission or confession in any way by any Party of any fact, matter or proposition of law and

 shall not be used in any manner for any purpose, and the Parties to the Litigation shall stand in

 the same position as if this Settlement Agreement had not been negotiated, made or filed with the

 Court.

                                  XIII.     EFFECTIVE DATE

          A.     The Effective Date of this Settlement Agreement shall be the date when each and

 all of the following conditions have occurred:

                 (i)     This Settlement Agreement has been fully executed by all Parties

          and their counsel;

                 (ii)    Orders have been entered by the Court certifying the Settlement

          Class, granting preliminary approval of this Settlement and approving the forms

          of Class Notice and Claim Form, all as provided above;

                 (iii)   The Settlement Class Notice Program has been executed in

          accordance with the Preliminary Approval Order;

                 (iv)    The Court has entered a Final Order and Judgment finally

          approving this Agreement, as provided above; and

                 (v)     The Final Order and Judgment has become Final as defined in

          Paragraph B below.

          B.     “Final,” when referring to a judgment or order means that (i) the judgment is a

 final, appealable judgment; and (ii) either (1) no appeal has been taken from the judgment as of


                                                  33
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000954
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 312 of 325 PageID 8277



 the date on which all deadlines to appeal therefrom have expired; or (2) an appeal or other

 review proceeding of the judgment having been commenced, the date by which such appeal or

 other review is finally concluded and no longer is subject to review by any court, whether by

 appeal, petitions or rehearing or re-argument, petitions for rehearing en banc, petitions for writ of

 certiorari, or otherwise, and such appeal or other review has been finally resolved in a manner

 that affirms the Final Order and Judgment in all material respects.

        C.      If, for any reason, this Settlement Agreement fails to become Final pursuant to the

 foregoing Paragraph B, the orders, judgment and dismissal to be entered pursuant to this

 Settlement Agreement shall be vacated, and the Parties will be returned to the status quo ante

 with respect to the Litigation as if this Settlement Agreement had never been entered into.

                                       XIV.     NOTICES

        A.      All Notices (other than the Class Notice and CAFA Notices) required by the

 Settlement Agreement shall be made in writing and communicated by mail to the following

 addresses:

        All Notices to the Settlement Class or Class Counsel shall be sent to Class Counsel, c/o:

                                Phillip A. Bock
                                Jonathan B. Piper
                                Daniel J. Cohen
                                Bock, Hatch, Lewis & Oppenheim, LLC
                                134 North La Salle Street, Suite 1000
                                Chicago, Illinois 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

        All Notices to BLP or BLP Counsel provided herein shall be sent to BLP Counsel, c/o:

                                Mark S. Mester
                                Kathleen P. Lally
                                Latham & Watkins LLP
                                330 North Wabash Avenue, Suite 2800
                                Chicago, Illinois 60611



                                                  34
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000955
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 313 of 325 PageID 8278



                                Telephone: (312) 876-7700
                                Facsimile: (312) 993-9767

           B.   The notice recipients and addresses designated above may be changed by written

 notice.

           C.   Upon the request of any of the Parties, the Parties agree to promptly provide each

 other with copies of comments, objections, requests for exclusion, or other documents or filings

 received as a result of the Class Notice.

                          XV.      MISCELLANEOUS PROVISIONS

           A.   Interpretation. This Settlement Agreement contains the entire agreement among

 the Parties hereto and supersedes any prior discussions, agreements or understandings among

 them as well as any and all prior drafts of this Settlement Agreement. All terms are contractual.

 For the purpose of construing or interpreting this Settlement Agreement, the Parties agree that

 the Settlement Agreement is to be deemed to have been drafted equally by all Parties hereto and

 shall not be construed strictly for or against any Party, and the Parties further agree that any prior

 drafts may not be used to construe or interpret this Settlement Agreement.

           B.   Binding Effect. The terms are and shall be binding upon each of the Parties

 hereto, their administrators, agents, assigns, attorneys, executors, heirs, partners, representatives,

 predecessors-in-interest and successors as well as upon all other Persons claiming any interest in

 the subject matter hereto through any of the Parties hereto including any Settlement Class

 Members.

           C.   Headings. The headings contained in this Settlement Agreement are for

 reference purposes only and shall not affect in any way the meaning or interpretation of this

 Settlement Agreement.




                                                   35
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000956
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 314 of 325 PageID 8279



        D.      No Rescission on Grounds of Mistake. The Parties acknowledge that they have

 made their own investigations of the matters covered by this Settlement Agreement to the extent

 they have deemed it necessary to do so. Therefore, the Parties agree that they will not seek to set

 aside any part of the Settlement Agreement on the grounds of mistake. Moreover, the Parties

 understand, agree and expressly assume the risk that any fact not recited, contained, or embodied

 in the Settlement Agreement may turn out hereinafter to be other than, different from, or contrary

 to the facts now known to them or believed by them to be true, and further agree that the

 Settlement Agreement shall be effective in all respects notwithstanding and shall not be subject

 to termination, modification, or rescission by reason of any such difference in facts.

        E.      Amendment. This Settlement Agreement may be amended or modified only by a

 written instrument signed by the Parties or their counsel. Amendments and modifications may

 be made without notice to the Settlement Class unless notice is required by law or by the Court.

        F.      Integration Of Exhibits. Any exhibits to this Settlement Agreement are hereby

 incorporated and made a part of the Settlement Agreement.

        G.      Jurisdiction. The United States District Court for the Middle District of Florida

 has jurisdiction over the Parties to this Settlement Agreement and the Settlement Class.

        H.      Waiver of Statute of Limitations. BLP waives any affirmative defense

 regarding the statute of limitations that it may have had to Plaintiffs’ claims. This waiver shall

 survive in the event of the termination of this Agreement.

        I.      No Admission. Neither this Settlement Agreement nor any of its provisions, its

 exhibits or related documents (including but not limited to drafts of the Settlement Agreement,

 the Preliminary Approval Order or the Final Order and Judgment), its negotiation or any

 proceedings relating in any way to the Settlement shall be construed as or deemed to be evidence




                                                  36
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           TTA10262018 000957
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 315 of 325 PageID 8280



 of an admission or concession by any person, including BLP, and shall not be offered or received

 in evidence, or subject to discovery, in this or any other action or proceeding except in an action

 brought to enforce its terms or except as may be required by law or Court order. The provisions

 of this Paragraph shall become effective when this Settlement Agreement has been signed by the

 Parties and shall be binding on the Parties and their counsel regardless of whether the Settlement

 Agreement is approved by this Court or any other court and regardless of whether the Settlement

 Agreement is otherwise rendered null and void.

        J.      Governing Law. This Settlement Agreement shall be governed by and construed

 in accordance with the internal laws (as opposed to the conflicts of law provisions) of the State

 of Florida.

        K.      Counterparts. This Settlement Agreement may be executed in counterparts and

 may be executed by facsimile, and as so executed shall constitute one agreement.

        L.      No Media Statements. BLP, BLP Counsel, Plaintiffs, Class Counsel and all

 other counsel of record for Plaintiffs agree not to issue any press releases regarding this

 settlement or publicize it in any way and further agree not to engage in any communications with

 the media or the press, on the internet, or in any public forum, orally or in writing, that relate to

 this Settlement or the Litigation other than statements that are fully consistent with the Mailed

 Notice. Notwithstanding the foregoing, nothing in this Settlement Agreement shall preclude a

 Party from making a public statement in support of the Settlement. For example, Plaintiffs or

 Class Counsel may state that the Settlement is a good result for the Class. In addition, nothing in

 this Settlement Agreement shall preclude Plaintiffs or Class Counsel from making a public

 statement that is consistent with the language of the Settlement Agreement or any motions

 submitted for approval of the Settlement.




                                                   37
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                             TTA10262018 000958
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 316 of 325 PageID 8281



        M.      Confidentiality. All agreements made and orders entered during the course of

 the Litigation relating to the confidentiality of information shall survive this Settlement

 Agreement.

        N.      Return Of Material. Within thirty (30) Days after the Effective Date, Class

 Counsel and BLP Counsel will return all material produced by one to the other in discovery or

 otherwise in connection with the Litigation.

        O.      No Assignment. Plaintiffs represent and warrant that no portion of any claim,

 right, demand, action, or cause of action against the Released Persons that Plaintiffs have or may

 have arising out of any allegations made in any of the actions comprising the Litigation or

 pertaining to any of the Released Claims, and no portion of any recovery or settlement to which

 Plaintiffs may be entitled, has been assigned, transferred, or conveyed by or for Plaintiffs in any

 manner; and no Person other than Plaintiffs have any legal or equitable interest in the claims,

 demands, actions, or causes of action referred to in this Agreement as those of Plaintiffs.

        P.      Stay. The Parties stipulate to stay all proceedings in the Litigation until the

 approval of this Settlement Agreement has been finally determined, except the stay of

 proceedings shall not prevent the filing of any motions, affidavits and other matters necessary to

 obtain and preserve final judicial approval of this Settlement Agreement.

        Q.      Best Efforts. In the event that there are any developments in the effectuation and

 administration of this Agreement that are not dealt with by the terms of this Agreement, then

 such matters shall be dealt with as agreed upon by the Parties, and failing agreement, as shall be

 ordered by the Court. The Parties shall execute all documents and use their best efforts to

 perform all acts necessary and proper to promptly effectuate the terms of this Agreement and to

 take all necessary or appropriate actions to obtain judicial approval of this Agreement in order to




                                                  38
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                            TTA10262018 000959
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 317 of 325 PageID 8282



 give this Agreement full force and effect. The execution of documents must take place prior to

 the date scheduled for the Preliminary Approval Hearing.




                                               39
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000960
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 318 of 325 PageID 8283



        IN WITNESS WHEREOF, the Parties have executed and caused this Agreement to be

 executed by their duly authorized representatives below.

 Plaintiffs:

 Technology Training Associates, Inc.


 By:


 Larry E. Schwanke, D.C. d/b/a
 Back to Basics Family Chiropractic


 By:


 Approved as to form:                        BOCK, HATCH, LEWIS & OPPENHEIM, LLC


                                             By:
                                                   Phillip A. Bock
                                                   Jonathan B. Piper
                                                   Daniel J. Cohen
                                                   Bock, Hatch, Lewis & Oppenheim, LLC
                                                   134 North La Salle Street, Suite 1000
                                                   Chicago, Illinois 60602
                                                   Telephone: (312) 658-5500
                                                   Facsimile: (312) 658-5555

 Defendant:

 BUCCANEERS LIMITED PARTNERSHIP


 By:

 Its:


 Approved as to form:                       LATHAM & WATKINS LLP


                                             By:
                                                   Mark S. Mester
                                                   Kathleen P. Lally
                                                   Latham & Watkins LLP


                                                40
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       TTA10262018 000961
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 319 of 325 PageID 8284



                                             330 North Wabash Avenue, Suite 2800
                                             Chicago, Illinois 60611
                                             Telephone: (312) 876-7700
                                             Facsimile: (312) 993-9767




                                            41
 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                TTA10262018 000962
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 320 of 325 PageID 8285




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000963
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 321 of 325 PageID 8286




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000964
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 322 of 325 PageID 8287




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                      TTA10262018 000965
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 323 of 325 PageID 8288




  CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                      TTA10262018 000966
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 324 of 325 PageID 8289




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000967
Case 8:13-cv-01592-AEP Document 258-7 Filed 11/15/19 Page 325 of 325 PageID 8290




 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        TTA10262018 000968
